PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the 2
day of May, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited
liability company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, a District of Columbia cooperative
association  (“Purchaser”).  This Agreement shall be effective on the date on
which the last party (Seller or Purchaser) signs this Agreement (the “Effective
Date”).
 
RECITALS:
 
A.           Seller is the owner of approximately 189.51 acres of unimproved
land located near the intersection of Route 7 and Route 28 in Loudoun County,
Virginia comprising a portion of the "Dulles Town Center Project" and known as
Tax Map 80-102A (GPIN No. ###-##-####) (the “Overall Property”).
 
B.           Seller desires to sell, and Purchaser desires to purchase either
the Option 1 Parcel (defined below) or the Option 2 Parcel (as defined below),
together with (i) all appurtenances, easements, licenses, rights-of-way and
privileges belonging or appurtenant thereto; and (ii) all mineral, gas, oil and
water rights therein.  The Option 1 Parcel or the Option 2 Parcel, as the case
may be, and the other rights referred to in clauses (i) and (ii) of the
preceding sentence are referred to collectively as the “Property.”
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the above recitals
are hereby incorporated as if set forth at length and further agree as follows:
 
1.            Purchase and Sale.    Subject to the terms and conditions of this
Agreement, Seller agrees to sell and convey and Purchaser agrees to purchase the
Property on the Closing Date (defined in Section 11(a)).  If (i) the Board of
Supervisors of Loudoun County, Virginia (the “Board of Supervisors”) approves
the Pending Rezoning (defined below) before the Closing Date, and (ii) the
Pending Rezoning, as approved, permits the elimination prior to Closing of the
additional extension of Century Boulevard described in Section 3A(d), then the
Land to be purchased and sold as a part of the Property shall consist of the
Option 1 Parcel.  Otherwise the Land to be purchased and sold as part of the
Property shall consist of the Option 2 Parcel.
 
1A.           Defined Terms.  For purposes of this Agreement, the following
terms have the respective meanings set forth below:
 
Affiliate:  When used with reference to any Person, any Person that, directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the specified Person (the term "control" for this
purpose, shall mean the ability, whether by the ownership of shares or other
equity interests, by contract or otherwise, to elect a majority of the directors
of a corporation, independently to select the managing partner of a partnership
or the Managing Member of a limited liability company, or otherwise to have the
power independently to remove and then select a
 

--------------------------------------------------------------------------------


majority of those Persons exercising governing authority over an entity, and
control shall be conclusively presumed in the case of the direct or indirect
ownership of 50% or more of the equity interests).  In the case of Purchaser,
Affiliate shall also mean any member of Purchaser and any entity, the accounts
of which will be or are consolidated with those of Purchaser in its consolidated
financial statements.
 
Ancillary Parcel:  The area of the Land identified as such on Exhibit A (Sheet 2
of 3 and Sheet 3 of 3).
 
Anticipated Outside Closing Date:  The four hundred fiftieth (450th) calendar
day after the Due Diligence Termination Date (or, if the 450th calendar day is
not a Business Day, on the first Business Day thereafter), subject to extension
on a day by day basis for any failure by Seller to provide the approvals
contemplated by Section 8 within the time periods in which Seller is required to
provide such approvals.
 
Approved Concept Development Plans:  As defined in Section 3A(e).
 
Approved Concept Plan and Proffers:  The Concept Plan and those certain Proffers
associated with ZMAP 1990-0014 approved by the Loudoun County Board of
Supervisors on December 17, 1991.  Copies of the approved Concept Plan and
approved Proffers are attached as Exhibit E and Exhibit F, respectively, to this
Agreement.
 
Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions in New York, New York, or Washington, D.C., are not open for the
normal conduct of banking business.
 
Century Boulevard CPAP:  The construction plans and profiles for the Century
Boulevard Extension.
 
Century Boulevard Easement Agreement:  As defined in Section 7B(b).
 
Century Boulevard Extension:  As defined in Section 3A(c).
 
Closing:  As defined in Section 11(a).
 
Closing Statement:  As defined in Section 11(d).
 
COE:  The United States Army Corps of Engineers.
 
Deed:  The Special Warranty Deed substantially in the form attached as Exhibit B
to this Agreement.
 
Deposit:  As defined in Section 2(b).
 
Due Diligence Period:  The period of time beginning on the Effective Date and
ending at midnight on the Due Diligence Termination Date.
 
Due Diligence Termination Date:  As defined in Section 2(b).
 
2

--------------------------------------------------------------------------------


Escrow Agent:  Loudoun Commercial Title, LLC,  108 South Street SE, Suite G,
Leesburg, VA 20175-3732.
 
Future Building:  The building on the Option 1 Parcel or the Option 2 Parcel
that is identified as “Future Building” on Exhibit A to this Agreement and the
Approved Concept Development Plans, including the Pre-Emptive Option Parcel.
 
Governmental Authority:  The United States of America, the Commonwealth of
Virginia, Loudoun County, and any agency, department, commission, board, bureau,
instrumentality or political subdivision of any of the foregoing, now existing
or hereafter created, having jurisdiction over the use, development or
improvement of the Land or any part thereof.
 
Headquarters Building Parcel:  The area of the Land identified as such on
Exhibit A (Sheet 1 of 3).
 
Land:  The Option 1 Parcel or the Option 2 Parcel, as applicable, to be included
as a part of the Property.
 
Legal Requirements:  All laws, statutes, ordinances, orders, rules, regulations,
codes, executive orders and requirements, of all Governmental Authorities,
whether now or hereafter in force, ordinary and extraordinary, foreseen as well
as unforeseen, to the extent they are applicable to the Land, the use thereof or
the improvements constructed, or to be constructed, thereon, [and all other
covenants, conditions and restrictions of record affecting the use and occupancy
of the Land or any improvements thereon.]
 
Non-Pond Concept Development Plans:  As defined in Section 3A(e).
 
Option 1 Parcel:  The parcel of unimproved real property containing 41.97 acres,
more or less, that is a part of the Overall Property and is described on Sheet 2
of 3 of Exhibit A to this Agreement.
 
Option 2 Parcel:  The parcel of unimproved real property containing 42.06 acres,
more or less, which is a part of the Overall Property and is described on Sheet
3 of 3 of Exhibit A to this Agreement.
 
Overall Property:  As defined in Recital A.
 
Pending Rezoning:  As defined in Section 3A(b), including any Seller-initiated
change that does not impose any additional proffer obligations or other
conditions or development restrictions on the Land, other than those limiting
the Land to development of PD-OP uses under the 1993 Zoning Ordinance of Loudoun
County, Virginia, that include buildings and other improvements with a maximum
gross floor area of 450,000 square feet.
 
Person:  An individual, corporation, trust, association, unincorporated
association, estate, partnership, joint venture, limited liability company or
other legal entity, including a governmental entity.
 
3

--------------------------------------------------------------------------------


Phase 1 Building:  The building identified as the "Phase 1 Building" on Sheet 1
of 3 of Exhibit A.
 
Pond Concept Development Plans:  As defined in Section 3A(e).
 
Pond Easement Agreement:  As defined in Section 9(i).
 
Pre-Emptive Option Agreement:  The Pre-Emptive Option Agreement substantially in
the form attached as Exhibit H to this Agreement.
 
Pre-Emptive Option Parcel.  The area of the Land identified as such on Exhibit A
(Sheet 2 of 3 as to the Option 1 Parcel and Sheet 3 of 3 as to the Option 2
Parcel).
 
Proffer Allocation and Infrastructure Agreement:  An agreement to be signed by
Seller and Purchaser at the Closing, in recordable form, containing the
provisions contemplated by Section 9(j) and any other provision of this
Agreement that, by its terms, is to be included in the Proffer Allocation and
Infrastructure Agreement.  The Proffer Allocation and Infrastructure Agreement
shall be recorded among the applicable Land Records as a part of the Closing and
shall be a covenant running with the Property and the Overall Property.
 
Property:  As defined in Recital B.
 
Property Owners Association Covenants:  The Property Owner Association Covenants
in the form attached as Exhibit C to this Agreement, in their present form or as
modified or amended by an agreement between Seller and Purchaser signed and
delivered before the Due Diligence Termination Date.
 
Purchaser’s Intended Use:  The development and construction on the Land of
office buildings and related improvements containing 450,000 square feet of
gross floor area as generally set forth on the Approved Concept Development
Plans.
 
Purchaser’s Surviving Obligations:  As defined in Section 3(c).
 
Repurchase Option Agreement:  The Repurchase Option Agreement in the form
attached as Exhibit D to this Agreement.
 
Seller’s Closing Certificate:  As defined in Section 11(b)(2).
 
Seller’s Retained Property:  The Overall Property less and except the Property
to be sold to Purchaser pursuant to this Agreement.
 
SWM/BMP Facility:  As defined in Section 3A(f).
 
Wetlands Disturbance Request:  As defined in Section 8(a).
 
2.           Purchase Price; Deposit.
 
4

--------------------------------------------------------------------------------


(a)           Payment of Purchase Price.  The purchase price of the Property
(the “Purchase Price”) shall be (i) FOURTEEN MILLION FOUR HUNDRED THOUSAND AND
NO/100 DOLLARS ($14,400,000.00), if the Closing occurs on or before the
Anticipated Outside Closing Date, or (ii) FIFTEEN MILLION ONE HUNDRED TWENTY
THOUSAND AND NO/100 DOLLARS ($15,120,000.00), if the Closing occurs after the
Anticipated Outside Closing Date.  On the Closing Date, and subject to the terms
and conditions of this Agreement, Purchaser shall pay the Purchase Price, less
the Deposit and subject to the adjustments and prorations pursuant to Section
11(d), in the manner provided in Section 11(a).
 
(b)           Deposit.  Within two (2) Business Days (hereafter defined) after
the Effective Date, Purchaser shall pay the sum of One Thousand Dollars ($1,000)
(the “Initial Deposit”) by wire transfer of immediately available funds to the
Escrow Agent.  Unless this Agreement has previously been terminated pursuant to
Section 3(d), on or before the sixtieth (60th) day after the Effective Date (or,
if the sixtieth (60th) day after the Effective Date is not a Business Day, on or
before the first Business Day thereafter) (the “Due Diligence Termination
Date”), the Purchaser shall pay to the Escrow Agent, by wire transfer of
immediately available funds, an additional deposit in the amount of Nine Hundred
Thousand Nine Hundred and Ninety-nine Dollars ($999,000) to be held by the
Escrow Agent as an additional good faith deposit under this Agreement (the
“Additional Deposit”).  If Purchaser does not pay the Additional Deposit to the
Escrow Agent on or before the Due Diligence Termination Date, with time being of
the essence, this Agreement shall automatically terminate on the Due Diligence
Termination Date, the Escrow Agent shall promptly pay the Initial Deposit to
Purchaser and neither party shall have any further liability or obligation to
the other party under this Agreement, except for the Purchaser’s Surviving
Obligations.  As used in this Agreement, the term “Deposit” means the Initial
Deposit and the Additional Deposit.  The Escrow Agent shall invest the Deposit
in one or more federally-insured interest-bearing accounts as Purchaser may
direct and all interest earned thereon shall be deemed to be part of the
Deposit, except as otherwise expressly provided in this Agreement.  The Escrow
Agent shall pay the Deposit to Seller on the Closing Date in accordance with
Section 11(a) or shall pay the Deposit to Seller or Purchaser in accordance with
the other provisions of this Agreement.  After the Due Diligence Termination
Date, the entire Deposit shall be non-refundable to Purchaser except as
otherwise expressly provided in this Agreement.
 
(c)           Holding of Deposit.  The Escrow Agent shall hold the Deposit, in
trust, and shall disburse the Deposit in accordance with the provisions of this
Agreement and the following additional provisions:
 
(1)           If this Agreement is terminated pursuant to Section 2(b) because
the Purchaser does not pay the Additional Deposit to the Escrow Agent on or
before the Due Diligence Termination Date, or if this Agreement is terminated by
the Seller or the Purchaser pursuant to Section 3(d), Section 3(k), Section 4(b)
or Section 4(c), the Escrow Agent shall return the Deposit to Purchaser promptly
after receipt of a written demand from Purchaser.  For this purposes, the Escrow
Agent shall be fully protected in relying on a written demand from Purchaser
stating that it is entitled to the return of the Deposit pursuant to Section
2(b),
 
5

--------------------------------------------------------------------------------


Section 3(d), Section 3(k), Section 4(b) or Section 4(c), and the Escrow Agent
shall disregard any contrary instructions or demands received by it from Seller.
 
(2)           Except as otherwise provided in Section 2(c)(1), if this Agreement
is terminated in accordance with its terms after the Due Diligence Termination
Date and thereafter either Seller or Purchaser makes a written demand on the
Escrow Agent for payment of the Deposit, the Escrow Agent shall give written
notice of such demand to the other party.  If the Escrow Agent does not receive
a written objection from the other party to the proposed payment of the Deposit
within 10 days after the giving of such notice, the Escrow Agent shall pay the
Deposit to the party making the demand.  If the Escrow Agent receives a written
objection from the other party within the 10-day period, the Escrow Agent shall
continue to hold the Deposit until otherwise directed by written instructions
from Seller and Purchaser or until otherwise directed by a court of competent
jurisdiction.
 
(3)           In the event of a dispute concerning the disposition of the
Deposit, the Escrow Agent shall have the right at any time to deposit any cash
funds held by it under this Agreement with the clerk of the court of general
jurisdiction of the city or county in which the Property is located.  The Escrow
Agent shall give written notice of such deposit to Seller and Purchaser.  Upon
such deposit the Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.
 
(4)           The duties of the Escrow Agent are only as herein specifically
provided and are purely ministerial in nature.  The Escrow Agent shall incur no
liability whatsoever except for willful misconduct or gross negligence, as long
as the Escrow Agent has acted in good faith.  Seller and Purchaser each releases
the Escrow Agent from any act done or omitted to be done by the Escrow Agent in
good faith in the performance of its duties hereunder.
 
(5)           Seller and Purchaser shall jointly and severally indemnify and
hold harmless the Escrow Agent from and against any loss, damage, liability or
expense incurred by the Escrow Agent not caused by its willful misconduct or
gross negligence, arising out of or in connection with its entering into this
Agreement and the carrying out of its duties hereunder, including the reasonable
costs and expenses of defending itself against any claim of liability or
participating in any legal proceeding.  The Escrow Agent may consult with
counsel of its choice, and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel.
 
(6)           The Escrow Agent is acting as a stakeholder only with respect to
the monies to be deposited in the escrow.  Upon making delivery of such monies
in the manner herein provided, the Escrow Agent shall have no further liability
hereunder.
 
6

--------------------------------------------------------------------------------


(7)           The Escrow Agent may resign at will and be discharged from its
duties or obligations hereunder by giving notice in writing of such resignation
specifying a date when such resignation shall take effect; provided, however,
that (i) prior to such resignation a substitute escrow agent is approved in
writing by Seller and Purchaser, which approval shall not be unreasonably
withheld or delayed, or (ii) the Escrow Agent shall deposit the Deposit with a
court of competent jurisdiction in the city or county in which the Property is
located.  After such resignation, the Escrow Agent shall have no further duties
or liability hereunder.
 
(8)           The Escrow Agent shall sign a counterpart of this Agreement solely
for the purpose of confirming that the Escrow Agent is holding and will hold the
Deposit in escrow and will disburse the Deposit pursuant to the provisions of
this Agreement.
 
(d)           Failure to Pay Initial Deposit.  If Purchaser fails to pay the
Initial Deposit to the Escrow Agent within the time required by Section 2(b),
this Agreement shall automatically terminate and neither party shall have any
further liability or obligation to the other party under this Agreement.
 
3.           Inspection.
 
(a)           Purchaser’s Right to Inspect.  Purchaser and its authorized agents
shall have the right, at Purchaser’s risk, cost and expense, to enter the Land
at any time or times before the Closing Date, during normal business hours and
after reasonable advance notice, for purposes of making such investigations and
studies, including appraisals, architectural and engineering studies, surveys,
soil tests, environmental studies, financial, market analysis, development and
economic feasibility studies, as Purchaser deems necessary or desirable to
evaluate the Property.  Purchaser shall provide Seller at least one Business
Day’s notice in writing or by telephone in advance of its entry upon the
Property for purposes other than visual inspections.  No advance notice shall be
required for visual inspections of the Property.  Purchaser shall not make or
perform any borings or other physically invasive or destructive tests without
Seller’s prior written consent, which shall not be unreasonably withheld,
delayed or conditioned.  Telephone notices, when permitted, shall be given to
Seller’s representative, Arthur N. Fuccillo, at (301) 692-2222.
 
(b)           Purchaser’s Insurance.  Purchaser shall not enter the Land for any
purpose other than visual inspections until Purchaser has delivered to Seller a
certificate of insurance evidencing that Purchaser has obtained a policy of
Commercial General Liability Insurance protecting Purchaser, as named insured,
and Seller, as an additional insured, against liability for bodily injury, death
and property damage occurring in or about the Land, with such policy to afford
protection to the limit of not less than $3,000,000 combined single limit annual
aggregate for bodily injury, death and property damage.  Such certificate shall
also provide that the policy will not be canceled or terminated, or the limits
of liability thereunder reduced, unless Seller receives at least 20 days advance
notice thereof.
 
7

--------------------------------------------------------------------------------


(c)           Purchaser’s Indemnity.  Purchaser shall not make any physical
changes to the Property (other than soil borings and associated tree clearing as
reasonably approved by Seller) and shall indemnify and hold harmless Seller from
and against (i) all physical damage to the Property caused by Purchaser’s tests
and investigations, (ii) all loss, liability or damage suffered or incurred by
Seller arising out of or resulting from injury or death to individuals or damage
to personal property caused by the tests and investigations conducted by, or at
the direction of, Purchaser, and (iii) all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Seller in
connection with any action, suit, proceeding, demand, assessment or judgment
incident to the foregoing, unless (in each case) such loss, liability or damage
arises out of Seller’s negligence or willful misconduct.  Purchaser’s
obligations to indemnify Seller pursuant to this Section 3(c) and Purchaser’s
obligations to return the Information to Seller pursuant to Section 3(d) shall
survive the termination of this Agreement and are referred to in this Agreement
as “Purchaser’s Surviving Obligations.”
 
(d)           Termination by Purchaser.  Purchaser may terminate this Agreement
at any time on or before the Due Diligence Termination Date by giving Seller and
the Escrow Agent written notification (the “Termination Notice”) that Purchaser
elects not to consummate the purchase of the Property in accordance with the
terms of this Agreement.  Purchaser shall have the absolute right, in its sole
and absolute discretion, to determine whether to give the Termination
Notice.  If the Termination Notice is timely given on or before the last day of
the Due Diligence Period, the Escrow Agent shall promptly return the Initial
Deposit to Purchaser pursuant to Section 2(c)(1), and, except for Purchaser’s
Surviving Obligations, no party shall have any further liability to any other
party under this Agreement.  If this Agreement is terminated pursuant to Section
2(b), this Section 3(d), Section 3(k), Section 4(b) or Section 4(c), Purchaser
agrees, within 15 days after the date of termination, to deliver to Seller
copies of all title reports, title commitments, surveys, written engineering
reports and written environmental reports prepared by third parties for
Purchaser during the period of time in which this Agreement is in effect, and to
return to the Seller all written Information (defined in Section 3(f))
previously delivered by Seller to Purchaser pursuant to this Agreement.  All
third party reports and studies shall be delivered to Seller for information
only without any right to rely thereon.
 
(e)           Additional Information.  Within three (3) Business Days after the
Effective Date, Purchaser shall deliver to Seller a written notice identifying
all information Purchaser desires to receive with respect to the Property,
including the physical, regulatory and title characteristics of the
Property.  Within five (5) Business Days after receipt of Purchaser’s notice,
Seller shall either deliver copies of the information requested by Purchaser, if
such information is within Seller’s possession or control, without
representation or warranty as to the accuracy or completeness of such
information, or if Seller does not have possession or control of some or all of
the information requested by Purchaser, Seller shall inform Purchaser in writing
of that fact within the period of five (5) Business Days.
 
(f)           Confidentiality.  Prior to the Closing, Purchaser shall hold all
information concerning the Property obtained by Purchaser from Seller (the
“Information”) in


 
8

--------------------------------------------------------------------------------

 

confidence and shall not at any time disclose or permit the disclosure of the
Information to any Person without Seller’s prior written consent.  Purchaser
further agrees to use the Information only for purposes of evaluating the
Property in connection with its purchase of the Property in accordance with the
terms of this Agreement.  Notwithstanding the foregoing, (i) Purchaser may
disclose the Information to its legal counsel, accountants, lenders, existing
and prospective investors and other Persons who need to review the Information
in connection with Purchaser’s purchase of the Property in accordance with the
terms of this Agreement, (ii) the provisions of this Section 3(e) shall not
apply to any portions of the Information that are available from public sources
other than through the actions of Purchaser or its agents, and (iii) Purchaser
may disclose the Information to the extent that such disclosure is required by
law, regulation or court order, but Purchaser first shall provide written notice
thereof to Seller.  Before the Closing Date, neither Seller nor Purchaser shall
make any public announcements concerning the sale of the Property pursuant to
this Agreement without first obtaining the prior written consent of the other
except Purchaser may make general announcements to its employees and Purchaser
may make any disclosures required by applicable law, court order or Governmental
Authority, including, but not limited to any disclosures required to be made by
the Securities and Exchange Commission as part of any required periodic filing.
 
(g)           Purchaser’s Covenant Not to Sue.  Except for claims arising out of
Seller’s actual fraud or a breach of any of the Seller’s covenants,
representations or warranties expressly set forth in this Agreement or any
document executed by or on behalf of Seller at the Closing,  Purchaser, for
itself and its agents, affiliates, successors and assigns, hereby agrees not to
assert against Seller, its agents, affiliates, successors and assigns, any
rights, claims or demands at law or in equity, arising out of the physical,
environmental, economic or legal condition of the Property, including any claim
for indemnification or contribution arising under (i) any Environmental Law
(defined in Section 5(f)), (ii) any similar federal, state or local statute,
rule or ordinance relating to the liability of property owners for environmental
matters, or (iii) the common law.
 
3A.
Zoning, Development and Related Matters.

 
(a)            Existing Zoning.  On the Effective Date, the Property is zoned
PD-OP under the 1972 zoning ordinance Loudoun County, Virginia.  A copy of the
approved Concept Plan and a copy of the approved Proffers are attached Exhibit E
and Exhibit F, respectively, to this Agreement.  Pursuant to the approved
Concept Plan the Property may be developed up to a FAR of 0.4.  Seller and
Purchaser agree that the amount of gross floor area to be allocated to the
Property shall consist of 450,000 square feet.
 
(b)            Purchaser acknowledges that, as of the Effective Date, Seller is
pursuing a rezoning of the Overall Property, as well as other portions of the
property owned by Seller which is known as “Dulles Town Center,” and that
Seller’s pending rezoning application includes the Land (the "Pending
Rezoning").  Purchaser agrees to cooperate with Seller in obtaining the Board of
Supervisor’s approval of the Pending Rezoning, provided the Pending Rezoning
does not impose any additional proffer obligations or other conditions or
development restrictions on the Land, other than those limiting the Land to
development of PD-OP uses under the 1993 Zoning Ordinance of Loudoun
 
9

--------------------------------------------------------------------------------


 
County, Virginia, that include buildings and other improvements with a maximum
gross floor area of 450,000 square feet.  Seller agrees that the Pending
Rezoning shall not restrict the ability of Purchaser to develop the Property for
Purchaser's Intended Use.   Subject to the restriction contained in Section
7A(c), this Agreement shall not preclude Purchaser from pursuing a subsequent
amendment to the rezoning applicable to the Property, including, but not limited
to increasing the gross floor area or FAR applicable to such Property, provided
such subsequent rezoning does not decrease the density of development otherwise
permitted on the Overall Property (exclusive of the Property).
 
(c)            Century Boulevard.  Purchaser acknowledges that, as of the
Effective Date, Seller has constructed a portion of a road known as Century
Boulevard, as required by the Approved Concept Plan and Proffers, that
terminates at the location shown on Exhibit A.  Exhibit A also shows the
proposed extension of Century Boulevard across a portion of the Overall Property
and the Land (the “Century Boulevard Extension”).  Purchaser agrees, after the
Closing Date, to construct, at its expense, the Century Boulevard Extension as
shown on Sheet 3 of 3 of Exhibit A as the "Century Boulevard Extension", as
provided in Section 7A(b).  Additionally, if, on the Closing Date, Purchaser
purchases the Option 2 Parcel, Purchaser shall thereafter diligently and
continuously pursue, at its sole cost and expense, the construction of that
portion of the private access road within the area depicted as Private Road
Joint Maintenance Area on Sheet 3 of 3 of Exhibit A that is necessary to permit
the access to Seller’s Retained Property as shown on Sheet 3 of 3 of Exhibit
A.  Furthermore, at any time after the Closing Date, Purchaser shall, upon
receipt of a written request from Seller, without consideration, dedicate to
public use the portion of the Option 2 Parcel that is necessary to construct
Future Century Boulevard as shown on Sheet 3 of 3 of Exhibit A, provided Seller
has bonded the construction of Future Century Boulevard with Loudoun County and
has agreed to construct Future Century Boulevard within twelve (12) months after
the land dedication is completed.  Seller agrees that, at all times during the
construction of Future Century Boulevard, Purchaser shall have reasonable access
to the Land and Seller shall use commercially reasonable efforts to minimize any
disruption to Purchaser, and its operations on its property, during any such
construction.  The provisions of this Section 3A(c) shall be set forth in the
Proffer Allocation and Infrastructure Agreement.
 
(d)            Elimination of Part of Century Boulevard.  Purchaser also agrees
that, as part of the Pending Rezoning, Seller shall have the right to seek and
shall seek, to eliminate the requirement of the Approved Concept Plan and
Proffers that Century Boulevard be extended by the construction of an additional
road from the terminus of the Century Boulevard Extension across the Overall
Property and Option 1 Parcel and extending to a bridge over Atlantic
Boulevard.  The portion of the Century Boulevard Extension that Seller has the
right to and shall seek to eliminate is described on Sheet 1 of 3 of Exhibit A
as "Century Boulevard To Be Eliminated."
 
 
(e)           Concept Development Plan.  Before the Effective Date, Purchaser
prepared and submitted to Seller, for its approval, two (2) concept development
plans showing its general concept for the development of improvements on the
Option 1 Parcel (if the Option 1 Parcel is purchased) and two (2) concept
development plans showing its general concept for the development of
improvements on the Option 2 Parcel (if the
 
10

--------------------------------------------------------------------------------


 
Option 2 Parcel is purchased), including, in each case, the approximate location
and height of the buildings to be constructed on the Land, the general type of
materials (including color) to be used for the exterior façade of the first
building to be constructed and the approximate location of entrances to and
exits from the Land in relation to the existing dedicated streets that abut or
are adjacent to the Land (the “Concept Development Plans”).  Seller has approved
such Concept Development Plans.  The Concept Development Plans prepared by
Purchaser and approved by Seller are referred to in this Agreement as the
“Approved Concept Development Plans.”  The Approved Concept Development Plans
are attached as Exhibit G to this Agreement and consist of four (4) different
site layouts, two (2) covering the Option 1 Parcel and two (2) covering the
Option 2 Parcel.  Two (2) of the Approved Concept Development Plans, provide for
a SWM/BMP Facility (the "Pond Concept Development Plans") and the other two (2)
concept development plans do not provide for a SWM/BMP Facility (the "Non-Pond
Concept Development Plans"). [Note:  The term SWM/BMP Facility is defined in
Section 1A.]
 
(f)           SWM/BMP Facility.  Purchaser shall have the right, in its sole
discretion, to elect to develop and construct improvements on the Land utilizing
either the Pond Concept Development Plans or the Non-Pond Concept Development
Plans.  Purchaser shall deliver notice of its election to Seller on or before
the Due Diligence Termination Date.  If Purchaser fails to deliver notice of its
election to Seller on or before the Due Diligence Termination Date, Purchaser
shall be conclusively deemed to have elected to develop and construct
improvements on the Land utilizing the Non-Pond Concept Development Plans as
part of its initial construction of the Phase 1 Building.  If Purchaser elects
(or is deemed to elect) to develop and construct improvements on the Land
utilizing the Non-Pond Concept Development Plans, then Seller shall have the
right, at Closing, to reserve, for a period of fifty (50) years from the Closing
Date (the “Pond Construction Option Period”), an easement over and across the
Land (either the Option 1 Parcel or the Option 2 Parcel, as the case may be), in
the location generally as shown on Exhibit G for the purposes of Seller’s future
construction of a storm water management/BMP facility ("SWM/BMP Facility")
within such easement area, together with the right to receive reimbursement of a
part of its design and construction costs pursuant to Section 9(j) during the
first fifteen (15) years of the Pond Construction Option Period (the “Pond
Construction Reimbursement Period”).  Purchaser shall also have the right,
within the Pond Construction Option Period, to construct the SWM/BMP Facility,
together with the right to receive reimbursement for a part of its design and
construction costs pursuant to Section 9(j) during the Pond Construction
Reimbursement Period.  The party, i.e., Seller or Purchaser, who desires to
construct the SWM/BMP Facility shall notify the other party of its intention to
do so at least ninety (90) days before it commences such construction.  Seller’s
right to reserve the easement referred to in this subsection and the parties
reimbursement obligations shall be included in the Proffer Allocation and
Infrastructure Agreement.
 
 
(g)           Option 1 Parcel Tree Preservation Area.  The Approved Concept
Development Plans for the Option 1 Parcel depict a “Potential Tree Preservation
Area” on the Option 1 Parcel and Seller’s Retained Property.  Seller agrees
that, if Purchaser acquires the Option 1 Parcel, Seller will not remove the
mature stand of trees within the
 
11

--------------------------------------------------------------------------------


 
“Potential Tree Preservation Area” shown on Sheet 1 of 3 of Exhibit A and such
area shall be preserved to protect the view shed from the Property.  The terms
of this agreement shall be included in the Proffer Allocation and Infrastructure
Agreement.
 
(h)           Architectural Review Board Approvals.  Seller and Purchaser
acknowledge that the Approved Concept Development Plans do not include any
elevations or materials for the building designated on Exhibit A and on the
Approved Concept Development Plans as "Future Buildings".
 
4.           Title and Survey.
 
(a)           Title Commitment and Survey.  Promptly after the Effective Date,
Purchaser, at its expense, shall cause to be prepared a current, effective
commitment for an ALTA policy of owner’s title insurance (1992 form or
equivalent) for the Property (the “Title Commitment”) to be issued by
Commonwealth Land Title Insurance Company, Lawyers Title Insurance Company,
First American Title Insurance Company Chicago Title Insurance Company or
another nationally recognized title insurance company (the “Title Company”),
which names Purchaser as the proposed insured.  Purchaser shall have the option
to cause to be prepared, at its expense, a current ALTA/ACSM
 
 survey of the Property (the “Survey”).  Not later than 10 days before the Due
Diligence Termination Date (the “Title Delivery Date”), Purchaser shall deliver
to Seller a copy of the Title Commitment, accompanied by true, complete, and
legible copies of all documents referred to in Schedule B to the Title
Commitment.  Not later than 10 days before the Due Diligence Termination Date
(the “Survey Delivery Date”), Purchaser shall deliver to Seller a copy of the
Survey, if obtained.
 
(b)           Purchaser’s Title Objections.  If Purchaser, for any reason
whatsoever, objects to the condition of Seller’s title to the Property, it shall
do so by notifying Seller in writing on or before the Title Delivery Date
concurrently with its delivery to Seller of a copy of the Title Commitment.  If
Purchaser does not object to the condition of Seller’s title to the Property on
or before the Title Delivery Date, Purchaser shall be conclusively deemed to
have accepted the condition of title as set forth in the Title Commitment and to
have approved all exceptions to title described in Schedule B to the Title
Commitment other than the exceptions for unfiled mechanics’ liens, mortgages and
other liens which may be removed by the payment of money.  Within five Business
Days after receipt of Purchaser’s notice of title objections and a copy of the
Title Commitment, Seller shall either agree in writing to cure such objections
or shall notify Purchaser in writing that Seller is unable or unwilling to do
so.  In the event Seller fails to give either notice required by the preceding
sentence, Seller shall be deemed to have agreed to cure such objections.  If
Seller timely notifies Purchaser that it is unable or unwilling to cure the
title objections, Purchaser may terminate this Agreement within five Business
Days thereafter by giving notice of termination to Seller, in which case this
Agreement shall terminate on the date of Purchaser’s notice, the Escrow Agent
shall return the Deposit to Purchaser pursuant to Section 2(c)(1) and neither
party shall have any further liability or obligation to the other party under
this Agreement except for the Purchaser’s Surviving
 
12

--------------------------------------------------------------------------------


 
Obligations.  If Purchaser does not terminate this Agreement pursuant to the
preceding sentence, Purchaser shall be conclusively deemed to have waived the
title objections, the title objections shall be deemed to be Permitted
Exceptions (defined in Section 4(e)) and Purchaser shall be obligated to
purchase the Property in accordance with the terms of this Agreement without a
reduction in the Purchase Price.  If Seller timely notifies Purchaser that it
will cure the title objections or Seller is deemed to have agreed to cure such
title objections, such title objections shall not be Permitted Exceptions and
Seller shall be obligated to cure such objections on or before the Closing
Date.  Any new exceptions to title contained in any update of the Title
Commitment shall not be Permitted Exceptions unless approved in writing by
Purchaser.
 
(c)           Purchaser’s Survey Objections.  If Purchaser, for any reason
whatsoever, objects to any matter disclosed by the Survey, it shall do so by
notifying Seller in writing on or before the Survey Delivery Date concurrently
with its delivery to Seller of a copy of the Survey.  If Purchaser does not
object to a matter disclosed by the Survey on or before the Survey Delivery
Date, Purchaser shall be conclusively deemed to have accepted the Survey and to
have approved all matters disclosed by the Survey.  Within five Business Days
after receipt of Purchaser’s notice of survey objections and a copy of the
Survey, Seller shall either agree in writing to cure such objections or shall
notify Purchaser in writing that Seller is unable or unwilling to do so.  In the
event Seller fails to give either notice required by the preceding sentence,
Seller shall be deemed to have agreed to cure such objections.  If Seller timely
notifies Purchaser that it is unable or unwilling to cure the survey objections,
Purchaser may terminate this Agreement within five Business Days thereafter by
giving notice of termination to Seller, in which case this Agreement shall
terminate on the date of Purchaser’s notice, the Escrow Agent shall return the
Deposit to Purchaser pursuant to Section 2(c)(1) and neither party shall have
any further liability or obligation to the other party under this Agreement
except for the Purchaser’s Surviving Obligations.  If Purchaser does not
terminate this Agreement pursuant to the preceding sentence, Purchaser shall be
conclusively deemed to have waived the survey objections, such survey objections
shall be deemed to be Permitted Exceptions and Purchaser shall be obligated to
purchase the Property in accordance with the terms of this Agreement without a
reduction in the Purchase Price.  If Seller timely notifies Purchaser that it
will cure the survey objections or Seller is deemed to have agreed to cure such
survey objections, such survey objections shall not be Permitted Exceptions and
Seller shall be obligated to cure such survey objections on or before the
Closing Date.


(d)           Purchaser’s Failure to Obtain Title Commitment or Survey.  If
Purchaser fails to deliver a copy of the Title Commitment to Seller on or before
the Title Delivery Date, Purchaser shall be conclusively deemed to have approved
all exceptions to title to the Property (other than exceptions for mortgages,
mechanics’ liens and other liens which may be removed by the payment of money)
which would have been disclosed by a title examination of the Property.  If
Purchaser elects not to prepare the Survey or  fails to deliver a copy of the
Survey to Seller on or before the Survey Delivery Date, Purchaser shall be
conclusively deemed to have approved all matters that would be disclosed by a
survey of the Property prepared in accordance with the “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys,” jointly adopted by ALTA, ACSM
 
13

--------------------------------------------------------------------------------


 
 and the National Society of Professional Engineers in 2005 with the accuracy of
an Urban Survey.
 
(e)           Permitted Exceptions.  For purposes of this Agreement, the term
“Permitted Exceptions” shall mean (i) the lien of current real estate taxes not
yet due and payable, (ii) all other exceptions to title that are approved, or
deemed approved, by Purchaser pursuant to Section 4(b), (iii) all matters
disclosed by a survey of the Property which are approved, or deemed approved, by
Purchaser pursuant to Section 4(c), (iv) if Purchaser does not deliver the Title
Commitment to Seller on or before the Title Delivery Date, all exceptions to
title to the Property (other than exceptions for mortgages, mechanics’ liens and
other liens which may be removed by the payment of money) that would have been
disclosed by a title examination of the Property if the Title Commitment had
been obtained, (v) if Purchaser elects not to prepare the Survey or does not
deliver the Survey to Seller on or before the Survey Delivery Date, all matters
that would have been disclosed by the Survey if it had been obtained, (vi) all
matters, whether or not of record, that arise out of the actions of Purchaser or
its agents, employees or contractors, and (vii) the Property Owners Association
Covenants.
 
(f)           Release of Liens.  On the Closing Date, Seller shall release all
mortgages, deeds of trust and other liens securing obligations for the payment
of fixed and determinable amounts of money that encumber the Property (it being
agreed that the Purchase Price shall be applied at settlement for such
purpose).  Purchaser acknowledges that the Overall Property is subject to the
lien of the assessment associated with the Dulles Town Center Community
Development Authority ("CDA").  Within thirty (30) days after the Effective
Date, Seller shall deliver to Purchaser a written statement from the
administrator for the CDA setting forth the portion of the lien applicable to
the Overall Property that would be allocable to each of the Option 1 Parcel and
the Option 2 Parcel, together with the annual installment payable with respect
to such liens and the amount required to prepay and obtain a release of the
assessment lien applicable to each of the Option 1 Parcel and the Option 2
Parcel.  Seller and Purchaser acknowledge that the assessment lien applicable to
the Overall Property is based on the potential for the CDA to issue bonds up to
the aggregate principal amount of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00), while the annual installment is based on the aggregate
principal amount of bonds issued and outstanding on the Effective Date, which is
THIRTY-SIX MILLION FIVE HUNDRED SIXTY THOUSAND AND NO/100 DOLLARS
($36,560,000.00) (the “Existing Bonds”).  It is anticipated that during the Due
Diligence Period, the Seller and Purchaser will agree on how the assessment lien
will be applied to the Option 1 Parcel and the Option 2 Parcel.  However, to the
extent the assessment lien is not prepaid by Purchaser at the Closing, Seller
agrees that Purchaser's maximum liability for the assessment lien and/or annual
installments shall always be based on aggregate principal amount of the Existing
Bonds and the payment schedule associated with the Existing Bonds.  If there is
an increase in the principal amount of or a refinancing or refunding of the
Existing Bonds, Purchaser’s obligations shall be based on the aggregate
principal amount of the Existing Bonds and Seller shall be responsible for any
increase in either the assessment lien and/or the annual installment associated
with any increase in the aggregate principal amount of, or any refunding
or/refinancing of, the Existing Bonds.  If there is a refunding or refinance of
the Existing Bonds (without any
 
14

--------------------------------------------------------------------------------


 
increase in the term of the Existing Bonds) that reduces the annual installment,
Purchaser shall be entitled to the benefit of such lesser annual installment
unless Purchaser has previously prepaid the assessment lien applicable to the
Land included in the Property.  The foregoing provisions shall be included in
the Proffer Allocation and Infrastructure Agreement.
 
5.           Representations and Warranties of Seller.  Seller makes the
following representations and warranties to Purchaser for the purpose of
inducing Purchaser to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement:
 
(a)           Organization and Authorization.  Seller is a limited liability
company duly formed and validly existing under the laws of the Commonwealth of
Virginia.  Seller has the legal power and authority to own, sell, convey and
transfer the Property.  The individual who signs this Agreement on behalf of
Seller has been duly authorized to do so by Seller.
 
(b)           No Conflicting Agreements.  The execution and delivery by Seller
of, and the performance of and compliance by Seller with, the terms and
provisions of this Agreement, do not (i) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under,
Seller’s Organizational Documents (defined below), or any other agreement or
instrument to which Seller is a party or by which all or any part of the
Property is bound, (ii) violate any restriction, requirement, covenant or
condition to which all or any part of the Property is bound, (iii) to the
knowledge of Seller, constitute a violation of any applicable code, resolution,
law, statute, regulation, ordinance or rule applicable to Seller or the
Property, (iv) constitute a violation of any judgment, decree or order
applicable to Seller or specifically applicable to the Property, or (v) require
the consent, waiver or approval of any third party.  As used in this Agreement,
the term “Seller’s Organizational Documents” means the Articles of Organization
and Operating Agreement pursuant to which Seller is organized.
 
(c)           Litigation.  There are no investigations, proceedings, actions,
suits or claims pending against or, to Seller’s actual knowledge, threatened,
against Seller or the Property or any part thereof.  Seller is not operating
under or subject to, and Seller is not in default with respect to, any order,
writ, injunction or decree that relates to the Property or any part thereof.
 
(d)           Condemnation Proceedings.  No condemnation or eminent domain
proceedings affecting the Property, or any part thereof, are pending or, to
Seller’s actual knowledge, threatened.
 
(e)           Compliance with Laws.  Seller has not received any written notice
of any violations of law, statutes, rules, governmental ordinances, orders or
requirements noted or issued by any governmental authority having jurisdiction
over or affecting the Property which have not been resolved to the satisfaction
of the issuer of the notice, nor does Seller have actual knowledge of any such
violations, other than an unresolved issue involving the location of a park and
ride facility that has been appealed by Seller to the Loudoun County Board of
Supervisors.
 
15

--------------------------------------------------------------------------------


(f)           Environmental Conditions.  To Seller’s actual knowledge the
Property does not contain, and there is not located on, in or under any part of
the Property, any of the following: “toxic substances,” “toxic materials,”
“hazardous waste,” “hazardous substances,” “pollutants,” or “contaminants” (as
those terms are defined in the Resource, Conservation and Recovery Act of 1976,
as amended (42 U.S.C. §6901 et. seq.), the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended (42 U.S.C. §9601 et. seq.),
the Hazardous Materials Transportation Act, as amended (49 U.S.C. §5101 et.
seq.), the Toxic Substances Control Act of 1976, as amended (15 U.S.C. §2601 et.
seq.), the Clean Air Act, as amended (42 U.S.C. §1251 et. seq.) and any other
federal, state or local law, statute, ordinance, rule, regulation, code, order,
approval, policy and authorization relating to health, safety or the environment
(said laws being hereafter referred to collectively as “Environmental Laws”);
asbestos or asbestos-containing materials; lead or lead-containing materials;
oils; petroleum-derived compounds; pesticides; or polychlorinated biphenyls (all
of which are hereafter collectively referred to as “Hazardous Materials”).  No
part of the Property has been previously used by Seller, or to Seller’s actual
knowledge, by any other Person, for the storage, manufacture or disposal of
Hazardous Materials.  Seller has not received from any governmental body having
authority any written complaint, order, citation or notice with regard to air
emissions, water discharges, noise emissions and Hazardous Materials, if any, or
any other environmental, health or safety matters affecting the Property or any
part thereof.  To Seller’s actual knowledge, there are no underground storage
tanks of any nature located on any of the Property.
 
(g)           Bankruptcy.  There is no bankruptcy, insolvency, rearrangement or
similar action or proceeding, whether voluntary or involuntary, pending or, to
Seller’s actual knowledge, threatened against Seller.
 
(h)           FIRPTA.  Seller is a “United States person” within the meaning of
Sections 1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.
 
(i)           No Binding Agreements.  Except for the Permitted Exceptions,
Seller is not a party to, and the Property is not subject to, any agreements
that will be binding on the Property or Purchaser on or after the Closing Date.
 
(j)           Zoning.  The Property is zoned PD-OP under the 1972 Loudoun County
Zoning Ordinance, subject to the Approved Concept Plan and Proffers (including
the existing Special Exceptions (if any) approved concurrently with such
Approved Concept Plan and Proffers).  To the best of Seller’s actual knowledge,
the Property is not subject to any other development conditions, proffers or
restrictions except for those contained in the Property Owners Association
Covenants.
 
(k)           Limitations on Seller’s Liability for Representations and
Warranties.  Seller’s liability for a misrepresentation or breach of warranty
under this Agreement shall be subject to the following limitations:
 
(1)            Seller’s representations and warranties are for the personal
benefit of the Purchaser and no such representation or warranty may be assigned
to or
 
16

--------------------------------------------------------------------------------


 
enforced by any other Person, except any permitted assignee or any assignee
consented to by Seller.
 
(2)            Whenever a representation or warranty is made in this Agreement
on the basis of the best knowledge or the actual knowledge of Seller or words of
similar import, or whether Seller has received written notice, such
representation or warranty is made with the exclusion of any facts disclosed to
or otherwise actually known by Purchaser before the Due Diligence Termination
Date, and is made solely on the basis of the actual, as distinguished from
implied, imputed or constructive, knowledge on the date that such representation
or warranty is made of Arthur N. Fuccillo, whom Seller represents to be the
representative of Seller having responsibility for the management and sale of
the Property and accordingly the individual responsible for being informed of
matters relevant to this Agreement, without independent investigation or
inquiry, and without attribution to Arthur N. Fuccillo of facts and matters
otherwise within the personal knowledge of any other agent or employees of
Seller or any other Person, and excluding, whether or not actually known by
Arthur N. Fuccillo, any matter actually known to Purchaser or its agents or
employees on the Due Diligence Termination Date.  For purposes of this Section
5(k)(2), “actually known by Purchaser” shall mean any matter (i) disclosed by
any written document delivered to or made available to Purchaser for its review,
(ii) disclosed by any written report prepared for Purchaser by any employee,
agent or independent contractor of Purchaser in connection with Purchaser’s due
diligence or otherwise with respect to its acquisition of the Property, or (iii)
disclosed to any employee, agent or independent contractor of Purchaser in
connection with Purchaser’s due diligence or otherwise with respect to its
acquisition of the Property, provided that such matter is within the scope of
the duties or responsibilities of such employee, agent or independent
contractor.
 
(3)           If, before the Closing Date, Purchaser obtains actual knowledge
that any of the Seller’s representations or warranties is inaccurate and
Purchaser nonetheless proceeds with the Closing, Seller shall not have any
liability for any such matter regarding which Purchaser had actual knowledge
before the expiration of the Closing Date.
 
(4)           The aggregate liability of Seller for all misrepresentations and
breaches of warranties discovered prior to Closing shall not exceed $250,000,
and shall be further limited to the direct, but not consequential or punitive,
damages resulting from any such misrepresentations or breaches.  The preceding
sentence shall not apply to actual fraud or intentional misrepresentation.
 
(5)           All representations and warranties contained in this Agreement
shall survive the Closing, except that each of the representations and
warranties in this Section 5 shall terminate nine (9) months after the Closing
Date unless, within the nine-month period, Seller receives notice of a breach of
such representation or warranty.
 
17

--------------------------------------------------------------------------------


6.            Representations and Warranties of Purchaser.  As a material
inducement to Seller to enter into this Agreement and to sell the Property to
Purchaser, Purchaser represents and warrants to Seller as follows:
 
(a)            Purchaser’s purchase of the Property is for the development and
construction by Purchaser of certain improvements on the Property for its own
use and use by its Affiliates and not for speculation in landholding or for
resale (except for sales to Affiliates who will purchase for their own use and
not for speculation in landholding or for resale), except for the Future
Building.
 
(b)           Purchaser is a sophisticated investor with substantial experience
in purchasing unimproved real property similar to the Property.  Purchaser will
have the right to examine and inspect the physical nature and condition of the
Property, including environmental conditions, and agrees to purchase the
Property in its “as is” condition on the Effective Date, solely in reliance on
its own tests, investigations and studies and not in reliance on any
representations or warranties made by Seller with regard to those matters except
as expressly set forth in this Agreement, the Deed, and the Seller’s Closing
Certificate.  Neither Seller nor any other agent, partner, employee, or
representative of Seller has made any representation or warranty regarding the
physical condition of the Property, or any part thereof, or anything relating to
the subject matter of this Agreement, except as expressly set forth in this
Agreement, the Deed and the Seller’s Closing Certificate, and Purchaser, in
signing and delivering this Agreement, has not and will not rely upon any
statement, information, or representation to whomsoever made or given, whether
to Purchaser or others, and whether directly or indirectly, verbally or in
writing, made by any Person, except as expressly set forth in this Agreement,
the Deed and Seller’s Closing Certificate.
 
7.           Additional Obligations of Seller.  Seller covenants and agrees as
follows:
 
(a)           Possession.  On the Closing Date, Seller agrees to give full,
complete and actual possession of the Property to Purchaser, free and clear of
all tenancies and other rights of occupancy in favor of third parties.
 
(b)           Affirmative Covenants.  Between the Effective Date and the Closing
Date, Seller agrees to:
 
(1)           maintain the Property in its present order and condition and
deliver the Property on the Closing Date in substantially the condition it is in
on the Effective Date;
 
(2)           deliver to Purchaser, promptly after receipt by Seller, copies of
all notices of violation issued by any board, bureau, commission, department or
body of any municipal, county, state or federal government unit, or any
subdivision thereof, with respect to the Property received by Seller after the
Effective Date; and
 
(3)           in the event Seller becomes aware that any representation or
warranty of Seller set forth in Section 5 will not be true and correct in all
material
 
18

--------------------------------------------------------------------------------


 
respects on the Closing Date as if made at and as of the Closing Date, give
prompt written notice thereof to Purchaser, which notice shall include all
appropriate information related thereto that is in Seller’s possession or
control.
 
(c)           Negative Covenants.  Between the Effective Date and the Closing
Date, Seller agrees that, without Purchaser’s written consent in each case, it
will not do any of the following:
 
(1)           voluntarily grant, create, assume or permit to be created any
mortgage, lien, lease, encumbrance, easement, covenant, condition, right-of-way
or restriction upon the Property or voluntarily take or permit any action
adversely affecting the title to the Property as it exists on the date of this
Agreement; or
 
(2)           permit occupancy of, or enter into any lease for all or any part
of the Land.
 
(d)            Zoning/Proffers.  Seller agrees that Seller shall be responsible,
at its sole cost and expense, for the performance of any and all of the Proffers
included in the Approved Concept Plan and Proffers, including, but not limited
to, any Proffers that would impact the Purchaser's ability to develop the
Property or to obtain permits for Purchaser’s Intended Use.  Additionally, if
the Pending Zoning is approved by the Board of Supervisors of Loudoun County
before the Closing Date, Seller shall, at its sole cost and expense, be
responsible for any proffers, development conditions or similar requirements
associated with the Pending Rezoning unless otherwise agreed to in writing by
Purchaser and set forth in the Proffer Allocation and Infrastructure
Agreement.  Seller and Purchaser acknowledge that the Pending Rezoning may
require the construction of the SWM/BMP Facility and that the Pending Rezoning
and the COE, as part of its approval of Purchaser’s Wetlands Disturbance
Request, may require the preservation of the mature stand of quality trees
generally in the area depicted on Exhibit A as "Potential Tree Preservation
Area".  Seller shall not be obligated, and shall not agree, to the designation
of the “Potential Tree Preservation Area” as a tree preservation area unless the
Pending Rezoning, as finally approved by the Board of Supervisors, permits the
portion of Century Boulevard that Seller has the right to and shall seek to
eliminate (as described on Sheet 1 of 3 of Exhibit A as "Century Boulevard To Be
Eliminated.") is eliminated from the Century Boulevard Extension.  If the
Pending Rezoning, as finally approved by the Board of Supervisors, does not
permit such portion of Century Boulevard to be eliminated, and the Option 2
Parcel is conveyed, Seller acknowledges that the Future Building may be located
in the area designated as “Potential Tree Preservation Area.”  Seller's
agreement with respect to the performance of the Proffers and/or any proffers,
development conditions or similar requirements associated with the Pending
Rezoning shall be set forth in the Proffer Allocation and Infrastructure
Agreement, which shall be a covenant running with the land.  As part of such
Pending Zoning, Purchaser agrees to commit that its first building will achieve
a LEED certification of silver or better.
 
7A.            Purchaser’s Post-Closing Obligations.
 
19

--------------------------------------------------------------------------------


(a)           Restriction on Resale of Land.
 
(1)           Except as otherwise provided in the next sentence, Purchaser
agrees that, during the period beginning on the Closing Date and ending on the
tenth (10th) anniversary of the Closing Date, it shall not sell to any Person
(other than an Affiliate or Seller) any part of the Land.  This restriction
shall not apply to (i) the sale of the Headquarters Building Parcel after the
construction of the Phase 1 Building has been completed (as evidenced by the
issuance by the applicable Governmental Authority of a certificate of
occupancy), (ii) the sale of the Ancillary Parcel in conjunction with the sale
of the Headquarters Building Parcel after the completion of construction of the
Phase I Building, or (iii) the sale of the Ancillary Parcel after the completion
of construction of a building thereon (as evidenced by the issuance by the
applicable Governmental Authority of a certificate of occupancy).  Any Affiliate
of the Purchaser who purchases all or any part of the Land from the Purchaser
shall be subject to the same restrictions on sale as the Purchaser.
 
(2)           After the tenth (10th) anniversary of the Closing Date,
Purchaser’s or an Affiliate’s right to sell any part of the Land upon which a
building has not been constructed shall be subject to Seller’s rights under the
Pre-Emptive Option Agreement.
 
(3)           The restrictions described in this Section 7A(a) shall be included
in the Pre-Emptive Option Agreement.
 
(b)           Construction of Century Boulevard Extension.
 
(1)           Promptly after the Closing Date, Purchaser shall commence
construction of the Century Boulevard Extension.  Purchaser may elect to
construct the Century Boulevard Extension as a public road or a private road,
but in either event the Century Boulevard Extension shall be constructed in
accordance with the Approved Century Boulevard CPAP as a four lane median
divided roadway to public road standards and in accordance with the same
standards of construction used by Seller in constructing the portion of Century
Boulevard completed before the Effective Date.  Purchaser shall thereafter
prosecute the construction of the Century Boulevard Extension in good faith and
with diligence and continuity.
 
(2)           If the Century Boulevard Extension is constructed as a private
road, at the Closing Seller and Purchaser shall enter into a reciprocal easement
agreement (the “Century Boulevard Easement Agreement”), in a form to be agreed
upon by Seller and Purchaser, prior to the Due Diligence Termination Date,
granting easements for the use of the Century Boulevard Extension, establishing
maintenance standards, providing for sharing of the costs of maintaining the
Century Boulevard Extension and containing such other provisions as may be
mutually agreed upon.  The formula for sharing maintenance costs shall be based
on the square footage of improvements utilizing
 
20

--------------------------------------------------------------------------------


 
the Century Boulevard Extension.  Additionally, if Purchaser acquires the Option
2 Parcel, the Century Boulevard Easement Agreement shall cover (i) that portion
of the private road that extends from the Century Boulevard Extension and
provides access to both the Option 2 Parcel and Seller’s Retained Property ( the
“Private Road Joint Maintenance Area,” as shown of Sheet 3 of Exhibit A), and
shall include provisions establishing maintenance standards and the sharing of
maintenance costs, and (ii) that portion of the private road that extends from
the Private Road Joint Maintenance Area to Seller’s Retained Property (the
“Seller’s Private Road” as shown on Sheet 3 of Exhibit A), which Seller’s
Private Road shall be constructed and maintained by Seller at its expense.
 
(c)            Restrictions on Rezoning of Property.  Purchaser agrees that,
during the period beginning on the Closing Date and ending on the twentieth
(20th) anniversary of the Closing Date, it will not cause or permit the Land to
be rezoned to permit a density of development greater than 450,000 square feet
of office space, unless the increased density of development is for the purpose
of constructing one or more additional office buildings on the Land that will be
occupied solely by Purchaser or one or more of its Affiliates.  The foregoing
restriction shall be included in the Proffer Allocation and Infrastructure
Agreement.
 
(d)           Survival.  Purchaser’s obligations under this Section 7A shall
survive the Closing.
 
7B.           Post-Closing Property Exchange.
 
(a)           If (i) the Board of Supervisors does not approve the Pending
Rezoning before the Closing Date, and (ii) within five (5) years after the
Closing Date, the applicable Governmental Authority approves the Pending Zoning,
or another rezoning of the Overall Property, that permits the elimination of the
extension of Century Boulevard described in Section 3A(d), Purchaser shall have
the right, by delivering notice to Seller within sixty (60) days after such
approval becomes final (with time being of the essence), to require Seller to
join with Purchaser in effecting the boundary line adjustment and the exchange
transactions described in Section 7B(b).  Seller agrees to give Purchaser
written notice of the approval of such a rezoning and the commencement of such
sixty (60) day period.  Purchaser’s right to deliver the notice referred to in
this subsection is personal to Purchaser and may not be transferred or assigned
to any other Person.
 
(b)           If Purchaser timely delivers to Seller the notice referred to in
Section 7B(a), Purchaser, at its sole cost and expense, shall promptly cause its
civil engineers to prepare a boundary line adjustment plat that, when approved
by the applicable Governmental Authority, will permit Seller to convey the part
of the Option 1 Parcel not included in the Option 2 Parcel to Purchaser and will
permit Purchaser to convey a part of the Option 2 Parcel to Seller so that,
immediately after the exchange, Purchaser will be the sole owner of the Option 1
Parcel and Seller will be the Seller owner of the Option 2 Parcel.  Seller shall
have the right to approve the boundary line adjustment plat, but agrees that its
approval will not be unreasonably withheld, delayed or conditioned.  Promptly
after the boundary line adjustment plat (in the form approved by Seller) is
 
21

--------------------------------------------------------------------------------


approved by the applicable Governmental Authority, Seller and Purchaser shall
complete the exchange by the delivery of special warranty deeds. Each party
shall transfer and convey to the other party good and marketable title to the
land to be conveyed by it, free and clear of all liens, encumbrances, easements,
rights-of-way, conditions and other matters affecting title other than those
existing on the Closing Date or created on or after the Closing Date pursuant to
this Agreement.  Each party shall pay the Virginia grantor’s tax with respect to
the deed in which it is the grantor and all other transfer taxes and recording
expenses with respect to the deed in which it is the grantee.  The parties shall
not prorate or adjust current real estate taxes with respect to the land being
exchanged.
 
(c)           This Section 7B shall not apply unless, at the time Purchaser
delivers the notice referred to in Section 7B(a), the Option 2 Parcel is owned
by Purchaser, by an Affiliate of Purchaser or by Purchaser and one or more of
its Affiliates.
 
8.           Site Plan Approval, Building Permits and Related Matters.  Seller
agrees that Purchaser’s obligation to purchase the Property pursuant to this
Agreement shall be subject to the approval by the applicable Governmental
Authorities of the Century Boulevard CPAP.  Accordingly, Seller and Purchaser
have agreed to the following procedures, including timetable, for obtaining
approval of the Century Boulevard CPAP and certain other governmental approvals.
 
(a)           Loudoun County and COE Approval of SWM/BMP Facility.  If Purchaser
elects to pursue one of the Pond Concept Development Plans pursuant to Section
3A(f), Purchaser shall promptly prepare a written requested to be submitted to
the Department of Environmental Quality (“DEQ”) or the COE, or both, as
appropriate, to permit Purchaser to disturb wetlands to the extent necessary to
permit the construction of the SWM/BMP Facility (the “Wetlands Disturbance
Request”).  The Wetlands Disturbance Request and the accompanying documentation
shall be prepared by Wetlands Studies and Solutions, Inc. and/or Dewberry and
Davis, LLC, or another firm of wetland consultants and/or civil engineers
selected by Purchaser and approved by Seller, such approval not to be
unreasonably withheld, delayed or conditioned.  The design and location of the
SWM/BMP Facility shall be in substantial conformity with the Approved Concept
Development Plan showing such Facility and shall comply with all applicable
Legal Requirements.  Purchaser shall deliver a copy of its proposed Wetlands
Disturbance Request and accompanying documentation to Seller within ninety (90)
days after the end of the Due Diligence Period so that Seller may determine
whether the design and location of the proposed SWM/BMP Facility conforms to the
Approved Concept Development Plans.  The provisions of Section 8(b)(1) relating
to the review, revision and approval of Purchaser's proposed Site Plan shall
apply to the review, revision and approval of Purchaser’s proposed Wetlands
Disturbance Request.  Within 10 Business Days after approval (or deemed
approval) by Seller, Purchaser shall submit the Wetlands Disturbance Request in
the form approved (or deemed approved) to DEQ or COE, or both, as
applicable.  If Purchaser constructs the SWM/BMP Facility, the cost of designing
the SWM/BMP Facility and obtaining the necessary DEQ/COE and Loudoun County
approvals for such Facility shall be paid 50% by Seller and 50% by Purchaser,
including the costs associated with any required wetlands mitigation (including
purchase of off-site mitigation credits).  The cost of construction of such
SWM/BMP Facility shall be paid as
 
22

--------------------------------------------------------------------------------


provided in the Proffer Allocation and Infrastructure Agreement.  This Section
8(a) shall not apply if Purchaser elects to pursue one of the Non-Pond Concept
Plans.
 
(b)            Preparation and Approval of Site Plan and Century Boulevard CPAP.
 
(1)           Purchaser agrees, promptly after the end of the Due Diligence
Period, (or promptly after the approval by DEQ or COE, or both if required, of
Purchaser’s Wetlands Disturbance Request, if later) to prepare (1) a site plan
for the Option 2 Parcel (the “Site Plan”), and (ii) the Century Boulevard
CPAP.  The Site Plan and Century Boulevard CPAP shall be prepared by Dewberry &
Davis, LLC, or another firm of civil engineers selected by Purchaser and
approved by Seller, such approval not to be unreasonably withheld, delayed or
conditioned.  The Site Plan and Century Boulevard CPAP shall be prepared in
substantial conformity with the Approved Concept Development Plans that
Purchaser elects to pursue, provided such Site Plan may be limited to the Phase
1 Building and shall comply with all applicable Legal Requirements.  Purchaser
shall deliver a copy of its proposed Site Plan and Century Boulevard CPAP to
Seller on or before the later to occur of (i) 30 Business Days after the end of
the Due Diligence Period, or (ii) 60 Business Days after the approval by DEQ or
COE, or both, as applicable, of Purchaser’s Wetlands Disturbance Request), so
that Seller may determine whether the Site Plan and Century Boulevard CPAP
conform to the Approved Concept Development Plan.  If Seller determines that the
proposed Site Plan and Century Boulevard CPAP do not conform to the applicable
Approved Concept Development Plan, Seller shall so notify Purchaser, specifying
in what respects the proposed Site Plan and Century Boulevard CPAP do not so
conform, and Purchaser shall revise the Site Plan and Century Boulevard CPAP to
so conform it and shall resubmit the revised Site Plan and Century Boulevard
CPAP to Seller for review for that purpose.  Purchaser and Seller shall act in
good faith with diligence and continuity in preparing, reviewing and, if
necessary, revising the Site Plan and Century Boulevard CPAP.  The initial
review by Seller of the proposed Site Plan and Century Boulevard CPAP shall be
completed within 10 Business Days after it is submitted by Purchaser and any
subsequent review by Seller of any revisions thereto shall be completed within
10 Business Days after Purchaser’s submission of such revision.  In case of
resubmissions or revisions, Seller may not disapprove any matter previously
submitted and approved by Seller, except to the extent that such resubmission or
revision affects any matter previously approved or deemed approved.  If Seller
does not notify Purchaser of its determination with the 10-Business Day period,
Seller shall be deemed to have determined that the proposed Site Plan and
Century Boulevard CPAP or any revision thereof conforms to the Approved Concept
Development Plan.
 
(2)            If Purchaser elects to pursue an Approved Concept Development
Plan that includes the SWM/BMP Facility simultaneously with the construction of
the Phase 1 Building and the DEQ/COE and Loudoun County have agreed that the
SWM/BMP Facility can be installed in the area generally depicted on the
applicable Approved Concept Development Plan, then the construction of such
Facility shall be pursued simultaneously with the Site Plan either as a part of
the
 
23

--------------------------------------------------------------------------------


 
Site Plan or as a separate construction plan and profile (the "SWM/BMP CPAP
Facility"), and the review, revision and approval process for the Site Plan set
forth in Section 8(b)(1) above shall apply equally to the SWM/BMP CPAP Facility
if it is pursued as a separate plan.  Regardless of whether the SWM/BMP CPAP
Facility is pursued as a part of the Site Plan or as a separate CPAP, or if
later pursued by Purchaser within the Pond Construction Option Period, the
engineering and design costs of such plan and any wetlands mitigation costs
shall be shared between Seller and Purchaser with Seller paying 50% and
Purchaser paying 50%.  The allocation of such costs if such Facility is pursued
as part of the Site Plan shall be determined by the civil engineer preparing the
Site Plan.
 
(c)            Preparation and Approval of Lot Creation Document.  Concurrently
with the preparation of the proposed Century Boulevard CPAP, Purchaser shall
cause its civil engineering firm to prepare a boundary line adjustment plat, a
subdivision waiver plat or a plat of subdivision (a “Lot Creation Document”)
sufficient, in form and substance, to permit the Option 2 Parcel and the two
future Seller parcels as shown on Exhibit A as “Future Seller Parcels” to be
created as three (3) separate parcels of land that are legally capable of being
conveyed by deed and, if Purchaser has elected to construct the Century
Boulevard Extension as a public road pursuant to Section 7A(b), the dedication
of the Century Boulevard Extension as a public right-of-way in accordance with
the all applicable Legal Requirements, including the Loudoun County subdivision
ordinances and also including any associated on or off-site easements required
for the approval of such plans and the construction of the improvements shown
thereon and on the Approved Concept Development Plan.  The Lot Creation Document
shall be prepared in conformity with the Approved Concept Development Plan
selected by Purchaser and the proposed Site Plan.  Purchaser shall act in good
faith with diligence and continuity in preparing and, if necessary, revising the
Lot Creation Document.  Purchaser shall deliver a copy of the proposed Lot
Creation Document to Seller at the same time it delivers a copy of the proposed
Site Plan and Century Boulevard CPAP pursuant to Section 8(b)(1) so that Seller
may determine whether the proposed Lot Creation Document conforms to the
Approved Concept Development Plan and the proposed Site Plan.  The provisions of
Section 8(b)(1) relating to the review, revision and approval of Purchaser’s
proposed Site Plan shall apply to the review, revision and approval of
Purchaser’s proposed Lot Creation Document.
 
(d)            Governmental Approvals.  Within twenty (20) Business Days after
Seller approves the Purchaser’s proposed Site Plan, Century Boulevard CPAP,
SWM/BMP CPAP Facility, if applicable, and proposed Lot Creation Document,
Purchaser shall submit the Seller-approved Site Plan, Century Boulevard CPAP,
SWM/BMP CPAP Facility, if applicable, and the Seller-approved Lot Creation
Document to the applicable Governmental Authorities for their review and
approval, and shall thereafter proceed in good faith with diligence and
continuity to obtain from such Governmental Authorities their approval of the
proposed Site Plan, Century Boulevard CPAP, SWM/BMP CPAP Facility, if
applicable, and the proposed Lot Creation Document.  If a public hearing is held
in connection with the proposed Site Plan, Purchaser shall notify Seller
promptly after Purchaser receives notice of the date of the hearing, and
Seller’s representatives shall have the right to attend, and to present evidence
and argument at, the hearing.  If any
 
24

--------------------------------------------------------------------------------


 
Governmental Authority requires Purchaser to materially modify the
Seller-approved Site Plan, Century Boulevard CPAP, SWM/BMP CPAP Facility, if
applicable, or the Seller-approved Lot Creation Document, or any of them,
Purchaser shall submit the proposed modifications to Seller, identifying
modifications from the previously approved submissions.  Purchaser may make
material changes only to the extent that such changes are required by the
Governmental Authority to comply with Legal Requirements.  Each review by Seller
pursuant to this Section 8(d) shall be completed within 10 Business Days after
the date of submission of the proposed modifications of the Site Plan, Century
Boulevard CPAP, SWM/BMP CPAP Facility, if applicable, or the Lot Creation
Document, as the case may be.  If Seller does not notify Purchaser of its
determination within the 10-Business Day period, Seller shall be deemed to have
approved the proposed modification.
 
(e)            Seller’s Joinder in Site Plan, Century Boulevard CPAP, SWM/BMP
CPAP Facility and Lot Creation Document.  Seller shall join in any required land
development applications and similar applications necessary for Purchaser to
process the Site Plan, the Century Boulevard CPAP, the SWM/BMP CPAP Facility, if
applicable, and the Lot Creation Document. After the applicable Governmental
Authorities have approved the Site Plan, the Century Boulevard CPAP, the SWM/BMP
CPAP Facility, if applicable, and the Lot Creation Document, or any of them,
Seller shall, to the extent required by Legal Requirements, sign the Site Plan,
Century Boulevard CPAP, SWM/BMP CPAP Facility, if applicable, and the Lot
Creation Document, including any associated on or off-site easements required
for the approval of such plans and the construction of the improvements shown
thereon and on the Approved Concept Development Plan in its capacity as the
then-owner of the Property.  Purchaser shall, at its cost and expense and
without reimbursement from Seller, cause the Lot Creation Document to be
delivered to the Escrow Agent at Closing for recording among the Land Records of
Loudoun County, Virginia, but the Lot Creation Document shall not be recorded
unless the Closing is consummated pursuant to the provisions of this Agreement.
 
(f)            Preparation of Plans and Specifications.  Within 20 Business Days
after the applicable Governmental Authorities have approved the Site Plan, the
Century Boulevard CPAP, the SWM/BMP CPAP Facility, if applicable, and the Lot
Creation Document, Purchaser shall prepare plans, specifications and working
drawings (collectively, the “Building Plans”) for the Phase 1 Building.  The
Building Plans shall be prepared by Kishimoto Gordon or another firm of
architects selected by Purchaser and approved by Seller.  The Building Plans are
sometimes referred to in this Agreement as the “Construction Plans.”  The
Construction Plans shall be prepared in conformity with the Approved Concept
Development Plan and the approved Site Plan, shall comply with all applicable
Legal Requirements and shall be in sufficient detail to qualify for submission
to the applicable Governmental Authorities for a building permit.  Purchaser
shall deliver a copy of its proposed Construction Plans to Seller within 20
Business Days after the date on which the Site Plan is approved by the
applicable Governmental Authorities so that Seller may determine whether the
Construction Plans conform to the Approved Concept Development Plan.  Seller
shall not unreasonably withhold, delay or condition its approval of the
Purchaser’s proposed Construction Plans, provided they are
 
25

--------------------------------------------------------------------------------

 
prepared in conformity with the Approved Concept Development Plan and otherwise
comply with the requirements of this Section 8(f).  If Seller determines that
the proposed Construction Plans do not conform to the Approved Concept
Development Plan or the other requirements of this Section 8(f), Seller shall so
notify Purchaser, specifying in what respects the proposed Construction Plans do
not so conform, and Purchaser shall revise the Construction Plans to so conform
it and shall resubmit the revised Constructions Plans to Seller for review for
that purpose.  Purchaser and Seller shall act in good faith with diligence and
continuity in preparing, reviewing and, if necessary, revising the Construction
Plans.  The initial review by Seller of the proposed Construction Plans shall be
completed within 10 Business Days after they are submitted by Purchaser and any
subsequent review by Seller of any revisions thereto shall be completed within
10 Business Days after Purchaser’s submission of such revision.  In case of
resubmissions or revisions, Seller may not disapprove any matter previously
submitted and approved by Seller, except to the extent that such resubmission or
revision affects any matter previously approved or deemed approved.  If Seller
does not notify Purchaser of its determination within 10-Business Day period, as
the case may be, Seller shall be deemed to have determined that the proposed
Construction Plans or any revision thereof conform to the Approved Concept
Development Plan.
 
(g)            Compliance with Legal Requirements.  Purchaser is responsible for
ensuring that the Site Plan, the Century Boulevard CPAP, the SWM/BMP CPAP
Facility, if applicable, the Lot Creation Document and the Construction Plans
comply with all applicable Legal Requirements.  Seller’s determination that the
Site Plan, the Lot Creation Document and the Construction Plans, or any of them,
meet the standards for conformity required by Section 8(a), Section 8(b),
Section 8(c) and Section 8(f) shall not be, nor be construed as being, nor be
relied upon as, a determination that the Site Plan, the Century Boulevard CPAP,
the SWM/BMP CPAP Facility, if applicable, the Lot Creation Document or the
Construction Plans comply with Legal Requirements.
 
(h)            Filing for Building Permit.  Within 10 Business Days after Seller
approves the Purchaser’s Construction Plans, Purchaser shall submit the
Seller-approved Construction Plans to the applicable Governmental Authorities
for their review and approval and shall apply for all permits required to permit
Purchaser to commence construction of the improvements described in the
Seller-approved Constructions Plans (collectively, the “Building
Permit”).  Purchaser shall thereafter proceed in good faith with diligence and
continuity to obtain from such Governmental Authorities their approval of the
proposed Construction Plans and the issuance of the Building Permit.  Seller, as
the record owner of the Land and the portion of the Overall Property on which
the Century Boulevard Extension is located shall join with Purchaser in signing
applications for the Building Permit to the extent such joinder is required by
law.
 
(i)            Costs and Expenses.  Purchaser, at its own expense and without
reimbursement from Seller, will pay all fees and reimbursable expenses of its
architects and civil engineers and all other costs and expenses of preparing the
Site Plan, the Century Boulevard CPAP, the Lot Creation Document, the
Construction Plans and obtaining the applicable Governmental Authorities’
approval of those documents and the issuance of the Building Permit.  The cost
of preparing the SWM/BMP CPAP Facility, if
 
26

--------------------------------------------------------------------------------


 
applicable, shall be shared between Seller and Purchaser as provided for in
Section 8(a) hereof, with Seller to reimburse to Purchaser its pro rata share of
such costs within thirty (30) days of its receipt of invoice therefor, including
any supporting invoices from the applicable civil engineer or other consultant.
 
(j)            Seller’s Termination Rights.  This Agreement may be terminated by
Seller by giving written notice to Purchaser and the Escrow Agent if:
 
(1)           Purchaser fails to comply with the time requirements set forth in
Section 8 hereof, provided such failure continues for more than thirty (30) days
following Seller's notice to Purchaser of such failure, subject to force
majeure.
 
(2)           Purchaser does not consummate the purchase of the Property on or
before the earlier to occur of (i) September 30, 2009, or (ii) 540 days after
the Due Diligence Termination Date.
 
(k)          Effect of Seller’s Termination.  If Seller terminates this
Agreement pursuant to Section 8(j), this Agreement shall become null and void,
no party shall have any further liability or obligation to any other party under
this Agreement, except for Purchaser’s Surviving Obligations and the Escrow
Agent shall pay $250,000 of the Deposit to Seller and the Escrow Agent shall pay
the balance of the Deposit to Purchaser.  Seller’s sole and exclusive remedy for
Purchaser’s failure to perform its obligations under this Section 8 shall be to
receive the $250,000 of the Deposit as liquidated damages.
 
9.           Conditions Precedent to Purchaser’s Obligations.  The obligations
of Purchaser to purchase the Property from Seller and to perform the other
covenants and obligations to be performed by it on the Closing Date shall be
subject to the following conditions (all or any of which may be waived in
writing, in whole or in part, by Purchaser):
 
(a)           Representations and Warranties True.  The representations and
warranties made by Seller in Section 5 shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if such
representations had been made on and as of the Closing Date.  The Seller’s
Closing Certificate shall not disclose that any of Seller’s representations and
warranties in Section 5 is untrue or incorrect in any material respect as of the
date of such certificate as if such representations and warranties were made on
and as of the date of such certificate.
 
(b)           Seller’s Performance.  Seller shall have performed all covenants
and agreements required by this Agreement to be performed by it on or before the
Closing Date.
 
(c)           Title to Property.  On the Closing Date, (i) Seller’s title to the
Property shall be marketable, good of record and in fact, and free and clear of
all mortgages, liens, encumbrances, easements, leases, conditions and other
matters affecting title other than only the Permitted Exceptions, and (ii) the
Title Company shall be unconditionally obligated and prepared, subject to the
payment of the applicable title insurance premium and other related charges, to
issue to Purchaser an ALTA extended coverage owner’s title insurance policy
(1992 form) for the Property in compliance with the Title Commitment
 
27

--------------------------------------------------------------------------------


 
(including such endorsements as Purchaser may reasonably require), together with
such reinsurance and direct access agreements as may be reasonably required by
Purchaser.
 
(d)           Zoning.  There shall have been no change in the zoning
classification or the zoning ordinances or regulations affecting the Land from
those existing as of the Due Diligence Termination Date which would preclude or
impair the continuing use of the Property for purposes contemplated by the
Approved Concept Development Plan.
 
(e)           No Violations.  All written notices of violations of governmental
orders or requirements noted or issued by any applicable Governmental Authority,
and any action by any Governmental Authority in court against or affecting the
Property, which would have an adverse impact on Seller's ability to convey the
Property to Purchaser or on Purchaser's ability to acquire the Property and
develop the same as contemplated by the Approved Concept Development Plan shall
have been complied with by Seller or the Property shall no longer be subject
thereto, except to the extent such matter results for the actions of Purchaser
on the Property.
 
(f)           No Tenants or Occupants.  On the Closing Date, the Land shall be
free of all tenants and lessees and no Person (other than Purchaser) shall have
any right or option to purchase all or any portion of the Land from Seller.
 
(g)           No Physical Change.  Between the Effective Date and the Closing
Date there shall not have occurred any material change in the physical condition
of the Property, except for changes, if any, caused by Purchaser's studies and
tests.
 
(h)           Site Plan, Century Boulevard CPAP, SWM/BMP CPAP Facility (if
applicable), Lot Creation Documents, Construction Plans and Building Permit.  On
or before the Closing Date, the applicable Governmental Authorities shall have
approved the Site Plan, the Century Boulevard CPAP, the SWM/BMP CPAP Facility
(if applicable) and the Lot Creation Documents (including any dedication to
public use of the Century Boulevard Extension, if applicable), and all on and
off-site easements for the development of the Property provided for in or needed
for the development contemplated by the Approved Concept Development Plan shall
have been recorded.
 
 
(i)           Seller’s Reserved Easement for Future Construction of SWM/BMP
Facility.  If Purchaser elects pursuant to Section 3A(f) to develop and
construct improvements on the Land utilizing the Non-Pond Concept Development
Plans, on or before the Due Diligence Termination Date Seller and Purchaser
shall have agreed on the form and substance of an easement agreement pursuant to
which Seller will reserve, at the Closing, an easement over and across the Land
for purposes of its future construction of the SWM/BMP Facility during the Pond
Construction Option Period, including the general parameters of and the physical
appearance of any storm water pond to be constructed at a later date, the
spillway and surrounding landscaping, Purchaser’s right, if any, to make
aesthetic upgrades to such Facility and the monetary contribution to be made by
Purchaser to Seller for the cost of any such upgrades requested by Purchaser
(the “Pond Easement Agreement”).  If the Purchaser elects to develop and
construct improvements on the Land utilizing the Pond Concept Development Plans,
the Pond
 
28

--------------------------------------------------------------------------------


 
Easement Agreement shall grant Seller the non exclusive right in common with
Purchaser to utilize the SWM/BMP Facility to satisfy Seller’s and Purchaser’s
stormwater management and BMP requirements for the Property, the Overall
Property and Dulles Town Center project generally including granting easements
to the applicable Government Authority and upgrading/retrofitting such facility,
provided Purchaser restores such facility and any associated landscaping to the
quality that existed prior to such disturbance.
 
(j)           Contribution for Cost of Construction of SWM/BMP Facility.  On or
before the Due Diligence Termination Date, Seller and Purchaser shall have
agreed, in writing, on the amount and timing of a reasonable contribution to be
made by Seller or Purchaser, as applicable, toward the cost of the SWM/BMP
Facility.  If Purchaser constructs the SWM/BMP Facility during the Pond
Construction Reimbursement Period, Seller shall make a contribution to the costs
of designing and constructing such Facility with the general parameters of
Seller’s contribution being the amount such Facility would have cost Seller to
design and construct if Seller were to construct such Facility solely to
accommodate Seller’s Retained Property or other property within the larger
Dulles Town Center project, whether or not owned by Seller, but excluding (i)
the property to be acquired by Purchaser, and (ii) any property of Seller that
will not utilize such Facility to satisfy its stormwater management or BMP
requirements.  If Seller constructs the SWM/BMP Facility during the Pond
Construction Reimbursement Period, Purchaser shall make a contribution to the
costs of designing and constructing such Facility with the general parameters of
Purchaser’s contribution being the amount such Facility would have cost
Purchaser if Purchaser were to design and construct such Facility solely to
accommodate the undeveloped areas on the Property that is subject to future
development by Purchaser.  For purposes of this pro ration, it shall be a
rebuttable presumption that any development by Purchaser prior to Seller’s
construction of the SWM/BMP Facility would have provided its own stormwater
management and BMP facilities.  It is anticipated that the timing of the payment
to be made by Seller or Purchaser, as applicable would be when Seller or
Purchaser, as applicable would have otherwise been required to develop the
SWM/BMP Facility, but at a minimum on a site plan by site plan basis as
development occurs that will drain into such SWM/BMP Facility.  Such agreement
shall also establish prorata contributions for the maintenance of such
facility.  Seller’s and Purchaser’s agreement relating to the matters referred
to in Section 9(i) and Section 9(j) will be included in the Proffer Allocation
and Infrastructure Agreement.
 
(k)           Proffer Allocation and Infrastructure Agreement.  On or before the
Due Diligence Termination Date, Seller and Purchaser shall have agreed on the
form and substance of the Proffer Allocation and Infrastructure Agreement.
 
 
(l)           Architectural Review Board Approval.  On or before the Effective
Date, the architectural review board under the Property Owners Association
Covenants shall have approved the elevations for, and the exterior materials to
be used in the construction of, Purchaser’s Phase 1 Building as shown on the
Approved Concept Development Plan, Exhibit A and Exhibit G.  The standard for
such review and approval shall be that such building and exterior materials
shall be consistent in terms of quality with the other office buildings
developed by Seller (or its Affiliates) within the Dulles Town Center Project
 
29

--------------------------------------------------------------------------------


 
and is otherwise compatible with development within the office portion Dulles
Town Center project.  Compatible does not necessarily mean that such building
design will be similar in style to Seller's other buildings within the project
and both Seller and Purchaser understand that architectural design should evolve
over time.  Seller’s execution hereof confirms that the ARB has given the
approval contemplated above.  Seller hereby represents that the architectural
review board under the Property Owner’s Association Covenants has approved the
elevations for, and the exterior materials to be used in the construction of,
Purchaser’s Phase 1 Building as shown on the Approved Concept Development Plan,
Exhibit A and Exhibit G.
 
(m)           Century Boulevard Easement Agreement.  On or before the Due
Diligence Termination Date, Seller and Purchaser shall have agreed on the form
and substance of the Century Boulevard Easement Agreement.
 
10.           Conditions Precedent to Seller’s Obligations.  The obligations of
Seller to sell the Property to Purchaser and to perform the other covenants and
obligations to be performed by it on the Closing Date shall be subject to the
condition (which may be waived in writing, in whole or in part, by Seller):
 
(a)           Purchaser’s Performance.  The Purchaser shall have performed all
covenants and agreements required by this Agreement to be performed by it on or
before the Closing Date.
 
(b)           Notice to Proceed.  On the Closing Date, Purchaser shall deliver
to Seller a copy of a Notice to Proceed issued by Purchaser to its general
contractor authorizing such general contractor to commence construction of the
Century Boulevard Extension, immediately after the Closing, and Purchaser shall
issue and deliver to Seller a Notice to Proceed for the construction of an
office building containing at least 120,000 square feet of gross floor area
ninety (90) days following building permit.
 
(c)           Pond Easement Agreement.  On or before the expiration of the Due
Diligence Termination Date, Seller and Purchaser shall have agreed on the form
and substance of the Pond Easement Agreement.
 
(d)           Proffer Allocation and Infrastructure Agreement.  On or before the
Due Diligence Termination Date, Seller and Purchaser shall have agreed on the
form and substance of the Proffer Allocation and Infrastructure Agreement.
 
(e)           Century Boulevard Easement Agreement.  On or before the Due
Diligence Termination Date, Seller and Purchaser shall have agreed on the form
and substance of the Century Boulevard Easement Agreement.
 
(f)           Contribution for Cost of Construction of SWM/BMP Facility.  On or
before the Due Diligence Termination Date, Seller and Purchaser shall have
agreed, in writing, on the amount and timing of a reasonable contribution to be
made by Seller to Purchaser, or by Purchaser to Seller, toward the cost of the
SWM/BMP Facility.  The requirements for, and the general parameters of, the
Seller’s or the Purchaser’s contribution is described in Section 9(j).
 
30

--------------------------------------------------------------------------------


11.           Closing.
 
(a)           Closing Date and Escrow.  The closing of the purchase and sale of
the Property (the “Closing”) shall occur on the latest to occur of (i) the 20th
day after the date on which the applicable Governmental Authorities approve the
Century Boulevard CPAP (or, if the 20th day is not a Business Day, on the first
Business Day thereafter), (ii) the 20th day after the date on which the
applicable Governmental Authorities approve the Lot Creation Document (or, if
the 20th day is not a Business Day, on the first Business Day thereafter), or
(iii) January 9, 2009, with time being of the essence,.  Seller and Purchaser
may, by mutual agreement, agree to hold the Closing at an earlier date.  The
Closing shall be held at the office of the Escrow Agent, or at any other
location in Fairfax or Loudoun County, Virginia, approved by Seller and
Purchaser.  The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”  On or before Noon, local time, on the Closing
Date, Purchaser shall cause to be deposited with the Escrow Agent immediately
available funds in an amount equal to the sum of the Purchase Price and the
costs, expenses, prorations and adjustments payable by Purchaser under this
Agreement, reduced by (x) the amount of the Deposit, and (y) the net amount of
the prorations and adjustments for which Purchaser receives credit, if any, on
the Closing Statement (defined in Section 11(d)).  If (1) Seller and Purchaser
have each notified the Escrow Agent that all conditions precedent to the other
party’s performance have been satisfied or waived (other than the respective
covenants and obligations of Seller and Purchaser to be performed on the Closing
Date), (2) the Escrow Agent has received the funds from Purchaser in accordance
with the preceding sentence, (3) the Escrow Agent has received the documents and
instruments to be delivered by Seller pursuant to Section 11(b), and (4) the
Escrow Agent has received the documents and instruments to be delivered by
Purchaser pursuant to Section 11(c), then the Escrow Agent shall, not later than
3:00 p.m., local time, on the Closing Date, (i) record the Lot Creation
Document, the Deed, the Repurchase Option Agreement, the Pond Easement
Agreement, the Century Boulevard Easement Agreement (if applicable), the Proffer
Allocation and Infrastructure Agreement and the Pre-Emptive Option Agreement, in
that order, in the applicable land records, (ii) disburse to Seller an amount
equal to the Purchase Price, reduced by the Deposit and the costs, expenses,
prorations and adjustments payable by Seller under this Agreement and increased
by the amount of the prorations and adjustments for which Seller receives credit
on the Closing Statement, (iii) deliver to Purchaser the documents and
instruments referred to in Section 11(b) and all other documents and instruments
received by it which, in accordance with the terms of this Agreement, are to be
delivered by Seller to Purchaser on the Closing Date, (iv) deliver to Seller the
documents and instruments referred to in Section 11(c) and all other documents
and instruments received by it which, in accordance with the terms of this
Agreement, are to be delivered by Purchaser to Seller on the Closing Date, and
(v) make the other disbursements and deliveries required by the Closing
Statement.  On the Closing Date, immediately after receiving confirmation that
the Deed has been recorded, the Escrow Agent shall disburse the Deposit to
Seller.
 
31

--------------------------------------------------------------------------------


(b)           Seller’s Deliveries.  On the Closing Date, Seller shall deliver to
Purchaser the following documents with respect to the Property:
 
(1)           the Lot Creation Document in the form approved by the applicable
Governmental Authorities, signed by Seller, in recordable form (if not
previously recorded);
 
(2)           the Deed signed by Seller, in recordable form, vesting fee simple
title to the Property in Purchaser;
 
(3)           a certificate signed by Seller, dated as of the Closing Date (the
“Seller’s Closing Certificate”), certifying to Purchaser that all of Seller’s
representations and warranties in Section 5 are true and correct as of the date
of such certificate as if such representations and warranties were made on and
as of the date of such certificate or, if and to the extent any of such
representations and warranties is not so true and correct, identifying with
reasonable particularity the nature and extent to which any such representation
or warranty is not so true and correct;
 
(4)           a certification of Seller’s non-foreign status which complies with
the provisions of Section 1445(b)(2) of the Internal Revenue Code of 1986, as
amended, any regulations promulgated thereunder, and any revenue procedures or
other officially published announcements of the Internal Revenue Service or the
U.S. Department of the Treasury in connection therewith, signed by Seller;
 
(5)           the Closing Statement, signed by Seller;
 
(6)           an Owner’s Affidavit signed by Seller, addressed to the Title
Company, with respect to the absence of claims which would give rise to
mechanics’ liens, the absence of parties in possession of the Property and the
absence of unrecorded easements granted by Seller, in the form required by the
Title Company to eliminate the exceptions for those matters from Purchaser’s
title insurance policy;
 
(7)           affidavits and other instruments, including Seller’s
Organizational Documents, and good standing certificates reasonably requested by
Purchaser and the Title Company, evidencing the power and authority of Seller to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement;
 
(8)           one counterpart of each of the Repurchase Option Agreement, the
Pond Easement Agreement, the Century Boulevard Easement Agreement, (if
applicable) the Proffer Allocation and Infrastructure Agreement and the
Pre-Emptive Option Agreement signed by the Seller in recordable form; and
 
(9)           such other documents as may be required by this Agreement or as
may reasonably be required to carry out the terms and intent of this Agreement.
 
32

--------------------------------------------------------------------------------


(c)           Purchaser’s Deliveries.  On the Closing Date, Purchaser shall pay
the Purchase Price pursuant to Section 11(a), and shall deliver to Seller the
following documents with respect to the Property:
 
(1)          one counterpart of each of the Repurchase Option Agreement, the
Pond Easement Agreement, the Century Boulevard Easement Agreement (if
applicable), the Proffer Allocation and Infrastructure Agreement and the
Pre-Emptive Option Agreement signed by the Purchaser in recordable form; and
 
(2)           the Closing Statement.
 
(d)           Apportionments.  All real estate taxes (including assessments made
by reason of the fact that the Property is located in any special taxing
district or within a community development authority) relating to the Property
shall be paid or shall be prorated between Seller and Purchaser as of the
Closing Date.  For purposes of this proration, Purchaser shall be deemed to own
the Property and therefore be responsible for the real estate taxes and
assessments for the entire Closing Date.  If the Closing Date shall occur before
the tax rate or assessment is fixed for the tax year in which the Closing Date
occurs, the apportionment of taxes shall be upon the basis of the tax rate or
assessment for the immediately preceding tax year applied to the latest assessed
valuation and Seller and Purchaser shall readjust real estate taxes promptly
after the determination of the tax rate or assessment for the tax year in which
the Closing Date occurs (with such obligation to survive the Closing).  Any
apportionments and prorations which are not expressly provided for in this
Section shall be made in accordance with the customary practice in Loudoun
County, Virginia.  On or before the Closing Date, Seller and Purchaser shall
jointly prepare a schedule showing the Purchase Price, the Deposit, the
adjustments and prorations and the expenses to be paid by Seller and Purchaser
pursuant to this Agreement (the “Closing Statement”).  Any net adjustment in
favor of Purchaser shall be credited against the Purchase Price on the Closing
Date.  Any net adjustment in favor of Seller shall be paid in cash or cash
equivalent on the Closing Date by Purchaser to Seller.  A copy of the Closing
Statement agreed upon by Seller and Purchaser shall be signed by Seller and
Purchaser and delivered to the Escrow Agent on the Closing Date.
 
(e)           Delivery in Escrow.  The delivery to the Escrow Agent of the
Purchase Price, the executed Deed and all other documents, instruments and other
payments required to be delivered or paid by either party to the other by the
terms of this Agreement shall be deemed to be a good and sufficient tender of
performance of the terms hereof.  The Escrow Agent shall have the right, at the
Closing, to apply the Purchase Price to pay off and discharge encumbrances or
other obligations affecting the Property which are not Permitted Exceptions, so
that title to the Property shall be insurable as required by Section 9(c).
 
12.           Expenses.  Purchaser shall pay all costs and expenses associated
with its due diligence, inspection and feasibility review, survey, owner’s title
insurance policy and its own counsel fees.  Seller shall pay the Virginia
grantor’s tax imposed in connection with the recording of the Deed, the Clerk’s
fee for recording the Deed and its own counsel fees.  Purchaser shall pay all
State and County transfer taxes imposed in connection with the recording
 
33

--------------------------------------------------------------------------------


 
of the Deed and the Repurchase Option Agreement.  Purchaser and Seller shall
each pay one-half (1/2) of the Escrow Agent’s fee and all other charges and
expenses which arise in connection with the Closing.
 
13.           Termination.
 
(a)           Reasons for Termination.  This Agreement may be terminated upon
written notice given to the Escrow Agent and the other party hereto by:
 
(1)           Purchaser pursuant to Section 13(b), if any one or more of the
conditions set forth in subsections (a) through (h) of Section 9 is not
satisfied on the Closing Date; or
 
(2)           Seller pursuant to Section 13(c), if any one or more of the
conditions set forth in subsections (a) or (b) of Section 10 is not satisfied on
the Closing Date.
 
Seller’s right to terminate this Agreement pursuant to this Section is in
addition to Seller’s right to terminate this Agreement pursuant to Section
8(j).  If Seller terminates this Agreement pursuant to Section 8(j), the
provisions of that Section, and not the provisions of Section 13(c) shall
control the disposition of the Deposit.
 
(b)           Termination by Purchaser.  If Purchaser terminates this Agreement
pursuant to Section 13(a)(1), then this Agreement shall be null and void, Escrow
Agent shall return the Deposit to Purchaser and no party shall have any further
liability or obligation to any other party under this Agreement, except for
Purchaser’s Surviving Obligations, and except that if Purchaser terminates this
Agreement pursuant to Section 13(a)(1) because of a breach by Seller of the
representations and warranties made by Seller in Section 5 or the willful
failure of Seller to perform any of the covenants or agreements to be performed
by it under this Agreement, or the failure of Seller to make full settlement
when obligated to do so under this Agreement, Purchaser may sue to recover its
damages arising out of such breach or nonperformance, but Seller’s liability for
damages for a misrepresentation or warranty discovered prior to Closing shall be
subject to the limitation contained in Section 5(k)(4).
 
(c)          Termination by Seller.  If Seller terminates this Agreement
pursuant to Section 13(a)(2), this Agreement shall become null and void, no
party shall have any further liability or obligation to any other party under
this Agreement, except for Purchaser’s Surviving Obligations, and the Escrow
Agent shall pay the Deposit to Seller.  Seller’s sole and exclusive remedy for
Purchaser’s default shall be to receive the Deposit as liquidated damages, and
in no event and under no circumstances shall Seller be entitled to receive more
than the Deposit as damages for Purchaser’s default.  THE PARTIES AGREE THAT IT
WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT AT THE TIME OF MAKING THIS
AGREEMENT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER BY REASON OF ANY
DEFAULT BY PURCHASER IN THE TIMELY PERFORMANCE OF ITS OBLIGATION TO PURCHASE THE
PROPERTY AS PROVIDED FOR HEREIN, INCLUDING THE
 
34

--------------------------------------------------------------------------------


 
 
PERFORMANCE OF ITS OBLIGATIONS UNDER SECTION 8.  THE PARTIES HERETO FURTHER
AGREE THAT THEIR BEST ESTIMATE, BASED ON ALL RELEVANT FACTS, OF THE TOTAL DAMAGE
AND EXPENSES THAT SELLER WOULD SUFFER IN THE EVENT OF ANY DEFAULT IN THE TIMELY
PERFORMANCE OF PURCHASER’S OBLIGATION TO PURCHASE THE PROPERTY, IS AND SHALL BE
IN AN AMOUNT EQUAL TO THE DEPOSIT AND ALL INTEREST ACCRUED THEREON. ACCORDINGLY,
SUBJECT TO THE CONDITIONS FOR PURCHASER’S BENEFIT SET FORTH IN THIS AGREEMENT,
IN THE EVENT PURCHASER DEFAULTS IN THE TIMELY PURCHASE OF THE PROPERTY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, UNLESS SELLER IS THEN IN DEFAULT
HEREUNDER, SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO
PURCHASER AND SELLER SHALL BE ENTITLED AS ITS SOLE AND EXCLUSIVE REMEDY TO
RETAIN THE DEPOSIT AND ALL INTEREST ACCRUED THEREON.  SELLER AND PURCHASER HAVE
EACH PLACED THEIR INITIALS IN THE SPACES BELOW TO INDICATE THAT THEY HAVE READ,
UNDERSTAND AND AGREE TO THIS LIQUIDATED DAMAGES PROVISION.
 
SELLER                                                                                          
PURCHASER
 
/s/ ROBERT K.
TANENBAUM                                                                                                  /s/
JOHN T. EVANS
                                                      
 
(d)           Purchaser’s Right to Seek Specific Performance.  If Seller
defaults in performing any covenants or agreements to be performed by Seller
under this Agreement, Purchaser shall have the right, instead of terminating
this Agreement pursuant to Section 13(a), to elect to permit this Agreement to
remain in effect and, in addition to the remedies set forth in Section 13(b), to
seek specific performance of Seller’s obligation to sell the Property to
Purchaser, subject to the limitation that no suit for specific performance may
be filed or commenced by Purchaser more than 180 days after the otherwise
required Closing Date.
 
(e)           Special Termination Provisions.
 
(1)           If any one or more of the conditions set forth in Section 9(i),
Section 9(j), Section 9(k) or Section 9(m) is not satisfied on or before the Due
Diligence Termination Date, the Purchaser shall have the right to terminate this
Agreement by giving written notice of termination to the Seller and the Escrow
Agent at any time after the Due Diligence Termination Date and before the date
on which all of the conditions set forth in Section 9(i), Section 9(j), Section
9(k) and Section 9(m) are satisfied.
 
(2)           If any one or more of the conditions set forth in Section 10(c),
Section 10(d), Section 10(e) or Section 10(f) is not satisfied on or before the
Due Diligence Termination Date, the Seller shall have the right to terminate
this Agreement by giving written notice of termination to the Purchaser and the
Escrow Agent at any time after the Due Diligence Termination Date and before
 
35

--------------------------------------------------------------------------------


 
the date on which all of the conditions set forth in Section 10(c), Section
10(d), Section 10(e) and Section 10(f) are satisfied.
 
(3)           If Purchaser or Seller terminates this Agreement pursuant to
Section 13(e)(1) or Section 13(e)(2), then this Agreement shall be null and
void, Escrow Agent shall return the Deposit to Purchaser and no party shall have
any further liability or obligation to any other party under this Agreement,
except for Purchaser’s Surviving Obligations, provided before a party can
terminate this Agreement pursuant to Section 13(e), the party desiring to
terminate the Agreement shall first deliver to the other party a form of
agreement satisfactory to the delivering party to satisfy the conditions set
forth in sections 9(i), 9(j), 9(k), 9(m), 10(c), 10(d), 10(e) or 10(f) (or for
any of such conditions that remain unsatisfied), including delivering a
certificate that such agreement(s) have been prepared in good faith based on the
terms of this Agreement.  If within ten (10) business days of the receiving
party’s receipt of such agreement(s), it agrees in writing to the form of such
agreement(s), then neither party shall have the ability to terminate this
Agreement based on the condition precedent applicable to such agreement.
 
14.           [Intentionally Omitted]
 
15.           Brokers.  Seller and Purchaser mutually represent and warrant to
the other that no agent, broker, or other Person acting pursuant to express or
implied authority of Seller or Purchaser is entitled to a commission or finder’s
fee in connection with the transactions contemplated by this Agreement or will
be entitled to make any claim against Seller or Purchaser for a commission or
finder’s fee.  Seller and Purchaser shall each indemnify and defend the other
against any loss, liability, damage, costs, claims or expenses, including
attorneys’ fees, arising out of the breach by the indemnifying party of any
representations, warranties or agreements made by it in this Section.  The
representations and obligations under this Section shall survive the Closing or,
if the Closing does not occur, the termination of this Agreement.
 
16.           Notices.  Each notice, request, demand, consent, approval or other
communication (hereafter in this Section referred to collectively as “notices”
and referred to singly as a “notice”) which Seller or Purchaser is required or
permitted to give to the other party pursuant to this Agreement shall be in
writing and shall be delivered personally, by facsimile transmission or by
recognized overnight national courier service (such as Federal Express) (i) if
to Seller, to the attention of Arthur N. Fuccillo, Lerner Enterprises, LLC,
11501 Huff Court, North Bethesda, Maryland 20895-1094, Fax: (301) 770-0144, with
a copy to Joel N. Simon, Esq., Special Counsel, Lerner Enterprises, LLC, 11501
Huff Court, North Bethesda, Maryland 20895-1094 (FAX: (301)881-2932, or (ii) if
to Purchaser, Joseph Siekierski, c/o National Rural Utilities Cooperative
Finance Corporation, 2201 Cooperative Way, Herndon, Virginia  20171] with copies
to Cindy Gugino, Attorney at law, c/o National Rural Utilities Cooperative
Finance Corporation, 2201 Cooperative Way, Herndon, Virginia  20171 and to
Benjamin F. Tompkins, Esquire, c/o Reed Smith, LLP, 3110 Fairview Park Drive,
Suite 1400, Falls Church, Virginia  22042] or at any other address designated by
either party by notice to the other party pursuant to this Section.  Any notice
delivered to a party’s designated address by (a) personal delivery, (b)
 
36

--------------------------------------------------------------------------------


 
facsimile or (c) recognized overnight national courier service shall be deemed
to have been received by such party at the time the notice is delivered to such
party’s designated address.
 
17.           Waiver of Jury Trial.  The parties hereto waive trial by jury in
any action, proceeding or counterclaim brought by any party against any other
party on any matter arising out of or in any way connected with this Agreement.
 
18.           Benefit and Burden.  Subject to the provisions of Section 23, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, devisees, personal representatives, successors and
assigns.
 
19.           Applicable Law.  This Agreement shall be governed by, and
construed in accordance with the laws of the Commonwealth of Virginia (the
“Property Jurisdiction”) without application of principles of conflict of
laws.  Seller and Purchaser hereby irrevocably submit to the jurisdiction of any
state or federal court sitting in the Property Jurisdiction, in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in a state or federal court sitting in the Property Jurisdiction.
 
20.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the purchase and sale of the Property and is
intended by the parties to be an integration of all prior agreements by the
parties regarding the purchase and sale of the Property.  The parties hereto
shall not be bound by any agreements, conditions, representations or warranties
relating to this transaction, oral or written, not set forth in this Agreement.
 
21.           Time of the Essence.  All times, wherever specified herein for the
performance by Seller or Purchaser of their respective obligations hereunder,
are of the essence of this Agreement.
 
22.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single agreement binding
on the parties hereto.
 
23.           Assignment.  Except as otherwise provided in the next sentence,
Purchaser may not assign its rights under this Agreement without Seller’s prior
written consent, which may be given or withheld by Seller in its sole and
absolute discretion.  Purchaser shall have the right to assign its rights under
this Agreement, without the prior written consent of Seller, to an Affiliate of
Purchaser, but only if the assignee assumes all liability and obligations of
Purchaser under this Agreement and Purchaser gives notice of the assignment to
Seller at least ten (10) Business Days before the Closing Date.  Any such
assignment shall not release Purchaser from its obligations under this
Agreement.
 
24.           Risk of Loss.  Until Closing and the recordation of the Deed, risk
of loss shall remain with Seller with respect to any casualty, condemnation or
similar matter.
 
25.           Legal Fees.  If either Seller or Purchaser resorts to litigation
or any similar adversarial proceeding to enforce any provision of this Agreement
or by reason of the breach of this Agreement, the prevailing party in any such
action shall be entitled to receive reasonable attorneys' fees and costs.
 
37

--------------------------------------------------------------------------------


26.           Cooperation in Future Development.  Both prior to and subsequent
to Closing, both Seller and Purchaser shall cooperate with each other in
connection with the development of the Property, as well as the development of
the Overall Property and the balance of the Dulles Town Center Project and agree
to, among other things, grant to each other any necessary easements and make any
required dedications and to join in any applications, including rezoning
applications, that the other party desires in connection with the development of
its parcel, provided any such cooperation does not have a material adverse
impact to the development permitted on the cooperating parties parcel or
increase the cost thereof, unless the party seeking such cooperation agrees to
incur such additional costs.  The provisions of this cooperation agreement shall
be set forth in the Proffer Allocation and Infrastructure Agreement.
 
27.            Condemnation.  In the event of the institution of any proceedings
by any Governmental Authority which shall relate to the taking or proposed
taking of any portion of the Property (or of any off site improvements that
benefit the Property, including with respect to access or utilities by eminent
domain prior to Closing, Seller shall promptly notify Purchaser and Purchaser
shall thereafter have the right and option to terminate this Contract by giving
Seller written notice of Purchaser’s election to terminate within ten (10)
Business Days after receipt by Purchaser of the notice from Seller.  Seller
hereby agrees to furnish Purchaser with written notice of a proposed
condemnation within five (5) Business Days after Seller’s receipt of such
notification.  Should Purchaser terminate this Contract, the Deposit held by the
Escrow Agent shall immediately be returned to Purchaser and thereafter the
parties hereto shall be released from their respective obligations and
liabilities hereunder, except for the surviving obligations.  Should Purchaser
elect not to terminate, the parties hereto shall proceed to Closing and Seller
shall assign all of its right, title and interest in all awards in connection
with such taking of the Property, to Purchaser and/or provide Purchaser a credit
for proceeds received by Seller.  If Purchaser fails to notify Seller of its
election within the ten (10) business day period, Purchaser will be deemed to
have elected to terminate the Agreement.


FRXLIB-535778.1-BFTOMPKI
 
38

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the day and year first above stated.
SELLER
 
DTC PARTNERS, LLC


By Lerner Enterprises, LLC, its
     Authorized Member
 
By:  /s/ ROBERT K. TANENBAUM
 
Name: Robert K. Tanenbaum
 
Title:  Manager
 
Date of Signing: May 2, 2008
 
PURCHASER
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION


By:           /s/ JOHN T. EVANS
Name: John T. Evans
Title: Senior Vice President
 
Date of Signing: March 31, 2008
 


 
FRXLIB-535778.1-BFTOMPKI
 
39

--------------------------------------------------------------------------------

 


CONSENT BY ESCROW AGENT
 
The undersigned hereby agrees to serve as the Escrow Agent under the foregoing
and annexed Purchase Agreement and to perform all duties and obligations of the
Escrow Agent under the provisions of the Purchase Agreement.
 
Dated this 2nd day of May, 2008.
 
LOUDOUN COMMERCIAL TITLE, LLC.
 
By: /s/ ROBERT M.GORDON
Name: Robert M. Gordon 
Title: President




 
FRXLIB-535778.1-BFTOMPKI
 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


AFTER RECORDING,
PLEASE RETURN TO:


Reed Smith LLP
3110 Fairview Park Drive
Suite 1400
Falls Church,
VA  22042                                                                                                Tax
Parcels #
Attn:  Benjamin F. Tompkins, Esquire
Consideration:  $________________


SPECIAL WARRANTY DEED




THIS SPECIAL WARRANTY DEED is made as of ____________, 2008, by and between DTC
PARTNERS, LLC, a Virginia limited liability limited partnership (known of record
as Loudoun-LSJJ Partnership, a Maryland general partnership) having its
principal office at 11501 Huff Court, North Bethesda, Maryland 20895-1094
("Grantor"), and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
District of Columbia cooperative association,  having its principal office
at  2201 Cooperative Way, Herndon, VA  20171 ("Grantee").


WITNESSETH:  For Ten Dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Grantor does
hereby GRANT, BARGAIN, SELL and CONVEY, with Special Warranty of Title, unto
Grantee, its successors and assigns, in fee simple, the parcel of land located
in Loudoun County, Virginia, described in Exhibit A attached hereto and made a
part hereof;


TOGETHER with all buildings, fixtures and improvements located in and on such
parcel of land; and


TOGETHER with all easements, rights-of-way, appurtenances, licenses and
privileges belonging or appurtenant to such land; and


TOGETHER with all mineral, gas, oil and water rights, sewer rights, other
utility rights and development rights now or hereafter allocated or allocable to
such land; and


TOGETHER with all right, title and interest of Grantor in and to any land lying
in the bed of any street, road, avenue or alley, open or closed, adjacent to
such land to the center line thereof.


TO HAVE AND TO HOLD all of the aforesaid property (the “Property”) unto the use
and benefit of Grantee, its successors and assigns, in fee simple, forever, and
Grantor does hereby covenant to warrant specially the Property and to execute
such further assurances of the Property as may be requisite.


B-1

--------------------------------------------------------------------------------


The Property is a part of the same property acquired by the Grantor by deed
recorded among the Land Records of Loudoun County, Virginia, in Deed Book _____,
at page ___.


The Property is conveyed subject only to the conditions, easements, covenants,
conditions, restrictions and agreements set forth on Exhibit B attached hereto
and made a part hereof, to the extent, but only to the extent, that the same are
valid and subsisting and apply to the Property or any part thereof.


IN WITNESS WHEREOF, the Grantor has caused this Deed to be executed on its
behalf by its duly authorized General Partner as of the date first above
written.


Grantor


DTC PARTNERS, LLC
(known of record as Loudoun-LSJJ Partnership).


By           Lerner Enterprises, LLC, a Maryland
            limited liability company, its Authorized
            Member


By: _______________________
______________,
Manager



COUNTY OF                                                   )
          )  ss:
STATE OF                                                      )


The foregoing instrument was acknowledged before me this _______ day of
__________, 200___, by ____________, a Manager of Lerner Enterprises, LLC, a
Member of DTC Partners, LLC (known of record as Loudoun-LSJJ Partnership).


WITNESS my hand and Notarial Seal.
 
______________________________
Notary Public


My Commission
expires:


 
FRXLIB-535778.1-BFTOMPKI
 
B-2

--------------------------------------------------------------------------------

 


Exhibit A to Deed


[Legal Description]


 
FRXLIB-535778.1-BFTOMPKI
 
B-3

--------------------------------------------------------------------------------

 


Exhibit B to Deed


Permitted Exceptions




 
FRXLIB-535778.1-BFTOMPKI
 
B-4

--------------------------------------------------------------------------------

 


EXHIBIT C


[Form of Property Owners Association Covenants]
 


 
                                                                                                                                          
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
DECLARATION
 
 
FOR
 
 
DULLES TOWN CENTER
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
DECLARATION


FOR


DULLES TOWN CENTER




TABLE OF CONTENTS




Article
 
Section
Page
Number
 
Number
Number

 
1           GENERAL PROVISIONS 
4
1.1.  Definitions 
4
1.2.  Construction of Association Documents 
8
2           THE ASSOCIATION 
9
2.1.           Creation 
9
2.2.           Membership 
9
2.3.           Classes of Members; Voting Rights 
9
2.4.           Board of Directors 
10
3           EASEMENTS 
10
3.1.  Utility and Development Easements. 
10
3.2.            Release of Public Improvement Bonds 
10
3.3.           Proffered Community Facilities 
10
3.4.  Community Facilities Easements 
11
3.5.  Relocation. 
11
3.6.  Terms of Rights and Easements. 
11
3.7.  Easement for Use of Common Area 
12
3.8.  Reserved Common Area and Limited Common Area
13
3.9.  Land Submitted by Owners Other Than the Declarant and Enforcement of
 
Easements 
14
4           EXPANSION/CONTRACTION OF THE PROPERTY 
15
4.1.  Expansion by the Declarant 
15
4.2.  Expansion by the Association 
15
4.3.  Procedure for Expansion 
15
4.4.  Withdrawal/Contraction 
15
5           SPECIAL DECLARANT RIGHTS; TRANSFER 
16
5.1.  Special Declarant Rights 
16
5.2.  Transfer of Special Declarant Rights 
16
6           COMMON EXPENSES AND ASSESSMENTS 
17
6.1.  Determination of Common Expenses and Budget 
17
6.2.  Purpose and Rate of Assessment 
18
6.4.  Individual Assessment 
19
6.5.  Liability for Assessments 
19
6.6.  Statement of Common Expenses 
19
6.7.  Reserves.
20
6.8.  Late Fee 
20
7           OPERATION OF PROPERTY 
21
7.1. Maintenance Responsibilities 
21
7.2.  Lots 
22
7.3.  Maintenance Standards. 
23

 
- i -

--------------------------------------------------------------------------------


 
7.4.  Disclaimer of Liability. 
23
7.5.  Services to Owners 
24
8           USE, REZONING AND OPERATION RESTRICTIONS
24
8.1.  Use Restrictions. 
24
8.2.  Rezonings and Proffer Amendments 
24
8.3.  Operational Restrictions. 
24
8.4.  Restriction on Further Subdivision 
25
8.5.  Leasing 
26
8.6.  Rules and Regulations 
26
8.7.  Exclusion for the Declarant and Designees of the Declarant
26
9           ARCHITECTURAL REVIEW 
26
9.1.  Architectural Review Committee. 
26
9.2.  Initial Construction 
28
9.3.  Compensation of the Architectural Review Committee 
29
9.4.  Additions, Alterations or Improvements by the Owners 
29
10           INSURANCE 
30
11           RECONSTRUCTION AND REPAIR 
31
11.1.  Casualty Damage on Common Area 
31
11.2.  Casualty Damage on Lots 
31
12           COMPLIANCE AND DEFAULT 
31
12.1.  Enforcement Provisions 
31
12.2.  Notice and Hearing 
32
12.3.  Lien 
33
12.4.  Subordination and Mortgagee Protection. 
33
13           MORTGAGEES 
34
13.1.  Notice to Board of Directors 
34
13.2.  Notices to Mortgagees 
34
13.3.  Other Rights of Mortgagees 
34
14           AMENDMENT; EXTRAORDINARY ACTIONS 
35
14.1.  Amendment by the Declarant 
35
14.2.  Amendment by the Association. 
35
14.3.  Prerequisites to Amendment 
35
15           TERMINATION 
36
15.1.  Duration; Termination by the Association 
36
15.2.  Prerequisites 
36
     SUBMITTED LAND EXHIBIT A   DESCRIPTION OF DULLES TOWN CENTER COMMUNITY
EXHIBIT  B   DESCRIPTION OF INITIAL COMMUNITY  FACILITIES EASEMENT EXHIBIT  C 

 
 
- ii -

--------------------------------------------------------------------------------


 
 
DECLARATION
 
FOR
 
DULLES TOWN CENTER


THIS DECLARATION is made as of   ____________ , 2008 by DTC PARTNERS, L.L.C., a
Virginia limited liability company, formerly Loudoun-LSJJ Partnership, a
Maryland general partnership ("Declarant") ("Landowner/Developer") DTC NOKES,
L.L.C., a Virginia limited liability company, DTC HOTEL ONE, L.L.C., a Virginia
limited liability company, DTC APARTMENTS WEST, L.L.C., a Virginia limited
liability company, 1 DULLES TOWN CENTER, L.L.C., a Virginia limited liability
company; DTC APARTMENTS SOUTH, L.L.C., a Virginia limited liability company, and
DULLES TOWN CENTER OWNERS ASSOCIATION, a Virginia nonstock corporation
(“Association”)(“Community Association”).
 
R E C I T A L S:


R-1.  The Declarant and DTC NOKES, L.L.C., DTC HOTEL ONE, L.L.C., DTC APARTMENTS
WEST, L.L.C.,  1 DULLES TOWN CENTER, L.L.C., DTC APARTMENTS SOUTH, L.L.C. , and
DTC PARTNERS, L.L.C. (in its capacity as an owner) (collectively, the "Owners")
own the land designated as Submitted Land in the legal descriptions attached
hereto as Exhibit A, and desire to subject such land to the covenants,
restrictions, reserva­tions, easements, servitudes, liens and charges, all as
more particularly hereinafter set forth.


R-2.  The Declarant and the Owners deem it desirable and in the best interests
of all the owners of land subject to this Declaration to protect the value and
the desirability of such land by providing for the development of such land in
accordance with a common plan and the maintenance of certain shared facilities.


R-3.  To provide a means for meeting the purposes and intents set forth in the
Proffers (as defined herein) and herein, the Declarant has caused Dulles Town
Center Owners Association to be incorporated under the laws of the Commonwealth
of Virginia.


NOW, THEREFORE, the Declarant the Owners and the Association hereby covenant and
declare, on behalf of themselves and their respective successors and assigns,
that from the date this Declaration is recorded, the land designated as
Submitted Land in Exhibit A hereto shall be held, con­veyed, acquired and
encumbered subject to the terms and pro­vi­sions hereof, all of which shall run
with the land (including all improvements thereon) and bind and inure to the
benefit of all Persons who may now or hereafter own or acquire any right, title,
estate or interest in or to any of such land, or who may now or hereafter occupy
or enter upon any portion thereof, subject to the right of the Declarant, the
Owners or the Association to amend this Declaration from time to time in
accordance with the provisions for amendment set forth herein.




 
 
 

--------------------------------------------------------------------------------

 
                                   

P A R T   O N E
 
ARTICLE 1
 
GENERAL PROVISIONS
 
Section 1.1.  Definitions.  Terms used herein without defini­tion shall have the
meanings specified for such terms in Section 13.1-803 of the Act.  Capitalized
terms used herein shall have the meanings specified for such terms below.


(1)           "Act" means the Virginia Nonstock Corpora­tion Act, Chapter 10 of
Title 13.1 of the Code of Virginia (1950), as amended, supplemented or replaced
from time to time.


(2)           "Architectural Guidelines" means the guide­lines established by
the Declarant during the Development Period, or adopted by the Board of
Directors pursuant to Article 9.


(3)           "Architectural Review Committee" means the Committee established
pursuant to Section 9.1.


(4)           "Articles of Incorporation" means the Articles of Incorporation
for the Association filed with the  Virginia State Corporation Commission, as
amended from time to time.
(5)           "Assessments" means the sums levied against the Lots as provided
in Article 6.


(6)           "Association" or “Community Association” means Dulles Town Center
Owners Association and, with respect to the rights and obligations of the
Association set forth in this Declaration, its successors and
assigns.  "Subassociation" means any owners association or condominium unit
owners association subject to this Declaration and governing some but less than
all of the Property pursuant to covenants recorded among the Land Records.


(7)           "Association Documents" means collectively, the Articles of
Incorporation, this Declaration, any applicable supplementary declaration, and
the Bylaws, all as amended from time to time.  Any exhi­bit, schedule,
certification or amendment to an Association Document is an integral part of
that document.


(8)           "Board of Directors" or "Board" means the executive and
administrative entity established by Article 5 of the Articles of Incorporation
as the governing body of the Associa­tion.


(9)           "Bylaws" means the Bylaws of the Association, as amended from time
to time.


(10)           "Common Area" means, at any given time, all of the Property
(excluding Lots) then owned by the Association.  Land within the Property is not
Common Area solely because it is burdened by an easement for utilities,
landscaping, storm water management, signage or trails or dedicated as a public
street or roadway even though the Association may maintain such areas.  Common
Area may include, without limitation, property upon which Community Facilities
serving the Property or the Dulles Town Center Community are located if such
property is owned by the Association.
 
- 4 -

--------------------------------------------------------------------------------


 
(a) "Limited Common Area" means a portion of the Common Area which has been
designated pursuant to Section 3.8 for the primary or exclusive (if specifically
so designated) use of Owners of one or more but less than all the Lots.


(b) "Reserved Common Area" means a portion of the Common Area for which the
Board of Directors has granted a revocable license for exclusive use pursuant to
Section 3.8.


(13)           "Common Expenses" or “Community Common Expenses” means all
expenditures made by or on behalf of the Association, together with all funds
determined by the Board of Directors to be reasonably necessary for the creation
and maintenance of reserves pursuant to the provisions of the Association
Docu­ments.  Except when the context clearly requires otherwise any reference to
Common Expenses includes Limited Common Expenses.  "Limited Common Expenses"
means all expenditures made by or on behalf of the Association and benefiting
one or more but fewer than all of the Owners and assessed against the Lots owned
by the Owners benefited pursuant to Section 6.2(c).


(14)           "Community" or "Dulles Town Center Community" means the Property
subject to this Declaration as well as any other land being (or previously)
developed by the Declarant adjacent to such Property, including without
limitation, the Colonnade at Dulles Town Center residential community and the
Dulles Town Center Mall and surrounding retail property.


(15)           "Community Facilities Easements" means, at any given time, the
areas within each Lot located within twenty-five feet of any lot boundary-line
adjacent to a public right-of-way or within fifteen feet of any lot
boundary-line located adjacent to another Lot or a private street subject to a
Community Facilities Easement pursuant to Section 3.4. and all other easements
granted for the benefit, use and enjoyment of the Owners within the Dulles Town
Center Community for landscaping, street lights, signage, entry features,
pedestrian ingress and egress and storm water drainage management or use of
amenities or facilities (including Community Facilities).  "Community
Facilities" means facilities serving the Dulles Town Center Community including,
without limitation the storm water management facilities, ponds and easements
areas, landscaping (including associated irrigation systems, if any), signage,
(including entrance features), paths, trails and sidewalks (including associated
lighting or street furniture), fencing, street lights and private
streets.  Community Facilities shall also include, without limitation, the
community pool, pool house, tennis courts, multi-purpose courts, play areas,
trails and associated facilities and amenities located adjacent to the Colonnade
at Dulles Town Center residential community.  Subject to the provisions of
Section 3.3 hereof, Community Facilities shall also include the clubhouse
facility located within the Remington Apartment community.


                        (16)           "County" means Loudoun, Virginia. All
references to approval by the County shall mean approval by the appropriate
agency of the County, as determined by the Office of the County Attorney at that
time.


(17)           "Declarant" or “Landowner/Developer” means DTC Partners, L.L.C. a
Virginia limited liability company, successor in interest to Loudoun-LSJJ
Partnership, a Maryland general partnership.  Following recordation of an
instrument assigning to another Person some or all of the rights reserved to the
Declarant under the Association Documents pursuant to Section 5.2, the term
"Declarant" shall mean or include that assignee.


(18)           "Declaration", means this Declaration for Dulles Town Center made
by the Declarant and recorded among the Land Records, and all amendments
thereto, ­except when the context clearly requires other­wise, all
"Supplementary Declarations."  
 
- 5 -

--------------------------------------------------------------------------------


"Supplementary Declara­tion" means any declaration:  (i) submitting land to the
terms of the Declaration and subjecting such land to the jurisdiction of the
Association, whether or not such Supplementary Declaration contains additional
provisions reflecting the unique character­istics of the land being submitted;
or (ii) submitting a portion of the Property to such supplementary covenants in
accordance with the provisions of Article 4.  A Supplementary Declaration may be
part of a deed of subdivision.


(19)           “Developer Control Period” means the period ending on the
earliest of: (i) the date the Declarant or related entities no longer own at
least ten percent of the total square footage of the land described in Exhibit A
attached hereto; or (ii) the date that the Declarant notifies the Association
that the Developer Control Period has ended.


(20)           "Development Period" means the period of time when the Declarant
is engaged in development or sales or activities related thereto, anywhere on
the Property and the Declarant is entitled to exercise certain "Special
Declarant Rights" under the Association Documents.  Special Declarant Rights are
described in Article 5.  The Development Period shall end on the earlier
of:  (i) the date when all improvements for the Submitted Land shown on the
Development Plan are substantially completed and all bonds filed by the
Declarant and held by a governmental agency with respect to the Submitted Land
have been released; or (ii) the date the Declarant provides the Association
written notice that the Development Period shall end.


(21)           "Development Plan" means the general development plan or site
plan or plans for the Dulles Town Center Community as approved by resolutions of
the Board of Supervisors of Loudoun County, Virginia and as amended from time to
time, including but not limited to ZMAP 86-53 and ZMAP 1990-0014.   Although the
Declarant may develop the Submitted Land substantially in accordance with the
Development Plan and the Proffers, the Declarant reserves the right to modify
the Development Plan and the Proffers, subject only to the requirements and
procedures of the County.


(22)           "Land Records" means the land records of Loudoun County,
Virginia, the jurisdiction in which the Property is located.


(23)           "Lot" means a portion of the Property which is a separate
subdivided lot of record or any other parcel of Submitted Land held in separate
ownership (but not including the land designated as Common Area and owned by the
Association in fee simple, or land dedicated for public street purposes),
together with any improvements now or hereafter appurtenant thereto.  Lot shall
also mean any condominium unit created in accordance with Chapter 4.2 of Title
55 of the Code of Virginia (1950), as amended. The common elements of any
condominium or cooperative are appurtenances to the units and are part of the
Lot.


(a)           “Civic Lot”  means a Lot upon which the improvements or planned
improvements are intended for use and occupancy for primarily a public purpose
and owned by a governmental or nonprofit entity, including without limitation,
churches, schools, fire and rescue stations, police stations, libraries and
parks.  If a Civic Lot is no longer used and occupied for a public purpose, is
no longer owned by a governmental or nonprofit entity or is used for residential
or commercial purposes, then such Lot shall no longer be a Civic Lot and shall
be treated as a Multifamily Residential Lot or a Single Family Residential Lot,
Retail Lot or Commercial Lot, as may be appropriate.


(b)           “Commercial Lot”  means a Lot upon which the improvements or
planned improvements are intended for use and occupancy for primarily
nonresidential purposes (other than retail) and, unless otherwise specified,
includes without
 
- 6 -

--------------------------------------------------------------------------------


limitation Lots containing daycare facilities, offices, industrial uses,
commercial condominium units, restaurants, hotels, golf courses (if any) or
similar uses


(c)           “Multifamily Residential Lot” means a Lot upon which the
improvements or planned improvements are intended for use and occupancy
primarily as a residence containing more than one dwelling and, unless otherwise
specified includes without limitation Lots containing rental apartments or
elderly congregate care facilities.


(d)           “Retail Lot” means a Lot upon which the improvements or planned
improvements are intended for use and occupancy for primarily retail uses such
as free-standing stores and shopping centers.


(e)           “Single Family Residential Lot” means a Lot upon which the
improvements or planned improvements are intended for use and occupancy as a
residence containing only one dwelling and, unless otherwise specified, includes
without limitation Lots containing residential condominium units, residential
cooperative units or semi-detached homes.


(f)           "Undeveloped Lot" means a Lot owned by the Declarant which does
not contain a building for which a certificate of occupancy or similar permit
has been issued.


(24)           "Majority Vote" means a simple majority (more than fifty percent)
of the votes entitled to be cast by Owners present in person or by proxy at a
duly held meeting of the Owners at which a quorum is present.  Any vote of a
specified percentage of Owners means that percentage with respect to the total
number of votes actually cast by Owners present in person or by proxy at a duly
held meeting of the Owners at which a quorum is present.  Any vote by a
specified percentage of the Board of Directors (or committee) means that
percentage with respect to votes entitled to be cast by directors (or committee
members) present at a duly held meeting of the Board (or committee) at which a
quorum is present.  Any vote of or approval by a specified percentage of the
Mortgagees means a vote of or approval (whether actual or presumed) by the
Mortgagees calculated based on the number of votes appertaining to each Lot (or
the Owner of such Lot) on which a Mortgage is held by a Mortgagee.


(25)           “Member” means an Owner or the Subassociation representing such
Owner.
 
(26)           "Mortgagee" means a lender holding a first mortgage or first deed
of trust ("Mortgage") encumbering a Lot which has notified the Board of
Directors of its status in writing pursuant to Section 13.2 and has requested in
writing all rights of a Mortgagee under the Association Docu­ments.  Where the
approval of Mortgagees is required, such approval means:  (i) written approval;
(ii) any written waiver of approval rights; or (iii) a letter stating no
objection.


(27)           "Officer" means any person holding office pursuant to Article 6
of the Bylaws.


(28)           "Owner" means one or more Persons who own a Lot in fee simple,
but does not mean Person having an interest in a Lot solely by virtue of a
contract or as security for an obliga­tion.  With respect to Lots consisting of
residential or commercial condominiums, the Owner of such Lot shall be deemed to
be the condominium unit owners association for the purposes of voting and
approvals.


(29)           "Person" means a natural person, corporation, limited liability
company, partnership, association, trust or other entity capable of holding
title or any combination thereof.


- 7 -

--------------------------------------------------------------------------------


(30)           “Proffers" means the proffers submitted with any zoning or
rezoning application applicable to the Dulles Town Center Community as approved
by the Board of Supervisors of Loudoun County, Virginia, as amended from time to
time. Although the Declarant may to develop the Community substantially in
accordance with the Development Plan and the Proffers, the Declarant reserves
the right to modify the Development Plan and the Proffers, subject only to the
requirements and procedures of the County.


(31)           "Property" means, at any given time, the Submitted Land subject
to this Declaration, together with all improvements and appurtenances thereto
now or hereafter existing.


(32)           "Reserved Easement Areas" means areas within each Lot located
within twenty-five feet of any lot boundary-line adjacent to a public
right-of-way or within fifteen feet of any lot boundary-line located adjacent to
another Lot or a private street for which the Declarant has reserved the right
to use and grant easements for development purposes.


(33)           "Rules and Regulations" means the rules and regu­lations
governing the use, occupancy, operation, Upkeep and physical appearance of the
Common Area and appearance of the Lots adopted from time to time by the Board of
Directors.


(34)           "Submitted Land" means the land designated as such in Exhibit A
and all land which is from time to time submitted to this Declaration,
(including Lots and Common Area).


(35)           "Upkeep" means care, inspection, mainte­nance, snow and ice
removal, operation, repair, repainting, remodeling, restora­tion, improve­ment,
renovation, alteration, replacement and recon­struction, landscaping, lighting
and signage.


Section 1.2.  Construction of Association Documents.


(a)           Captions and Cross-References.  The captions are inserted only for
reference, and in no way define, limit or otherwise affect the scope, meaning or
effect of any provision.  All cross-references are to the Declaration unless
otherwise indicated.


(b)           Pronouns.  The use of the masculine gender shall be deemed to
include the feminine and neuter genders, and the use of the singular shall be
deemed to include the plural and vice versa, whenever the context so requires.


(c)           Severability.  Each provision of an Association Document is
severable from every other provision, and the invali­dity of any one or more
provisions shall not change the meaning of or otherwise affect any other
provision.  To the extent that any provision of the Association Documents is
found to be overly broad or unenforceable and a narrower or partially
enforceable construction may be given to such provision, then the narrower or
partially enforceable construction shall be applied and, to the extent lawful,
the provision shall be enforced.


(d)           Interpretation.  If there is any conflict among the Association
Documents, this Declaration, and thereafter the applicable Supplementary
Declaration, shall control, except as to matters of compliance with the Act, in
which case the Articles of Incorpora­tion shall control.  Particular provisions
shall control general provisions, except that a construction con­sistent with
the Act shall in all cases control over any con­struc­­tion inconsistent
therewith.  The provisions of the Bylaws shall control over any conflicting
provision of any rule, regula­tion or other resolution adopted pursuant to any
of the Association Documents.  The Associ­ation
 
- 8 -

--------------------------------------------------------------------------------


Documents shall be construed together.  Any requirements as to the content of
one shall be deemed satisfied if the deficiency can be cured by reference to any
of the others. The easements granted and reservations made herein or in any
supplementary declaration shall not terminate or merge and shall continue to run
with the land, notwithstanding the common law doctrine of merger and the common
ownership of the Property at this time by the Declarant


(e)           Governing Law.  This Declaration shall be construed under Virginia
law; excluding its conflicts of law provisions.


(f)           Conditions on Approvals.  Whenever the Declarant, the Association
or any Owner needs the approval of another Person under this Declaration, such
approval cannot be conditioned on the payment of money, either directly or as
processing or professional fee.  A Person granting such an approval is entitled,
however, to reimbursement or payment of all costs actually incurred.
 
ARTICLE 2
 
THE ASSOCIATION


Section 2.1.                                Creation.  The Associ­ation is a
nonstock corporation organized and existing under the laws of the Commonwealth
of Virginia, charged with the duties and vested with the powers prescribed by
law and set forth in the Association Documents.


Section 2.2.                                Membership.  Members of the
Association shall at all times be, and be limited to, the Declarant (during the
Development Period) and Persons who constitute Owners of the Lots.  If more than
one Person owns a Lot, then all of the Persons who own such Lot shall
collectively constitute one Owner.  Each Person is entitled to attend all
meetings of the Association.  Membership in the Association is mandatory and
automatic with ownership of a Lot.


Section 2.3.                                Classes of Members; Voting
Rights.  The Association shall have the Classes of Members with the voting
rights set forth in Article 4 of the Articles of Incorporation and as follows.


The Class A Members shall be all Owners of Single Family Residential Lots or the
Subassociations representing such Owners.  A Class A Member shall have one vote
for each square foot of land either owned by or governed by such Member.


The Class B Members shall be the Owners of Multifamily Residential Lots or the
Subassociations representing such Owners.  A Class B Member shall have one vote
for each square foot of land either owned or governed by such Member.


The Class C Members shall be the Owners of Commercial Lots or the
Subassociations representing such Owners.  A Class C Member shall have one vote
for each square foot of land either owned by or governed by such Member.


The Class D Members shall be the Owners of Retail Lots or the Subassociations
representing such Owners.  A Class D Member shall have one vote for each square
foot of land either owned by or governed by such Member.
The Class E Members shall be the Owners of Civic Lots and shall have no vote.


The Class F Member shall be the Declarant.  During the Developer Control Period,
the Class F Member shall have twice as many votes as the number of votes held by
all other Classes of Members when a vote is taken.  Thereafter, for so long as
the Declarant or its related entities
 
- 9 -

--------------------------------------------------------------------------------


owns any portion of the land described on Exhibit A attached hereto, the
Declarant shall have one vote.


Section 2.4.                                Board of Directors.  Unless
otherwise specifically provided in the Act or the Association Documents, all
rights, powers, easements, obligations and duties of the Association may be
performed by the Board of Directors on behalf of the Association.
ARTICLE 3

EASEMENTS


Section 3.1.  Utility and Development Easements.


(a)           Utility Easements.  The right to use, grant and reserve easements
and licenses in the Common Area and the Reserved Easement Areas is hereby
reserved and/or granted to the Declarant, and the right to use, grant and
reserve easements and licenses in the Reserved Easement Areas is hereby granted
to the Association, for the purposes of:  (i) installation, construction and
Upkeep of equipment used to provide any utilities, including without limitation
water, sewer, drainage, gas, electricity, telephone and television service,
whether public or private; (ii) ingress and egress to do such installation,
construction and Upkeep; or (iii) storm water management.  Any easement or
license rights granted under this section are subject to the limitations of
Section 3.6.


(b)           Development Easements.  Subject to Section 3.6, the Declarant
reserves an easement of ingress and egress over and use of any of the Common
Area or the Reserved Easement Areas for: (i) movement and storage of building
materials and equipment; (ii) temporary slope and construction easements for
making improvements (e.g., streets and utilities) in the Community.


Section 3.2.                                 Release of Public Improvement
Bonds.  The Declarant and the Association are hereby granted a right to grant,
vacate or terminate easements on the Common Area or the Lots as may be commonly
required by any governmental agency or authority in connection with the release
of bonds held by the County in connection with the acceptance of streets for
public maintenance with respect to the Community.  Any rights granted hereunder
this Section are subject to the limitations in Section 3.6.


Section 3.3.                                Proffered Community
Facilities.   Pursuant to Proffer XIII.33.A of the Proffers, as clarified by
letter dated August 13, 2004 from the Loudoun County Zoning Administrator, the
Declarant has provided (i) a swimming pool, pool house and tennis courts
adjacent to the Colonnade at Dulles Town Center residential project (shown as
Land Bay P on the Development Plan), but specifically excluding any facility,
building or improvement owned by the Colonnade Homeowners Association; and (ii)
a clubhouse/community building within the Remington Apartment project (shown as
Land Bay M on the Development Plan).  The foregoing amenities (collectively, the
"Proffered Community Facilities") shall be treated as Community Facilities for
all purposes hereunder and as required by the Proffers, will be available for
use by all Owners as well as residents of the Colonnade at Dulles Town Center
project.  The Association may charge a membership fee or similar user fee to
residents or Owners who wish to use the Proffered Community Facilities.  The
Association shall be responsible for Upkeep of the Proffered Community
Facilities referenced in (i) above and the Owner of the Remington Apartment
project shall be responsible for the Upkeep of the Proffered Community
Facilities referenced in (ii) above unless such responsibility has been assigned
to and assumed by the Association in a subsequent written instrument.  The
Declarant reserves the right to reimburse the Owner of the Remington Apartment
project for the reasonable cost of Upkeep of the Proffered Community Facilities
referenced in (ii) above that is attributable to the use of such
 
- 10 -

--------------------------------------------------------------------------------


facilities by individuals other than residents of the Remington Apartment
project and any such reimbursement shall be a Common Expense.  The Declarant
reserves the right, in its sole discretion, to designate one or more facilities
in any other portion of the Dulles Town Center project (each an “Alternate
Proffered Facility”) to satisfy the requirements of Proffer XIII.33.A or any
other Proffer or governmental requirement, and upon such designation, the
Alternate Proffered Facility shall automatically become a Proffered Community
Facility as defined above and shall be treated as a Community Facility for all
purposes under this Declaration.  Further, upon designation of an Alternate
Proffered Facility, the facility or amenity previously designated as a Proffered
Community Facility shall automatically cease to be a Community Facility for all
purposes hereunder.


Section 3.4.                                Community Facilities Easements.  The
Owners hereby grant to the Declarant and the Declarant hereby reserves to itself
and its successors and assigns easements over, beneath and through the Common
Area and any Lot:  (i) within twenty-five feet of any lot line adjacent to a
public right-of-way; (ii) within fifteen feet of any lot line adjacent to
another Lot or a private street; or (iii) where specifically designated as an
easement on any plat (including that plat attached as Exhibit C) for Community
Facilities, including without limitation for landscaping, signage, entry
features, street lights, paths, recreational facilities, streets, trails or
sidewalks or other facilities benefiting the Dulles Town Center Community.  The
Community Facilities Easements may be used for the purpose of construction,
installation, irriga­tion and Upkeep of landscaping features, including without
limitation plants, trees and earth berms and other earth contour­ing and shall
include access as necessary to perform such tasks.  Such easement area shall
also be available for installation, construction and Upkeep of entrance
features, project signage, street lights, street furniture, trails, paths,
recreational facilities, streets, sidewalks, fencing, associated lighting and
irrigation systems and utilities. The Association shall have the right to
maintain the Community Facilities. The Owner of a Lot burdened by such easement
shall not construct any improve­ments within the easement without the permission
of the Association.  The Owner of the Lot and the Association, each acting
through their boards of directors without further approvals, may together record
an instrument relocating the general Community Facilities Easement area with
respect to such Lot, without the approval of the Owner of any other Lot.  Upkeep
of the Community Facilities Easement Areas and the Community Facilities located
therein shall be provided by the Owner of the Lot upon which such Community
Facilities and Community Facilities Easements are located, unless the
responsibility for such Upkeep has been specifically assigned to or assumed by
the Association or as provided in a separate deed of easement.  The Association
may assume responsibility for Upkeep of Community Facilities or Community
Facilities Easement Areas without the consent of the Owner of any Lot, including
the Owner of a Lot upon which the Community Facilities or Community Facilities
Easements are located.  The maintenance of storm water management facilities is
governed by Section 7.1 (b) hereof.   A Community Facilities Easement, or any
portion thereof as applicable, shall automatically cease and terminate and
become null and void upon the dedication for public street purposes (or other
conveyance for public purposes) of the applicable portion of the easement area.


Section 3.5.                                Relocation.  If an easement is
relocated, the cost of such relocation shall be paid by the party requesting the
relocation.


Section 3.6.                                Terms of Rights and Easements.


(a)           Notice.  The Declarant (when exercising the easements granted by
Section 3.1 and 3.4), or the Association (when exercising any easements
granted  by Sections 3.1, 3.2 or 3.4), or the Declarant or Association's
grantee, and its successors and assigns (when exercising easement rights granted
to it by the Declarant or the Association under Section 3.1), shall give
reasonable prior notice to all affected Owners, unless an emergency exists which
precludes such prior notice (in which event prompt subsequent notice shall be
given).


- 11 -

--------------------------------------------------------------------------------


(b)           Limitations on Disturbance.  The Declarant (when exercising the
easements granted to it by Sections 3.1, 3.2, 3.4, 3.7 or 3.8), or the
Association, or the Declarant's or Association's grantee, and its successors and
assigns (when exercising easement rights granted to it by the Declarant or the
Association under Section 3.1), shall:


(i)           minimize any economic or aesthetic injury to the affected Lots or
the Common Area;
 
(ii) do any work promptly and expeditiously as possible;


(iii)           not unreasonably interfere with any affected Owner's use of its
Lot or with the Association's use of the Common Area;


(iv)           not materially interfere with vehicular or pedestrian access to
or on a Lot during business hours without prior approval of the Owner.


(v)           to the extent practicable, limit any Upkeep within an easement
area to non-business hours with respect to the affected Lot and not block access
to the parking lots or buildings located on the Lot;


(vi)           not change the elevation of any of the Lot without the prior
written approval of the Owner of the Lot, nor change the grade of any of the
Lots so as to interfere with drainage on the Lot or affect the improvements on
the Lot;


(vii)           fully restore any affected sidewalks, pavement, landscaping and
similar improvements, and the surface of the land and the surrounding
vegetation, to their original condition (to the extent practical) as soon as
possible; and


(viii)          not install any utility facility or equipment above ground
(except for temporary utility facilities and equipment connected with acts under
the development easement in Section 3.1), and except for utility facilities and
equipment typically required to be installed above ground.


Notwithstanding the above, if the grantee of an easement is a governmental quasi
governmental or major utility provider, the limitations on the exercise of the
easement shall only be subject to the terms of such grantee's standard form.


(c)           Non-exclusive and Perpetual.  All rights and easements created by
this Section 3 are non-exclusive and perpetual, except for those rights and
easements of Declarant under Section 3.1 which expire at the end of the
Development Period.


Section 3.7.  Easement for Use of Common Area.


(a)           Use and Enjoyment. The Declarant, during the Development Period,
and each Owner are hereby granted a non-exclusive right and easement of use and
enjoyment in common with others of the Common Area except as limited by the
assignment of Reserved Common Area or designated as Limited Common Area for the
exclusive use of one or more Owners pursuant to Section 3.8.  Each Owner is also
hereby granted a non-exclusive easement for egress and ingress and utility
services over the Common Area serving such Owner's Lot to the extent necessary
to provide vehicular and pedestrian access and utility service to such Owner's
Lot such easement to include driveways, lead sidewalks and sanitary laterals as
necessary.  Such easements for ingress and egress and utility service may be
relocated by the Association, acting through its Board of Directors without
Owner or Mortgagee approval, but
 
- 12 -

--------------------------------------------------------------------------------


shall not be extin­guished by termination of the Declaration or conveyance of
the Common Area unless alternative access is provided, if necessary, and the
Owner of the Lot consents in writing to the termination of the easement.  The
foregoing rights and easements of use and enjoyment and access, ingress and
egress and utility services shall be appurtenant to each Lot, whether or not
mentioned in the deed thereto.  Any purported conveyance or other transfer of
such rights and easements apart from the Lot to which such rights and easements
are appurtenant shall be void.  Subject to the Rules and Regulations and such
other restrictions as may be adopted by the Association, any Person having the
right to use and enjoy certain Limited Common Area or Reserved Common Area may
delegate such rights to such Person's customers, tenants, guests, employees,
agents and invitees and to such other Persons as may be permitted by the
Association.


(b)           Adjacent Land.  During the Development Period, the Declarant also
reserves to itself, its successors and assigns, the right to grant to each
Person lawfully occupying a portion of the land located immediately adjacent to
the Property a non-exclusive easement over all streets, walks and paths on the
Common Area, as may be necessary for vehicular and/or pedestrian ingress and
egress across such Common Area from a public right-of-way to any portion of the
adjacent land that would not otherwise have access to a public right-of-way;
provided, however, that the Persons benefiting from such easement may be
required to pay a portion of the expense of Upkeep for such streets, walks and
paths as determined by the Declarant.


(c)           Limitations.  The rights and easements of enjoyment created by
this section shall be subject (in addition to any easements granted or reserved
in this Declaration or pur­suant to the other Association Documents) to all
rights and powers of the Declarant and the Associa­tion when exercised in
accordance with the other applicable provisions of the Associ­ation Documents,
including without limitation the Association's right (acting through its Board
of Directors) to regulate the use of the Common Area, to grant easements across
the Common Area, to dedicate portions of the Common Area owned in fee simple by
the Associ­ation and to convey or mortgage the Common Area owned in fee simple
by the Association.


(d)           Common Area Conveyances.  The Association, acting through its
Board of Directors without Owner or Mortgagee approval, has the power at any
time or times, consistent with the then existing zoning or subdivision
ordinances of the applicable governmental authority, to (i) transfer part of the
Common Area subject to this Declaration, if any, to or at the direction of the
Declarant or other Person requesting the adjustment, for the purpose of
adjusting Lot lines or otherwise in connection with the orderly subdivision and
development of the Property; (ii) grant easements across the Common Area; (iii)
to make dedication of the Common Area; and (iv) to convey the Common Area to a
governmental agency or entity formed for purposes similar to the purposes for
which the Association was formed.


Section 3.8.  Reserved Common Area and Limited Common Area.


(a)            Reserved Common Area.  The Board of Directors shall have the
power in its discretion from time to time to grant revo­cable licenses in the
Common Area owned in fee simple by the Association by designating portions of
the Common Area as Reserved Common Area.  Such Reserved Common Area shall be
subject to such restrictions, reasonable charges and conditions on the use
thereof as the Board may deem appro­priate.  Such Reserved Common Area shall be
maintained by the Association or, at the Board's determination, by the Persons
having the exclusive right to use the Reserved Common Area.


(b)           Limited Common Area.  The Declarant shall have the right, for as
long as the Declarant has the right to add additional land under Section 4.1 to
restrict portions of the Common Area owned in fee simple by the Association in
the nature of an easement for the
 
- 13 -

--------------------------------------------------------------------------------


primary or exclusive (if specifically assigned) use of the Owners of one or more
specific Lots by designating such portions of the Common Area as Limited Common
Area in a Supplementary Declaration.  The Declarant may either:  (i) indicate
the locations of the Limited Common Area appertaining to one or more Lots by
depicting such Limited Common Area and the Lots to which it is appurtenant on
the plat attached as an exhibit to a Supplementary Declaration; (ii) label a
portion of the Common Area shown on a plat attached as an exhibit to a
Supplementary Declaration as "Common Area that may be assigned as Limited Common
Area", and thereafter assign such Limited Common Area to one or more speci­fic
Lots by unilaterally amending the Supple­mentary Declaration to indicate the
assignment, depicting the Limited Common Area being assigned and the Lots to
which it is appurtenant; or (iii) describe the Limited Common Area or Common
Area that is or may be assigned as Limited Common Area in a Supplementary
Declaration. Common Area may not be designated as Limited Common Area or Common
Area that may be assigned as Limited Common Area for the exclusive use of an
Owner after conveyance of such Common Area to the Association, unless the Owners
of all lots abutting such Common Area consent the assignment as Limited Common
Area.


Section 3.9.  Land Submitted by Owners Other Than the Declarant and Enforcement
of Easements.  Any Person submitting land to this Declaration hereby grants to
the Declarant, the Association and to each other Owner all rights, easements and
other interests with respect to such land granted or reserved and shall provide
such further assurances as may be required.  The easements and rights granted by
this Declaration shall not be enforceable by Persons to whom such easements and
rights may be delegated by Owners.  This section does not affect, however, the
rights of Mortgagees in possession or court-appointed officers in possession and
control of a Lot acting in the name, place and stead of Owners, or any Person's
right to enforce any easements or rights granted in any lease or agreement by an
Owner.


Section 3.10. No Dedication.  This Declaration does not dedicate the easements
herein declared for the benefit of any Person not herein expressly made a
beneficiary thereof.  Declarant expressly disclaims the creation of any right in
or for the benefit of the general public.
ARTICLE 4
 
EXPANSION/CONTRACTION OF THE PROPERTY


Section 4.1.  Expansion by the Declarant.  The Declarant hereby reserves a right
during the Development Period to expand the Property from time to time without
the approval of the Association or any Owner (except the owner of such land) or
Mortgagee by uni­laterally submitting additional land to the provisions of this
Declaration and the jurisdiction of the Association whether or not such land is
owned by the Declarant.  The right to expand may be terminated only upon the
recordation by the Declarant of an instrument relinquishing such right.  The
Declarant reserves the unilateral right without the approval of the Association
or any Owner (except the owner of such land) or Mortgagee to sign and record a
Supplementary Decla­ration, subjecting any portion of the Property to such
additional or different covenants and restrictions as may be necessary to
reflect the different characteristics of such portion of the Property as are not
inconsistent with the overall scheme of the Declara­tion; provided, however,
that the Declarant shall not have such right after the conveyance of a Lot to an
Owner other than the Decla­rant without the written consent of such Owner.  The
Declarant shall add additional land in accordance with the procedures set forth
in Section 4.3.  There are no limitations on the right to  expand except as set
forth in this Article.


Section 4.2.  Expansion by the Association.  With the written consent of the fee
simple owner of such land, at least a Sixty-seven Percent Vote of the Owners or
the written consent of Owners entitled to cast at least sixty-seven percent of
the total number of votes and the written consent of the Decla­rant during the
Development Period, the Association may submit any land ­to
 
- 14 -

--------------------------------------------------------------------------------


the provisions of this Declaration and the juris­diction of the Association, in
accordance with the pro­cedures set forth in Section 4.3.


Section 4.3.  Procedure for Expansion.  The Declarant or the Association, as
appropriate, may record one or more Supplementary Declaration submitting the
land described therein to this Declaration and to the jurisdiction of the
Association.  Each Supplementary Declaration shall include a legally sufficient
description of the land added. Any Supplementary Declaration may contain such
additions or modifications to the provisions in this Declaration as may be
necessary to reflect the different charac­ter of the land described therein and
as are not inconsistent with the overall scheme of this Declaration; pro­vided,
however, that such additions or modifications shall not apply to any Lot
previously submitted to this Declaration without the written consent of the
Owner of the Lot subject to the additional provisions.


Section 4.4.  Withdrawal/Contraction


(a) Contraction by the Declarant.  During the Development Period, the Declarant
has the unilateral right from time to time without the approval of the
Association or any Owner or Mortgagee to sign and record an amendment to the
Declaration and the applicable Supplementary Declaration withdrawing any portion
of the Submitted Land, if (i) such land is dedicated or is to be dedicated to
public use or conveyed to a public agency; (ii) such land is zoned or to be used
for residential purposes whether or not owned by the Declarant; (iii) such land
is to be used for Civic Purposes whether or not owned by the Declarant or (iv)
required in order to comply with the Proffers or any other governmental
regulation or directive. To withdraw a Lot not owned by the Declarant, the
consent of the Owner is required. Any land dedicated for public street purposes
is automatically withdrawn and the Declarant may unilaterally, without the
approval of the Association or any Owner or Mortgagee, record an instrument
confirming such withdrawal.  The Declarant hereby also reserves the unilateral
right to withdraw any portion of the Property until such time as such Lot is
owned by an Owner other than the Declarant or an affiliate of the Declarant.


The Declarant may exercise the rights reserved hereunder  without the approval
of the Association or any Owner or Mortgagee, and such right may be terminated
only upon the recordation by the Declarant of an instrument relinquishing such
right.  There are no limitations on the Declarant's rights to contract except as
set forth in this Section.  The Declarant may record one or more amendments to
this Declaration and the applicable Supplementary Declaration and Exhibits
thereto  removing the Property described therein from the jurisdiction of the
Association, and upon the recordation of any such amendment, this Declaration
shall thereupon cease to bind, run with or otherwise affect the real estate
within that Property so described.


(b) Contraction by the Association.  In addition, any portion of the Property to
be dedicated to the public may be withdrawn by the Association upon: (i) the
approval of the Board of Directors; (ii) the approval of the Declarant, during
the Development Period; (iii) the approval of Owners by a at least Sixty-seven
Percent Vote of the Owners or the written approval of Owners entitled to cast at
least sixty-seven percent of the total number of votes; and (iv) the approval of
the owner of the land being withdrawn.  Any land dedicated for public street
purposes or other public purposes shall be deemed to be automatically withdrawn.


ARTICLE 5
 
SPECIAL DECLARANT RIGHTS; TRANSFER


Section 5.1.  Special Declarant Rights.  Special Declarant Rights are those
rights reserved for the benefit of the Declarant as provided for in the
Association Documents, and shall include
 
- 15 -

--------------------------------------------------------------------------------


without limitation the following rights:  (i) to have, use, grant, reserve and
terminate easements over and through the Pro­perty for the purpose of making
improve­ments within the Property as provided in Article 3; (ii) to exercise the
rights and votes of the Declarant and the Class F Owner; (iii) to remove and
replace any director elected by the Class F Owner; (iv) to make unilateral
amendments to the Association Documents as provided in Sections 3.8, 4.1, 4.4
and 14.1; (v) to add additional land pursuant to Section 4.1; (vi) to withdraw
Submitted Land pursuant to Section 4.4 and (vii) to exercise any other rights
reserved or given to the Declarant by the Association Documents.


Section 5.2.  Transfer of Special Declarant Rights.


The Declarant may unilaterally transfer (without the approval or joinder of the
Association or any Owner or Mortgagee) Special Declarant rights created or
reserved under the Association Documents to (i) any Person acquiring Lots or
Property owned by the Declarant at the time of transfer or (ii) any lender
holding a Mortgage on Lots or Property owned by the Declarant at the time of
transfer.  Such transfer shall be evidenced by an instru­ment recorded in the
Land Records.  The instru­ment is not effective unless signed by the transferor
and transferee; provided, how­ever, that a Person may unilaterally sign and
record an instru­ment to acquire some or all of the Special Declarant Rights
with respect to the land acquired if such Person acquires all the Lots and/or
Property owned by a declarant at the time of transfer pursuant to a mortgage or
deed of trust by foreclosure or deed in lieu of foreclosure.  Such instrument
must be recorded within a reasonable time after acquisition of the land.


A successor to Special Declarant Rights held by a transferor who succeeded to
those rights pursuant to a Mortgage or a foreclosure or a deed in lieu of
foreclosure may declare the intention in an instrument recorded in the Land
Records to hold those rights solely for transfer to another Person.  Thereafter,
until trans­ferring the Special Declarant Rights to a Person acquiring title to
any Lots or Property owned by such successor, or until such successor records an
instrument assuming the right to exer­cise the Special Declarant Rights, that
successor may not exercise any of the Special Declarant Rights other than (i)
any right held to vote as Declarant and the Class F Owner or (ii) to approve or
disapprove: (A) amendments to the Association Documents, (B) dissolution of the
Association, or (C) termination of the Declaration.  So long as a successor does
not exercise Special Declarant Rights (except the rights described above) under
this subsection, such successor is not subject to any liability or obligation as
a declarant.


A partial transfer of Special Declarant Rights does not prevent the transferor
declarant from continuing to exercise Special Declarant Rights with respect to
land retained by such declarant.  The instrument providing for a partial
transfer of Special Declarant Rights shall allocate voting rights between the
transferor and the transferee as such Persons shall agree among themselves or
based on the relative square footages of the land owned by each declarant if not
otherwise provided.  Each Person having declarant rights under the Association
Documents has the right to transfer such rights unilaterally with respect to
land owned by such Person except to the extent provided otherwise in an
instrument assigning the Special Declarant Rights to such Person.  If at any
time the Declarant ceases to exist and has not made an assignment of the Special
Declarant Rights, a successor may be appointed by an amendment to the
Declaration made pursuant to Section 14.2.


- 16 -

--------------------------------------------------------------------------------




P A R T   T W O
 
ARTICLE 6
 
COMMON EXPENSES AND ASSESSMENTS


Section 6.1.  Determination of Common Expenses and Budget.


(a)           Fiscal Year.  The first fiscal year of the Association shall be as
determined in accordance with Section 9.4 of the Bylaws.


(b)           Budget.  The Board of Directors shall develop and adopt a budget
and make available copies to the Owners at least thirty days prior to the
beginning of each fiscal year except as may be otherwise provided in any written
agreement with an Owner or an Association representing such Owner.  Such budget
shall include Common Expenses and Limited Common Expenses and shall serve as the
basis of Assessment of the Lots.


(c)           Effect of Failure to Prepare or Adopt Budget.  The failure or
delay of the Board of Directors to prepare or adopt a budget for any fiscal year
shall not consti­tute a waiver or release in any manner of an Owner's obligation
to pay the allo­cable share of the Common Expenses as herein provided whenever
the same shall be determined and, in the absence of any annual budget or
adjusted budget, each Owner shall continue to pay Assessments at the rate
established for the previous fiscal year until notified of the new payment which
is due on the first day of the next payment period which begins more than thirty
days after such new annual or adjusted budget is adopted and the Owner receives
notice.


(d)           Installment Payments and Due Dates.  On or before the first day of
each fiscal year, and the first day of each succeeding payment period in such
fiscal year, each Owner shall pay to such Person at such place as the Board of
Directors may direct that installment of the Annual Assessment which is due
during such period.  The Board of Directors shall establish one or more payment
periods and the due dates for each such payment in each fiscal year; provided,
however, that payments shall be due not less than semi-annually or more
frequently than monthly unless specifically provided otherwise herein.


(e)           Initial Assessment.  The first installment of the Annual
Assessment for Common Expenses shall be prorated based upon the number of days
remaining in the payment period and shall be due on the date the Lot is first
subject to assessment pur­suant to Section 6.2 hereof.  Any additional amounts
due shall be divided by the number of full payment periods (if any) remaining in
that fiscal year and paid in equal installments on the first day of each payment
period remaining in that fiscal year.


Section 6.2.  Purpose and Rate of Assessment.


(a)           Purpose.  Common Expenses of the Association may include such
amounts as may be necessary for:  (i) Upkeep and management of the Common Area,
Community Facilities Easements or Community Facilities; (ii) administration
costs of the Association; (iii) maintenance of adequate reserve funds, including
without limitation a working capital reserve fund (available cash for day-to-day
expenses), a general operating reserve fund (including an amount to cover
operating losses due to insurance deductibles), reserve funds for contingencies
(potential costs which have not been incurred but should be planned for) and
replacement reserve funds; (iv) services to Lots, Owners and Subassociations (if
any); (v) insurance; (vi) any other purpose contemplated by the Declaration; and
(vii) any other purpose agreed to by a Majority Vote of the Owners.


- 17 -

--------------------------------------------------------------------------------


(b)           Rate.  The Assessment Per Square Foot of Land, shall be determined
by first establishing the total amount to be assessed for Common Expenses,
excluding Limited Common Expenses less any sums actually received from the
Colonnade Homeowners Association (or its members) under Section 18.5 of
Declaration for Colonnade at Dulles Town Center recorded in Deed Book 1403, at
page 534, among the land records, as the same may be amended including by
Memorandum of Understanding (the “Total Assessment Amount”) and dividing such
sum by the “Total Assessable Square Footage”.  Total Assessable Square Footage
shall be the sum of (i) the total land square footage in a Lot for which a
certificate of occupancy has been issued multiplied by six; and (ii) the total
land square footage in an Undeveloped Lot.  The Assessment against each Lot for
which a certificate of occupancy has been issued shall then equal the land area
in such Lot in square feet multiplied by the Assessment Per Square Foot of Land
multiplied by six.  The Assessment against each Undeveloped Lot shall then be
equal to the land area in such Lot in square feet multiplied by the Assessment
Per Square Foot of Land.


Notwithstanding the forgoing, the Declarant may determine to provide in a
Supplementary Declaration that a Civic Lot is not subject to the full Assessment
at the rate provided hereunder, in which case the Assessment against such Civic
Lot shall be deducted from the total budget for Common Expenses (excluding
Limited Common Expenses) and the remainder shall be allocated among the Lots
subject to Assessment hereunder as provided herein.  In addition, the
Association may determine that Upkeep of Community Facilities performed by the
Owner of the Lot upon which the Community Facilities are located reduces the
financial burden on the Association to perform such Upkeep.  Such Upkeep by the
Owner may be recognized by the Association as in-kind payment of a portion of
the Common Expenses charged to such Lot.


(c)           Limited Common Expenses.  The Association may also assess Owners
as a Limited Common Expense for the maintenance of, reserves for and insurance
for Common Area or other facilities or services as agreed to by the Owner in a
Supplementary Declaration based on the square footage of land area or on such
other basis as such Owners may agree to in such Supplementary Declaration or
otherwise. If no other basis is indicated, the basis of assessment for Limited
Common Expenses shall be the square footage of land area of the Lots subject to
such Supplementary Declaration.  Notwithstanding the foregoing, to the extent
the Association provides maintenance or services that vary based on the nature
of the Lot or the amount of use, the Association may vary the basis of
assessment of Limited Common Expenses to more accurately reflect the benefit
received by the Owner of the Lot assessed.


(d)   Intentionally Omitted.


Section 6.3.                                Intentionally Omitted.


Section 6.4.                                Individual Assessment.  An
Individual Assessment consists of:  (i) any costs incurred by the Association
under Section 12.1 to cure any violation or breach by any Owner; and (ii)
contractual charges under any agreement by which the Association agrees to
provide services to an Owner in addition to the services it is obligated to
provide under this Declaration.  Each Owner shall pay any Individual Assessment
due from it within thirty days after notice thereof is sent to the Owner, unless
the notice specifies a later date.


Section 6.5.  Liability for Assessments.


(a)           Owner Liability.  Each Owner shall pay to the Association all
Assessments and other charges assessed by the Association pursuant to the
provisions of this Declara­tion.  Each Owner shall be personally liable for all
Assessments made against such Owner's Lot at the time such Owner owned such
Lot.  No Owner shall be exempted from liabi­lity for Assessment by reason of
waiver of the use or enjoyment of any of the Common Area, if
 
- 18 -

--------------------------------------------------------------------------------


 
any, or by abandon­ment of the Lot or by temporary unavailability of the Common
Area, if any.  No Owner shall be liable for the payment of any part of the
Common Expenses assessed against the Lot subsequent to the date of recordation
of a conveyance by such Owner in fee of such Lot.  Prior to or at the time of
any such conveyance, all liens, unpaid charges and Assessments shall be paid in
full and discharged and, unless so discharged, shall remain a charge on the land
and a continuing lien against the Lot.


(b)           Lien.  All Assessments and other charges due under the provisions
of the Declaration shall be a lien against each Owner's Lot as provided in
Section 12.3.  However, if any Owner fails to pay any such amounts, the
Association may bring a suit against such Owner for non-payment without
foreclosing or waiving the lien herein created to secure the same.


(c)           Mortgagee Liability.  Each holder of a Mortgage who comes into
possession of a Lot by virtue of foreclosure or by deed or assignment in lieu of
foreclosure, or any purchaser at a fore­closure sale, shall take the Lot free of
any claims for unpaid Assessments or charges against such Lot which accrue prior
to the time such Person comes into possession thereof, except as provided below
and for claims for a pro rata share of such Assessments or charges resulting
from a pro rata reallocation of such Assess­ments or charges to all Lots
including the mortgaged Lot assessed after the holder of the Mortgage or
purchaser takes possession.  The lien created by Section 12.3 shall cease to
exist with respect to Assessments and charges levied prior to the time title is
transferred by foreclosure or by deed or assignment in lieu thereof; provided,
however, that if the proceeds of a foreclosure exceed the total amount due to
the holder of the  Mortgage, the excess shall first be paid to the Association
and applied to the satisfaction of the Association's lien.


Section 6.6.  Statement of Common Expenses.  The Association shall provide any
contract purchaser or Mortgagee of a Lot, within fourteen days after a written
request therefor, with a written statement of any Assessments and other amounts
due and unpaid with respect to the Lot as of the date of the request ("Statement
of Common Expenses").  Any Person to whom such a Statement of Common Expenses
has been given by the Association shall not be liable for, nor shall the Lot
conveyed to such Person relying on such statement be subject to a lien for, any
Assessments or other amounts due prior to the date of such statement and not
disclosed on the statement; provided, however, that this section shall not be
interpreted to release any Person from liability for Assessments levied while
such Person owned the Lot.   The Board of Directors  may impose a reasonable
charge for the preparation of such Statement of Common Expenses to cover the
cost of preparation.


Section  6.7.                                Reserves. The Association may
establish reserves for the replacement of improvements on the Common Area, the
reserves to be a Limited Common Expense funded by assessment against all of the
Lots or, if applicable, the Lots served by such Common Area as set forth in the
applicable Supplementary Declaration for such Lots and Common Area.  The amount
of reserves may not exceed the amount reason­ably required by the Board of
Directors to meet the Association's ongoing obligations and to replace such
Common Area maintained by the Association.


Section 6.8.                                Late Fee.  Any Assessment (including
an install­ment of the Annual Assessment) not paid within ten days after the due
date shall be delinquent and shall accrue a late charge in the amount of one and
one-half percent of such Assess­ment (or such other amount as may be established
from time to time by the Association) for each full or partial thirty day period
payment is late.  However, such late charge may not exceed the maximum rate
permit­ted by law.  The Association may take prompt action to collect any
Assessments due from any Owner which remains unpaid for more than thirty days
after the due date for payment thereof.




 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 
OPERATION OF PROPERTY


Section 7.1. Maintenance Responsibilities.


(a)           Common Area.   Common Area subject to this Declaration may be
conveyed to the Association and the Association shall accept such conveyance
from the Declarant.  Thereafter, such Common Area shall be maintained by the
Association, including without limitation: (i) Upkeep of all open areas,
including grass cutting, garbage collection, land­scaping and lawn maintenance;
(ii) Upkeep of the private streets and roadways, street lights, side­walks and
parking areas, including snow removal and repair and replacement; and (iii)
Upkeep of all other improvements located thereon.  The cost of such maintenance
and all other costs associated with such Common Area will be assessed as a
Common Expense against all Lots or, if applicable, as a Limited Common Expense
against the Lots subject to the applicable Supplementary Declaration in
accordance with Section 6.2(c).  The Association shall not have any
responsibility for the Upkeep of any Lot except for those responsibilities and
duties specifically enumerated within the Association Documents, the subdivision
documents or separate easement agreements.  Notwithstanding the general
provisions for Upkeep of Common Area set forth in this section, specific
responsibilities for Upkeep and allocations of the costs of Upkeep shall be
determined by any provisions therefor included in a Supplementary Declaration or
as part of a deed of subdivision or deed of easement for a portion of the
Property.  If the Board of Directors determines that certain Upkeep was
necessitated by the negli­gence, misuse or misconduct of an Owner or for which
an Owner is responsible pursuant to Section 12.1, the cost of such Upkeep shall
be assessed against such Owner's Lot pursuant to Sections 6.4 and
12.1(c).  Further, the Board may determine that all or a part of the Upkeep of
any portion of the Common Area designated as Reserved Common Area or Limited
Common Area shall be performed by the Person having the exclusive right to use
the same.  The Board of Directors shall establish the standards for Upkeep of
the Common Area in its sole discretion.


In addition, the Association shall also have the power to provide Upkeep for:
(i) landscaping along public streets serving the Community or which is part of
the Community-wide landscaping program required by the Proffers or otherwise;
(ii) signage serving the Community; (iii) trails serving the Community; (iv)
stormwater management easements and facilities serving the Community; (v)
Community Facilities; (vi) recreational facilities serving the Community,
including without limitation, the community pool, pool house, tennis courts, and
play areas; (vii) private streets and public rights-of-way, including street
pavement, curbs and gutters (to the extent not maintained by the appropriate
governmental authorities) or (viii) any other areas, amenities or improvements
within the Community Facilities Easement Areas within the Property or similar
easement areas throughout the Community determined by the Board of Directors to
serve all or more than one portion of the Community and to be appropriate for
Upkeep by the Association. In addition, the Association may adopt, administer or
contribute to a transportation systems management plan. The board of directors
of the Association may perform such acts as are reasonably necessary in its
discretion to administer or facilitate or as may be otherwise determined by the
board of directors of the Association to be desirable to enhance the flow of
traffic through the Community, including, without limitation, hiring additional
staff, appointing-special committees, acquiring vans for van pooling, or
encouraging flexible working hour schedules from all Owners regulating parking
on Lots, building and maintaining bus stop shelters and entering into agreements
with other property owners associations, governmental agencies or similar
entities. The cost of such administration and the cost of any performance by the
Association under the transportation management plan may be a Common Expense if
so determined by the board of directors of the Association. Also the Association
may assess for expenses incurred in operating a recycling program.


- 20 -

--------------------------------------------------------------------------------


(b)           Storm Water Management.  The Declarant may construct improvements
and facilities for storm water management control.  The Upkeep of the storm
water management facilities located on the a Lot shall be performed by the Owner
of such Lot including the maintenance of any facilities located within an
easement granted to Loudoun County notwithstanding any obligation of the
Association to maintain such areas set forth in such easement.  The Upkeep of
the storm water management facilities located on the Common Area shall be
performed by the Association; provided, however, that the Upkeep obligations
identified in this sub­section shall cease and terminate at such time as the
County, through a department of public works or some similar agency, elects to
maintain the storm drainage and management facilities contained within the
easements, or elects to maintain all such easements within the watershed where
the easement is located, as evidenced by a document recorded among the Land
Records.  The Owner of any Lot on which there is located an easement for storm
water drainage management or control shall be also responsible for the following
items of maintenance, where applicable:  grass mowing with reasonable frequency
and the removal of debris and other matter where such debris or matter has
impeded or threatens to impede the free flow of storm water through drainage
structures.  If a storm water management facility or easement on a Lot or the
Common Area is not maintained by the Owner of such Lot and ceases to provide
storm water management to serve the Property in a manner required by applicable
County ordinances, then the Association shall notify the Owner, in writing of
such failure and allow a reasonable time period under the circum­stances to cure
such failure, unless an emergency situation threatening damage to persons or
property exists.  If the Owner fails to restore the storm water management
facility or easement to a functional condition in compliance with appli­cable
County ordinances, then the Association shall take such steps as are reasonably
necessary to restore the storm water management facility or easement to a
functional state in compliance with ordinances (but not for aesthetic purposes)
and shall have an easement across the Lot or Common Area solely for such
purposes. The cost incurred by the Association to restore the storm water
management facility or easement to a functional state as required by County
ordinances shall be at the expense of Owner.  All actual out-of-pocket costs
reasonably incurred by Association in performing such maintenance shall be
promptly reimbursed to the Association by the responsible Owner upon written
notification accompanied by supporting documentation.


(c)           Community Facilities.  Except to the extent performed by the
Owners pursuant to Section 7.2, the Association shall perform the Upkeep of the
Community Facilities, whether or not located within a "Community Facilities
Easement."  The Community Facilities may include without limitation storm water
management or drainage easements and facilities, landscaping, including
associated lighting and irrigation system, entrance features, signage, trails,
paths and sidewalks, street furniture, street lights and areas along streets and
roadways and within center islands (including within public rights-of-way to the
extent not maintained by the appropriate governmental authorities, including
street pavement, curbs and gutters within public rights-of-way).


(d)           Other Services.  To the extent determined to be necessary or
desirable by the Board of Directors, the Association may provide trash
collection or cable television or similar services to the Owners as a Common
Expense or a Limited Common Expense, as appropriate.


Section 7.2.            Lots.  Each Owner shall keep its Lot and all
improvements located on the Lot in good order, condition and repair and in a
clean and sanitary condition, as required by Section 7.3 and any applicable laws
and regulations, excluding utility facilities on the Lot, except as otherwise
agreed between the Owner and the utility provider.  Each Owner shall be
responsible for Upkeep of the Community Facilities within any Community
Facilities Easement located on such Owner's Lot (including without limitation,
irrigation lines) unless the responsibility for such Upkeep has been
specifically assigned to and assumed by the Association.


- 21 -

--------------------------------------------------------------------------------


Section 7.3.    Maintenance Standards.  With respect to the items for which each
Owner (or the Association) must manage and provide Upkeep under this Declaration
(or a Supplementary Declaration), the following standards apply:


(a)           Private Streets and Sidewalks.  The private streets and sidewalks
shall be maintained in good repair and in a safe sound condition, sightly in
appearance, reasonably free of trash and debris and in conformity with
applicable governmental regulations.  Such maintenance shall include curb and
gutters, repaving and snow removal from streets, and snow removal on,
maintenance and replacement of, sidewalks.  Private streets shall be maintained
to the level required by the Loudoun County Facilities Standards Manual, as
amended from time to time ("Facilities Manual").  All cracks and potholes in
paved or concrete surfaces shall be promptly repaired.  The streets and
sidewalks shall be swept regularly as determined by the Board of Directors and
as necessary to keep the streets free and clear of debris.  Snow in excess of
two inches or ice shall not be allowed to remain on any private street.  No
obstruction shall be allowed to remain within the private streets or sidewalks.


(b)           Street Lights.  Unless otherwise determined by resolution of the
Board of Directors, street lights shall be operated from dusk to dawn each day
of the year and shall be kept in good working order.  Burned out bulbs shall be
replaced with bulbs of comparable power and quality as originally installed.


(c)           Street Furniture.  Street furniture shall be maintained in good
working order and sightly in appearance.  Trash cans shall be emptied as
necessary to prevent odors or overflow.


(d)           Landscaping.  All lawn areas, flowers, shrubs and trees shall be
mowed (where applicable), watered and fertilized as necessary to maintain the
level of landscaping installed in accordance with the Development Plan or any
subsequent landscape plan or guidelines adopted by the Board of Directors.  Lawn
areas must be mowed regularly as necessary to keep at a height of 2-1/2 inches
to 3-1/2 inches.  Mowing should include trimming around obstacles, raking
excessive grass clippings and removing debris created by mowing from walks,
curbs and parking areas.  Water, fertilizer and herbicides must be applied as
necessary to keep lawn areas green, and bare areas shall be reseeded.  Shrubs
and trees must be pruned as necessary to prevent the blockage of pedestrian and
vehicular passageways, and diseased or damaged shrubs and trees shall be treated
or removed and replaced.  Seasonal plantings shall be maintained in all flower
beds located as shown on the Development Plan or any subsequent landscape plan
or guidelines adopted by the Board of Directors.


(e)           Signage.  Signs shall be maintained in good repair.  All graffiti
and any dirt which reduces the readability of any signage shall be promptly
removed or the sign shall be replaced, as necessary.  All lighting associated
with any signage shall be maintained in working order and all burned out bulbs
shall be promptly replaced.


Section 7.4.    Disclaimer of Liability.  The Association shall not be liable
for any failure of water supply or other services to be obtained by the
Association or paid for as a Common Expense, or for personal injury or property
damage caused by the elements or by any Lot Owner, or any other Person, or
resulting from electricity, water, snow or ice which may leak or flow from or
over any of the Property or from any pipe, drain, conduit, appliance or
equipment, or any secondary or consequential damages of any type.  No
diminution, offset or abatement of any Assessment shall be claimed or allowed
for inconvenience or discomfort arising from the making of repairs or
improvements to the Property by the Association or from any action taken by the
Association to comply with any law, ordinance or with the order or directive of
any governmental authority.


- 22 -

--------------------------------------------------------------------------------


Section 7.5.      Services to Owners.  The Association may, in the sole
discretion of the Board of Directors, provide additional services to Owners
(including the Declarant) on a contractual basis at the request of such
Persons.  The charges for such services shall be assessed against the Lot of the
Owner.
ARTICLE 8
 
USE, REZONING, AND OPERATION RESTRICTIONS


Section 8.1.    Use Restrictions.  The Property shall not be used for any
purposes inconsistent with the Development Plan without the Declarant's approval
during the Development Period or the Board of Directors thereafter.


Section 8.2.    Rezonings and Proffer Amendments.  No Owner shall seek to rezone
or amend the Proffers affecting such Owner's Lot without the prior written
approval of the Declarant during the Development Period and thereafter without
the prior approval of the Board of Directors.  The Dulles Town Center Community
is planned to include a significant amount of commercial and retail development,
which could include without limitation hotels, shopping malls, office
multi-family rental or light industrial. The Declarant reserves the right to
seek to rezone or amend the zoning, the Development Plan or Proffers applicable
to any portion of the Property, or any portion of the land within the Dulles
Town Center Community during the Development Period for any reason whatsoever,
including to respond to market needs, without the approval of any Owner, except
the Owner of the land described in the application and directly affected by the
amendment.  To the extent the approval and consent of any other Owner is
required under State or local law to apply for or obtain any rezoning or proffer
condition amendment or to make any subdivision submission, then each Owner
agrees to sign the application or other documents required for such action;
provided, however, that such joinder shall be without liability or cost to such
Owner unless such liability or cost is expressly accepted by such Owner; and
provided, further, that this covenant does not apply to any amendment which
would materially, adversely affect an Owner's ability to use such Owner's Lot
for its intended purposes or significantly increase such Owner's development
costs.


Section 8.3.    Operational Restrictions.


(a)           No Waste.  No waste will be committed on the Property.


(b)           Compliance with Laws.  No improper, offensive or unlawful use
shall take place within the Property, and all valid laws, zoning ordinances and
regulations of all governmental agencies having jurisdiction thereof shall be
observed.  All laws, orders, rules, regulations or requirements or any
governmental agency having jurisdiction thereof relating to any portion of the
Property shall be complied with, as among the Owners, the Declarant, and the
Association, by the Person obligated for the Upkeep of such portion of the
Property.


(c)           Harmful Discharges.  There shall be no emissions of dust,
sweepings, dirt, cinders, gases or other substances into the atmosphere, no
production, storage or discharge of hazardous wastes on the Property or
discharges of liquid, solid wastes or other harmful matter into the ground or
any body of water, if such emission, production, storage or discharge may
adversely affect the use or intended use of any portion of the Property or may
adversely affect the health, safety or comfort of the occupants of the
Property.  No waste nor any substance or materials of any kind shall be
discharged into any public sewer serving the Property or any part thereof in
violation of any regulation of any public body having jurisdiction over such
public sewer.  No Person shall allow the escape or discharge of any fumes,
gases, vapors, steam, acids or other substances into the atmosphere which
discharge, in the opinion of the Board of Directors, may be detrimental to the
health, safety or welfare of the occupants of the Property or
 
- 23 -

--------------------------------------------------------------------------------


vegetation located in the Property.  The foregoing shall not be interpreted to
prevent normal restaurant or food preparation activities.


(d)           Noise.  No Person shall cause any unreasonably loud noise (except
for security devices) anywhere in the Property, nor shall any Person permit or
engage in any activity, practice or behavior resulting in significant and
unjustified annoyance, discomfort or disturbance to any Person lawfully present
on any portion of the Property


(e)           Association Employees.  No Person shall engage or direct any
employee of the Association on any private business of the owner or otherwise
direct, supervise or in any manner attempt to assert control over such employee
during the hours such employee is employed by the Association.


(f)           Trash.  No burning of any trash and no accumulation or storage of
litter, refuse, bulk materials, building materials or trash of any other kind
shall be permitted on any Lot.  Trash or recycling containers must be screened
or enclosed and shall not be permitted to remain visible from adjacent land.


(g)           Landscaping.  No tree, hedge or other landscape feature shall be
planted or maintained in a location which obstructs sight-lines for vehicular
traffic on public or private streets in violation of applicable governmental
regulations.


(h)           Lighting.  No exterior lighting shall be directed outside the
boundaries of a Lot.


(i)           Utility Lines.  Except for hoses and the like which are reasonably
necessary in connection with construction activities or normal landscape
maintenance, and except for equipment used to provide or meter utilities or
services that are temporarily installed above ground during periods of
construction, and except in connection with promotional or seasonal activities,
no water pipe, sewer pipe, gas pipe, drainage pipe, television or telephone
cable, electric line or other similar transmission line shall be installed or
maintained upon any Lot above the surface of the ground without the approval of
the Declarant during the Development Period or the Board of Directors
thereafter.


(j)           Antenna.  Outside antenna, satellite dishes, or amateur radio
equipment or similar equipment may be maintained on a Lot only if screened from
street level view or if otherwise approved by the Declarant during the
Development Period, or the Board of Directors thereafter.  The Declarant or
Board shall not restrict such equipment so as to unreasonably interfere with the
conduct of business on a Lot or in violation of telecommunications laws.


(k)           Construction Activities.  This Section 8.3 shall not be construed
to prohibit any construction or Upkeep of any portion of the Property so long as
such work is done:  (i) with the minimum practical disturbance to Persons
occupying other portions of the Property; (ii) with the minimum practical
disturbance of the rights and easements of other Persons under this Declaration;
and (iii) in accordance with all applicable provisions of this Declaration.


Section 8.4.  Restriction on Further Subdivision.  During the Development
Period, a Lot may be consolidated, subdivided or altered so as to relocate the
boundaries between such Lot and any adjoining Lot only with the prior written
approval of the Declarant.  This section is not intended to require the approval
of the Declarant to leases, deeds of corrections, deeds to resolve boundary line
disputes or similar corrective documents.  This section does not apply to the
relocation of unit boundaries of a condominium unit if the total number of units
in the condominium is not increased.


- 24 -

--------------------------------------------------------------------------------


Section 8.5.  Leasing.  No Owner shall lease a Lot other than on a written form
of lease:  (i) requiring the lessee to comply with the Associ­ation Documents;
and (ii) providing that failure to comply con­stitutes a default under the
lease.


Section 8.6.  Rules and Regulations.  The Board of Directors shall have the
power to adopt, amend and repeal Rules and Regulations restricting and
regulating the use and enjoyment of the Common Area and the appearance of the
Lots and the actions of the Owners and occupants of any portion thereof which
affect the appearance of the Property.  Such Rules and Regulations may
supplement, but may not be inconsistent with the provisions of the Association
Documents.  For the purposes of interpretation and enforcement of the Rules and
Regulations, the term Property shall be deemed to include the land immediately
adjacent to the Property within the public rights-of-ways or otherwise to the
extent an Owner or occupant's actions affect the appearance of the
Property.  Rules and Regulations governing the actions of Owners or occupants on
land adjacent to the Property shall be consistent with and reasonably necessary
to the maintenance of a uniform high quality of appearance for the
Property.  The Property shall be occupied and used in compliance with the Rules
and Regulations.  Copies of the Rules and Regula­tions shall be furnished by the
Board of Directors to each Owner.  Changes to the Rules and Regulations shall be
published prior to the time when the same shall become effective and copies
thereof shall be provided to each Owner.  The Rules and Regulations shall not
unreasonably interfere with the use or enjoyment of the Lots or Common Area or
the reasonable conduct of business on the Lots.  Also, the Board of Directors
may issue temporary exceptions to any prohibitions expressed or implied by this
Article, for good cause shown.


Section 8.7.  Exclusion for the Declarant and Designees of the
Declarant.  Notwithstanding any other provision of the Association Documents,
neither the restrictions in this Article nor the Rules and Regulations of the
Association shall apply to any otherwise lawful acts or omissions of the
Declarant or its designees during the Development Period.
 
ARTICLE 9
 
ARCHITECTURAL REVIEW


Section 9.1.  Architectural Review Committee.


(a)           Purpose.  The Board of Directors may establish an Architectural
Review Committee, consisting of at least three persons appointed by the Board.
Each person appointed to the Committee shall serve for a term of from one to
three years as may be determined by the Board of Directors.  The purpose of the
Architectural Review Committee shall be to assure that the Property shall always
be developed and maintained in a manner:  (i) implementing high quality design
and materials (ii) providing for visual harmony and soundness of repair; (iii)
avoiding activities deleterious to the aesthetic or property values of the
Property; and (iv) promoting the general welfare and safety of the Owners, such
Owners' tenants and such Owners' (or tenants') households or guests, employees,
agents and invitees.  If the Board of Directors does not appoint an
Architectural Review Committee, then the Board of Directors shall perform the
duties of the Architectural Review Committee.


(b)           Powers.


(1)           The Architectural Review Committee shall regulate the external
design, signage, appearance and Upkeep of the Pro­perty­; provided, however,
that neither the Architectural Review Committee nor the Board of Directors shall
have the power to regulate the activities of the Declarant on the Common Area or
any Lot owned by the Decla­rant or construction on any Lot which has been
approved by the Declarant during the Development Period.


- 25 -

--------------------------------------------------------------------------------


(2)           The Architectural Review Committee may from time to time establish
requirements regarding the form and content of plans and specifi­cations to be
submitted for approval.  The Architectural Review Committee shall have the power
to impose reasonable application fees as well as the costs of reports, analyses
or consultations required in connection with improvements or changes proposed by
an Owner.  Such fees shall be assessed against the Lots owned by the Owner
making application; provided, however, that the Committee shall inform the
applicant Owner of the potential fees before incurring or assessing such fees
and the Owner shall have the option to withdraw such Owner's application.


(3)           Subject to the review of the Board of Directors, the Architectural
Review Committee shall from time to time pro­vide interpretations of the
Association Documents pursuant to the intents, provisions and qualifications
thereof when requested to do so by an Owner or the Board of Directors.  The
Committee may publish and record such interpretations in order to establish
precedents for application of the Association Documents or the Architectural
Guidelines or other matters relative to archi­tectural control and protection of
the aesthetic or property values of the Property.


(4)           The Architectural Review Committee shall propose Architectural
Guidelines for approval by the Board of Directors.  Such Architectural
Guidelines shall include standards for landscaping techniques and plant material
to provide complimentary landscaping plans and designs within the Property. Such
Architectural Guidelines approved by the Board of Directors and as amended by
the Board of Directors from time to time (subject to the limitations in Section
9.2.) are hereby incorporated by this reference and shall be enforceable as if
set forth herein in full.  The Architectural Review Committee shall also review
the architectural guide­lines proposed by the board of directors, covenants
committee or similar committee of any Subassociation and shall determine whether
such guidelines are in keeping with the overall architectural character of the
Property. Any such guidelines which are submitted to the Architectural Review
Committee shall be deemed approved if not disapproved within forty-five days;
provided, however that the guidelines or rules established by any Subassociation
are subordinate to the Association Documents and the Architectural Guidelines
and are void to the extent they are inconsistent with the Association Documents
or Architectural Guidelines.


(5)           A Majority Vote of the Architectural Review Committee shall be
required in order to take any action.  The Architectural Review Committee shall
keep written records of all its actions.  Any action, ruling or decision of the
Architectural Review Committee may be appealed to the Board of Directors by any
party who appeared at a hearing with respect to such action, ruling or decision
or who submitted a written protest prior to the action, decision or ruling or as
otherwise determined by the Board and the Board may modify or reverse any such
action, decision or ruling.


(c)           Authority.  The Architectural Review Committee shall have such
additional duties, powers and authority as the Board of Directors may from time
to time provide by resolution.  The Board of Directors may relieve the
Architectural Review Committee of any of its duties, powers and authority either
generally or on a case-by­-case basis.  The Architectural Review Committee shall
carry out its duties and exercise its powers and authority in accordance with
Section 12.2 and in the manner provided for in the Rules and Regulations adopted
by the Board of Directors or by resolution of the Board of Directors.  The
Architectural Review Committee and the Board of Directors shall have no
authority to regulate construction by the Declarant or approved by the Declarant
during the Development Period.


(d)           Time for Response; Variances.  The Architectural Review Committee
shall act on all matters properly before it within forty-five days after
submission of a complete application in the form prescribed by the Committee;
failure to do so within the stipulated time
 
- 26 -

--------------------------------------------------------------------------------


shall consti­tute an automatic referral to the Board of Directors.  Except when
a request is being handled by the Architectural Review Committee, the Board of
Directors shall be obli­gated to answer any properly submitted written
application for approval of a proposed structural addition, alteration or
improvement within fifteen days after the first Board of Direc­tors meeting held
following such referral to the Board, and failure to do so within the stipulated
time shall constitute an approval by the Board of Directors of the proposed
structure, addition, altera­tion or improvement; provided, however, that neither
the Board of Directors nor Architectural Review Committee has the right or
power, either by action or failure to act, to waive enforcement or grant
variances from written Architectural Guidelines without a specific finding
stating the variance in a written instrument which shall be part of the records
of the Association.  Upon such written approval of any specific variance or
exception from the requirements of the Architectural Guidelines, all development
conforming to such variance or exception shall be deemed to comply.


Section 9.2.  Initial Construction.


(a)           Authority.  The Declarant shall have the right to review and
approve or disapprove the plans for the initial construction of any structure or
improvement to be located on the Property, including without limitation the site
development plan, architectural design, archi­tectural materials, landscaping
plans, square footage, non-structural improvements and general appearance, in
order to ensure the quality and compatibility of style of all the improvements
to be located on the Property. The Declarant may establish Architectural
Guidelines for initial construction and during the Development Period all
Architectural Guidelines proposed by the Association must be submitted to the
Declarant for review and approval.  Such Architectural Guidelines for initial
construction as adopted or amended by the Declarant from time to time are hereby
incorporated herein by this reference and shall be enforceable as if set forth
herein in full.  The Declarant may establish a committee or board appointed by
the Declarant to review initial construction or the Declarant may delegate such
responsibility to the Architectural Review Committee at the Declarant's sole
discretion.  The Declarant's right to review the initial construction shall
cease to exist when the Development Period ends.  If new construction on the
Property occurs thereafter, such construction will be reviewed by the
Architectural Review Committee.


(b)           Time for Response; Variances.  The Declarant shall act on all
matters within sixty days after submission of a complete application in the form
prescribed by the Declarant; failure to do so within the stipulated time shall
constitute an approval by the Declarant of the proposed structure, addition,
alteration or improvement; provided, however, that the Declarant may only grant
waivers or variances from written Architectural Guidelines (whether by action or
failure to act) in writing stating the waiver or variance and the reasons
therefor.  Upon such written approval of any specific variance or exception from
the requirements of the Architectural Guidelines, all development conforming to
such variance or exception shall be deemed to comply.


(c)           Application Fees.  The Declarant shall have the right to impose
reasonable application fees as well as the costs of reports, analyses or
consultations required in connection with improvements or changes proposed by an
Owner.  Such fees shall be paid by the Owner making application; provided,
however, that the Declarant shall inform the applicant Owner of the potential
fees before incurring or assessing such fees and the Owner shall have the option
to withdraw such Owner's application.


Section 9.3.  Compensation of the Architectural Review Committee.  One or more
members of the Architectural Review Committee may be compensated by the
Association for their service on the Architectural Review Committee as may be
determined by the Board of Directors.


- 27 -

--------------------------------------------------------------------------------


Section 9.4.  Additions, Alterations or Improvements by the Owners.


(a)           Approval.


(1)           No Person shall make any addition, alteration, improvement or
change of grade in or to any Lot or any common area owned by a Subassociation or
the common elements of any condominium or cooperative located within the
Property,
(other than for nor­mal Upkeep or natural landscaping as permitted by the
Architectural Guidelines and not including areas within a building not visible
from the exterior or visible from the exterior only because of the transparency
of glass doors, walls or windows), or attach anything to the exterior of any
improve­ment without the prior written approval of the Archi­tectural Review
Committee or the Declarant.  No Person shall paint, affix a sign not permitted
by the Rules and Regulations to or alter the exterior of any improvement located
on the Property, including the doors and windows, without the prior written
approval of the Architectural Review Committee or the Declarant.  Approval by
the Board of Directors, the Architectural Review Committee or the Declarant
shall not relieve an Owner from any obligation to obtain required governmental
permits.  Upon request, the Owner shall deliver all approvals and permits
required by law to the Architectural Review Committee or the Declarant, as
appropriate, prior to the commencement of the construction requiring such
approval or permit.  If any appli­cation to any governmental authority for a
permit to make any such structural addition, alteration or improvement to any
Lot or improvement located on any Lot requires signature by the Associ­ation,
and provided approval has been given by the Board of Directors or the
Architectural Review Committee, as appropriate, then the application shall be
signed on behalf of the Association by an Officer only, without incurring any
liability on the part of the Officer, Board of Directors, the Association, the
Architectural Review Committee or any of them to any contractor, subcontractor
or materialman on account of such addition, altera­tion or improvement, or to
any Person having a claim for personal injury or property damage arising
therefrom.  Any addition, alteration or improvement upon any Lot in violation of
the Associ­ation Documents shall be removed or altered to conform to the
Association Documents and the Architectural Guidelines within thirty days after
notice of the violation.


(2)  The provi­sions of this section shall not apply to Lots owned by the
Declarant or to improvements on any Lot if such improvements have been approved
by the Declarant during the Development Period.  The Declarant or an Owner, if
approved by the Declarant during the Development Period, shall have the right to
construct improve­ments or make alterations without the approval of the Board of
Directors or the Architectural Review Committee and an authorized Officer shall
sign any application required.


(b)           Limitations.


(1)           Any Person obtaining approval of the Architectural Review
Committee or Declarant shall commence construction within twelve months after
the date of approval and shall substanti­ally complete any construc­tion or
alteration within six months after the date of the building permit, or within
such other period as specified in the approval.  Notwithstanding the foregoing,
the approval may provide for a different period during which to commence or
complete construction.  If any such Person does not complete the work within the
time periods required hereunder, the approval shall lapse.


(2)           Any Person obtaining approval of the Architectural Review
Committee shall not deviate materially from the plans and specifications
approved without the prior written approval of the Committee.  Such Person shall
notify the Committee when the alterations or improvements are
complete.  Approval of any particular plans and specifications or design does
not waive the right of the Committee to disapprove such plans and
specifications, or
 
- 28 -

--------------------------------------------------------------------------------


any elements or features thereof, if such plans and specifications are
sub­sequently submitted for use in any other instance or by any other Person.


(c)           Certificate of Compliance.  Upon the completion of any
construction or alteration in accordance with plans and specifications approved
by the Architectural Review Committee, the Committee, at the request of the
Owner thereof, shall issue a certificate of compliance which shall be prima
facie evidence that such construction or alteration referenced in such
cer­tificate has been approved by the Committee and constructed or installed in
full compliance with the provisions of this Article and with such other
provisions and requirements of the Associa­tion Documents as may be
applicable.  The certificate shall not be used and may not be relied upon for
any other pur­pose, and shall not constitute a representation either as to the
accuracy or sufficiency of the plans and specifications reviewed by the
Committee or the quality, safety or soundness of the construc­tion, alterations
or improvements.  The Committee may impose a reasonable charge to cover the
costs of inspection and preparation of such a certificate.


(d)           Initial Construction.  Notwithstanding anything to the contrary in
the Association Documents, the Declarant has the right to review all initial
construction during the Development Period, and with respect to such initial
construc­tion, all references in this section to the Architectural Review
Committee shall be deemed to mean the Declarant.


ARTICLE 10
 
INSURANCE


The Association shall obtain insurance for all insurable improvements in the
Common Area (if any) to cover loss or damage by fire or other hazards, including
extended coverage, vandalism and malicious mischief, and in amounts sufficient
to cover the full replacement cost of any repair or reconstruction in the event
of damage or destruction from any such hazard.  The cost of such insurance for
Common Area shall be a Common Expense or, if applicable, a Limited Common
Expense assessed against such Lots as provided in the Supple­mentary Declaration
for such Common Area.  The Association shall obtain a public liability policy
covering the Association for all damage or injury caused by the negligence of
the Association as a Common Expense.  The public liability policy shall have a
combined single limit per event of at least $3,000,000.00.


The Association shall obtain fidelity insurance coverage as a Common Expense, in
reasonable amounts as determined by the Board to be adequate to protect against
dis­honest acts on the part of directors, Officers, trustees and employees of
the Association and all others who handle or are responsible for handling funds
of the Association, including the managing agent and volunteers.  If the
Association has delegated some or all of the responsibility for handling funds
to a managing agent, such managing agent shall be covered by its own fide­lity
insurance; however the Board may determine to purchase additional fidelity
coverage for the managing agent as well. Such fidelity coverage shall contain
waivers of any defense based upon the exclusion of Persons who serve without
compensation from any definition of "employee" or similar expression.


Exclusive authority to adjust losses under policies obtained by the Association
shall be vested in the Board of Directors.  In no event shall the insurance
coverage obtained and maintained by the Association hereunder be brought into
contribution with insurance purchased by individual Owners, occupants of Lots or
their Mortgagees, and the insurance carried by the Association shall be
primary.  The Board may purchase such other insurance as it determines is
necessary or advisable as a Common Expense or as a Limited Common Expense, as
appropriate.


- 29 -

--------------------------------------------------------------------------------


ARTICLE 11


RECONSTRUCTION AND REPAIR


Section 11.1.  Casualty Damage on Common Area.  If any improvement on the Common
Area is damaged or destroyed by fire or other casualty, the Association shall
promptly repair and restore such improvement.  However, if the damage is
insubstantial, the Association may remove all remnants of the damaged
improvements and restore the site thereof to an acceptable condition compati­ble
with the remainder of the Property.  The Association shall not use the proceeds
of casualty insurance received as a result of damage or destruction of such
improvements for other than the repair or restoration of such improvements,
except that proceeds for insubstantial damage that is not repaired shall be
placed in the appropriate reserve account.  The cost of such repairs is a Common
Expense or, if applicable, a Limited Common Expense assessed against the Lots
obligated to pay for the maintenance of such Common Area.


Section 11.2.  Casualty Damage on Lots.  If a building or other major
improvement located upon a Lot is damaged or destroyed by fire or other
casualty, the Owner of the Lot on which the building or improvement is located
shall restore the site either by:  (i) repairing or restoring such building or
improvement; or (ii) clearing away the debris and restoring the site to an
acceptable condition compatible with the remainder of the Community.  Nothing
contained in this Section 11.2 shall require any Mortgagee to make available any
insurance proceeds under the control of such Mortgagee for the purposes set
forth in this Section 11.2 and it is the intent that the obligations are an
independent covenant of an Owner and not a Mortgagee.  Unless the Board of
Directors permits a longer time period, such work must be commenced within six
months after the casualty and substantially completed within twelve months after
the casualty.
 
ARTICLE 12
 
COMPLIANCE AND DEFAULT


Section 12.1.  Enforcement Provisions.


(a)           Compliance.  Each Owner shall be governed by, and shall comply
with, all of the terms of the Association Documents and the Rules and
Regulations, as amended from time to time.  A default by an Owner in complying
with the Association Documents or the Rules and Regulations, shall entitle the
Association, acting through its Board of Directors or through the managing
agent, to the following relief.


(b)           Additional Liability.  Each Owner shall be liable to the
Association or to any affected Owner for any costs incurred by the Association
and the expense of all Upkeep rendered necessary by such Owner's act or omission
regardless of neglect or culpability, but only to the extent that such expense
is not covered by the proceeds of insurance carried by the Association.  Such
liability shall include any increase in casualty insurance rates occasioned by
use, misuse, occupancy or abandonment of any Lot or its appurtenances.  Any
costs, including without limitation legal fees, incurred as a result of a
failure to comply with the Association Documents by any Owner may be assessed
against such Owner's Lot.


(c)           Cure Right for Lot Maintenance.  If any Owner shall fail to keep
the improvements on such Owner's Lot not regularly maintained by the Association
in as good repair and condition as required by Sections 7.2 and 7.3, then the
Board of Directors may give notice to that Owner of the condition complained of,
specifying generally the action to be taken to rectify that condition.  The
Board shall follow the procedures set forth in Section 12.2.  If the Owner fails
to take the actions specified or to otherwise rectify the condition within a
reasonable period after the date the notice is given not to exceed 30 days, the
Board may take the actions specified
 
- 30 -

--------------------------------------------------------------------------------


in its notice to the Owner, at the Owner's cost, and the Owner shall reimburse
the Association within thirty days after receipt of the Association's bill.


(d)           Lien Enforcement.  If an Owner fails to pay an Annual Assessment
(or any installment), any Individual Assessment, and any other sum due from such
Owner under this Declaration, the Association may enforce and foreclose the lien
granted under Section 12.3 in any manner permitted by the laws of Virginia or by
an action in the name of the Association.  The Association may foreclose
notwithstanding the pendency of any suit to recover a money judgment.  The
Association may bid on the Lot at foreclosure or other legal sale and may
acquire, hold, lease, mortgage, convey or otherwise deal with such Lot.


(e)           Cost of Legal Proceedings.  If the Association prevails in any
legal action against an Owner for a violation or breach of this Declaration, the
defaulting Owner shall pay the costs of such proceeding and the Association's
reasonable attorneys' fees.  In any suit brought by an Owner against the
Association or any director or officer of the Association, if the defendant
prevails, the Association shall be entitled to recover the costs of such
proceeding and reasonable attorneys' fees from such Owner.  Such sums shall be
paid to the Association within thirty days after receipt of the Association's
bill.


(f)           Interest.  If any amount due the Association under this
Declaration is not paid when due, the Association may also charge interest on
the amount due, from the date due until the date paid, at eighteen percent (18%)
a year or the maximum interest rate permitted by law, whichever is
lower.  Interest may be imposed in addition to the rate change pursuant to
Section 6.8.


(g)           No Waiver of Rights.  The failure of the Association, the
Declarant or an Owner to enforce any right, provision, covenant or condition
which may be granted by this Declaration shall not constitute a waiver of the
right of such Person to enforce such right, provision, covenant or condition in
the future.


(h)           Cumulative Rights.  All rights, remedies and privileges granted to
the Association, the Declarant or any Owner pursuant to any term, provision,
covenant or condition of this Declaration shall be deemed to be cumulative and
the exercise of any one or more thereof shall not be deemed to constitute an
election of remedies, nor shall it preclude the Person exercising the same from
exercising such other privileges as may be granted to such Person by the
Declaration or at law or in equity.


Section 12.2.  Notice and Hearing.  Before exercising any remedy authorized by
this Article, the Association shall afford the defaulting Owner the following
rights:


(a)           Notice.  The defaulting Owner and its Mortgagee shall be afforded
prior written notice of any action (except when an emergency requires immediate
action) and, if notice is of default or violation, an opportunity to cure which
is reasonable under the circumstances, prior to the Association taking any
action.  The notice shall also state that the defaulting Owner is entitled to a
hearing.  Notice of any violation or any hearing shall be sent by certified
United States mail, postage prepaid, return receipt requested, to the defaulting
party and its Mortgagee at its last known address.  Notice of any hearing shall
be sent at least fourteen days prior to such hearing.


(b)           Hearing.  If the defaulting Owner requests in writing a hearing
before any action is taken, then the taking of the action shall be suspended
until the defaulting Owner has an opportunity to be heard at a hearing.  Each
defaulting Owner so appearing shall have the right to be represented by such
Owner's counsel, at such Owner's own expense.


- 31 -

--------------------------------------------------------------------------------


Section 12.3.  Lien.


(a)           Effective Date.  Each Owner grants to the Association a lien
against its Lot to secure the payment of the Annual Assessment for Common
Expenses, including Limited Common Expenses, any Individual Assessment, and any
other sum due from the Owner under this Declaration.  With respect to the Annual
Assessments, the lien is effective the first day of each fiscal year.  With
respect to Individual Assessments or other charges or sums due, the lien is
effective thirty days after the date of notice to the Owner of such Individual
Assessment.  With respect to other sums due from the Owner under this
Declaration, the lien is effective thirty days after the date such sum is due.


(b)           Property Affected.  The liens granted under this Section 12.3
encumber, as of the date when payment was due, the Lot, or Lots owned by the
Owner from whom payment was due, and also encumbers any other interest in the
Property thereafter acquired by such Owner, from the time such Person acquires
such other interest.


(c)           Lien Filing.  The Association may file or record such other or
further notice of any such lien, or such other or further document, as may be
required to confirm the establishment and priority of such lien.


(d)           Acceleration.  If an Owner fails to pay an  installment of the
Annual Assessment for Common Expenses, including Limited Common Expenses or any
other payment hereunder made in installments, the Board of Directors may
accelerate the maturity of the remaining installments so that the entire balance
is due and payable in full within thirty days after notice of acceleration to
the defaulting Owner.  In addition, if an Owner fails to pay two installments of
an Annual Assessment, the Board of Directors may collect such Assessments in
advance for the next fiscal year, based on the current budgeted Assessment
against such Lot.  If such an advance payment results in an overpayment of the
next fiscal year's Assessment, then the Association shall reimburse the Owner
without interest within the first quarter of the next fiscal year.  If the next
fiscal year's Assessment is actually greater than what was paid in advance, the
Owner shall pay the shortage to the Association with the first installment of
Assessments to be paid in the second fiscal year.


Section 12.4.  Subordination and Mortgagee Protection.  The liens created under
Section 12.3 shall be prior to all liens and encumbrances recorded after the
date of this Declaration, except that the lien created by Section 12.3 shall be
subordinate to the real estate taxes, community development authority
assessments, and other charges levied by governmental or quasi governmental
authority and made superior by law, and any Mortgages recorded before or after
the date of this Declaration.  However, such subordination shall apply only to
Assessments and other secured amounts which have become due and payable prior to
a transfer of such Lot pursuant to foreclosure or a transfer in lieu of
foreclosure.  Such a transfer shall not relieve the holder of a Mortgage or the
transferee of the Lot at such sale or transfer in lieu of foreclosure from
liability for any Assessments or other amounts thereafter becoming due, nor from
the lien of any such subsequent Assessment or amount due.
 
ARTICLE 13
 
MORTGAGEES


Section 13.1.  Notice to Board of Directors.  Upon request, an Owner who
mortgages such Owner's Lot shall notify the Board of Directors of the name and
address of the mortgagee.  Notwithstanding the foregoing, no mortgagee shall be
entitled to any Mortgagee rights under the Association Documents unless such
mortgagee has notified the Board of its address as required by Section 13.2.


- 32 -

--------------------------------------------------------------------------------


Section 13.2.  Notices to Mortgagees.  Any mortgagee who desires notice from the
Association shall notify the Secretary of the Association to that effect by
certified or registered United States mail, postage prepaid.  Any such notice
shall contain the name and address, including post office address of such
mortgagee and the name of the person or office to whom notices from the
Association should be directed.  The mortgagee shall keep such information
up-to-date.  The Board of Directors shall notify Mortgagees of the following:


(1)           Any default by an Owner of a Lot, upon which the Mortgagee has a
Mortgage, in paying Assessments (which remains uncured for sixty days) or any
other default, simultaneously with the notice sent to the defaulting Owner
(failure to notify Mortgagee does not affect validity of Association's Lien);


(2)           Any event giving rise to a claim under the Association's physical
damage insurance policy arising from damage to improvements located on the Lot
upon which the Mortgagee holds a Mortgage or on the Common Area in excess of
twenty percent of the then current replacement cost of such improvements;


(3)           Any termination, lapse or material modification in an insurance
policy held by the Association within fourteen days of such event;


(4)           Any taking in condemnation or by eminent domain of the Common Area
and the actions of the Association in connection therewith;


(5)           Any proposal to terminate this Declaration, at least thirty days
before any action is taken to terminate in accordance with Article 15; and


(6)           Any proposal to amend the Association Documents.


Section 13.3.  Other Rights of Mortgagees.  Upon request, all Mortgagees or
their representatives shall have the right to receive notice of and to attend
and to speak at meetings of the Association.  All Mortgagees shall have the
right to examine the Associ­ation Documents, Rules and Regulations and books and
records of the Association and to require the submission of existing annual
financial reports and other budgetary information and meeting minutes.


ARTICLE 14
 
AMENDMENT


Section 14.1.  Amendment by the Declarant.  During the Development Period and
not withstanding any other provision of this Declaration or any Supplementary
Declaration, the Declarant may unilaterally, without the approval of the
Association, the Owners or the Mortgagees, amend any portion of this Declaration
or any Supplementary Declaration to:  (i) make clarifying or corrective changes
not materially, adversely affecting any Owner's or Mortgagee’s rights or
obligations hereunder; (ii) add any land as permitted by Section 4.1; (iii)
withdraw any portion of the Submitted Land as permitted by Section 4.4;  (iv)
assign Limited Common Area as provided in Section 3.8; (v) comply with any
governmental requirements with respect to the Property or the Association
Documents and not materially, adversely affecting an Owner in a discriminatory
manner.


Section 14.2.  Amendment by the Association.


(a)           Owner Approval.  Subject to Sections 3.8, 4.1, 4.4, 14.1, 14.3 and
14.4,  this Declaration (excluding any Supplementary Declaration) may be amended
by the Association
 
- 33 -

--------------------------------------------------------------------------------


only with a Sixty-seven Percent Vote of the Owners or with the prior written
approval of Owners entitled to cast at least sixty-seven percent of the total
number of votes in the Association.


(b)           Certification.  An amendment by the Association shall be certified
by the President as to compliance with the procedures set forth in this Article,
signed and acknowledged by the President and Secretary of the Associ­ation, and
recorded among the Land Records.  Any challenge to an amendment must be made
within one year after recordation.


(c)           Supplementary Declarations.  Amendment of a Supplementary
Declaration is governed by the provisions for amendment contained therein. With
respect to amendments to a Supplementary Declaration, the approval of the Owners
or Mortgagees required shall be deemed to refer to the Owners owning Lots or
Mortgagees holding mortgages on Lots subject to such Supplementary Declaration.


Section 14.3.  Prerequisites to Amendment.  Written notice of any proposed
amendment to this Declaration by the Association shall be sent to every Owner at
least fifteen days before any action is taken.  No amendment shall increase the
financial obligations of an Owner in a discriminatory manner or further restrict
development on existing Lots in a discriminatory manner.  No amendment to the
Declaration shall diminish or impair the rights of the Declarant during the
Development Period under the Declaration without the prior written consent of
the Declarant.  No amendment to the Declaration shall diminish or impair the
express rights of the Mortgagees under the Declaration without the prior written
approval of at least Fifty-one Percent of the Mortgagees.  Except as
specifically provided in the Declaration, no provision of the Declaration shall
be construed to grant to any Owner or to any other Person any priority over any
rights of Mortgagees. Any Mortgagee who is notified of proposed amendments or
actions of the Association in writing by certified or registered United States
mail, return receipt requested, and who does not deliver a negative response to
the Secretary of the Association within thirty days shall be deemed to have
approved such amendment or action.


Section 14.4. County Approval.  A number of provisions are contained within this
Declaration to comply with the conditions of subdivision or Proffers applicable
to the Property.  No amendment shall modify or delete any such provision of this
Declaration required by such subdivision approval conditions and Proffers, nor
shall any amendment impair the right and authority of the County to require
compliance with the subdivision approval conditions and Proffers applicable to
the Property without the prior written approval of the County.


ARTICLE 15


TERMINATION


Section 15.1.  Duration; Termination by the Association.  The covenants and
restrictions of this Declaration shall run with the land and bind the Property
subject to this Declaration, and be in full force and effect in perpetuity
unless amended as provided above or terminated as hereinafter provided.  Subject
to Section 14.4, this Declara­tion may be terminated only with the written
approval of Owners entitled to cast at least seventy-five percent of the total
number of votes in the Association.  A termi­nation shall be certified by the
President as to com­pliance with the procedures set forth in this Article,
signed and acknowledged by the President and Secretary of the Associ­ation and
recorded among the Land Records.  The Declaration may not be terminated during
the Development Period without the prior written consent of the Declarant.


Section 15.2.  Prerequisites.  Written notice of the pro­posed termination shall
be sent to every Owner and Mortgagee at least thirty days before any action is
taken.  Such termination shall not affect any permanent ease­ments or other
permanent rights or interests relating to the Common Area created by or pursuant
to the Association Documents.  To the extent necessary,
 
- 34 -

--------------------------------------------------------------------------------


the termi­na­tion agreement shall provide for the transfer or assignment of the
easements, rights or interests granted to the Association herein to a successor
entity which is assuming the Association's Upkeep and regu­latory
responsi­bilities.  Any lien which has arisen pursuant to the provisions of the
Declaration shall remain in full force and effect despite termination of the
Declaration until the amounts secured thereby are paid in full.


IN WITNESS WHEREOF, the undersigned have caused this Declara­tion to be signed
pursuant to due and proper authority as of the date first set forth above.


DTC PARTNERS, L.L.C.
a Virginia limited liability company


By:  Lerner Enterprises, LLC
Its Manager


By: ______________________________           
Name: Mark D. Lerner
Title: Manager
 

 
____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of Lerner Enterprises, LLC, the Manager
of DTC PARTNERS, L.L.C., a Virginia limited liability company, and that he, in
such capacity, being authorized to do so, executed the foregoing document for
the purposes therein contained, by signing his name on behalf of the limited
liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.




_____________________________[SEAL]
Notary Public






My notary registration number is:  ________________


My commission expires: ________________________

 
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
DTC NOKES, L.L.C.,
           a Virginia limited liability company


By: TLC Office Group, L.L.C.
     Its Managing Member


By:  Lerner Enterprises, LLC
Its Manager


By: _____________________________           
Name: Mark D. Lerner
Title: Manager




 
____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of Lerner Enterprises, LLC, the Manager
of TLC Office Group, L.L.C., the Managing Member of DTC NOKES, L.L.C., a
Virginia limited liability company, and that he, in such capacity, being
authorized to do so, executed the foregoing document for the purposes therein
contained, by signing his name on behalf of the limited liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.




_____________________________[SEAL]
Notary Public






My notary registration number is:  ________________


My commission expires: ________________________


 
 
 
- 36 -

--------------------------------------------------------------------------------

 


DTC HOTEL ONE, L.L.C.,
a Virginia limited liability company


By:  Majestic Hotel Group, L.L.C.
       Its Manager


By: TLC Hotel Group, L.L.C.
      Its sole Member




By: ________________________________                                                               
Name: Mark D. Lerner
Title: Manager
 

 
____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that  Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of TLC Hotel Group, L.L.C., the sole
Member of Majestic Hotel Group, L.L.C., the Manager of DTC HOTEL ONE, L.L.C., a
Virginia limited liability company, and that he, in such capacity, being
authorized to do so, executed the foregoing document for the purposes therein
contained, by signing his name on behalf of the limited liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.


_____________________________[SEAL]
Notary Public


My notary registration number is:  ________________


My commission expires: ________________________

 
  
 
 
- 37 -

--------------------------------------------------------------------------------

 




DTC APARTMENTS WEST, L.L.C.,
                                a Virginia limited liability company,






By: __________________________                                                               
Name: Mark D. Lerner
Title: Manager






____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that  Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of DTC APARTMENTS WEST, L.L.C., a
Virginia limited liability company, and that he, in such capacity, being
authorized to do so, executed the foregoing document for the purposes therein
contained, by signing his name on behalf of the limited liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.




_____________________________[SEAL]
Notary Public






My notary registration number is:  ________________


My commission expires: ________________________




 
 
 
- 38 -

--------------------------------------------------------------------------------

 




1 DULLES TOWN CENTER, L.L.C.,
                                           a Virginia limited liability company


By:  Lerner Enterprises, LLC
Its Manager




By: _________________________                                                               
Name: Mark D. Lerner
Title: Manager




____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that  Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of Lerner Enterprises, LLC, the Manager
of 1 DULLES TOWN CENTER, L.L.C., a Virginia limited liability company, and that
he, in such capacity, being authorized to do so, executed the foregoing document
for the purposes therein contained, by signing his name on behalf of the limited
liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.






_____________________________[SEAL]
Notary Public






My notary registration number is:  ________________


My commission expires: ________________________


 
 
 
- 39 -

--------------------------------------------------------------------------------

 


DTC APARTMENTS SOUTH, L.L.C.,
     a Virginia limited liability company


By:  Lerner Enterprises, LLC,
                                             Its Manager




By: __________________________                                                               
Name: Mark D. Lerner
Title: Manager




____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)




I, the undersigned, a Notary Public in and for the state and county aforesaid,
do hereby certify that Mark D. Lerner, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the Manager of Lerner Enterprises, LLC, the Manager
of DTC APARTMENTS SOUTH, L.L.C., a Virginia limited liability company, and that
he, in such capacity, being authorized to do so, executed the foregoing document
for the purposes therein contained, by signing his name on behalf of the limited
liability company.


GIVEN under my hand and seal this ___ day of ______________, 2008.




_____________________________[SEAL]
Notary Public




My notary registration number is:  ________________


My commission expires: ________________________


 
 
 
- 40 -

--------------------------------------------------------------------------------

 


DULLES TOWN CENTER OWNERS ASSOCIATION
                                     a Virginia nonstock corporation




By: __________________________________                                                               
Name: Mark D. Lerner
Title: President




____________________ OF ________________________)
                                )   ss:
____________________ OF ________________________)


I, the undersigned, Notary Public in and for the state and county aforesaid, do
hereby certify that  Mark D. Lerner , known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the President of  DULLES TOWN CENTER OWNERS
ASSOCIATION, a Virginia nonstock corporation, and that he, in such capacity,
being authorized to do so, executed the foregoing document for the purposes
therein contained, by signing his name on behalf of the company.


GIVEN under my hand and seal this ___ day of ______________, 2008.






_____________________________[SEAL]
Notary Public






My notary registration number is:  ________________


My commission expires: ________________________




 
 
 
- 41 -

--------------------------------------------------------------------------------

 


EXHIBIT A


DESCRIPTION OF SUBMITTED LAND




 
 
 
- 42 -

--------------------------------------------------------------------------------

 


EXHIBIT B


DESCRIPTION OF OVERALL DULLES TOWN CENTER COMMUNITY


 
 
 
- 43 -

--------------------------------------------------------------------------------

 


EXHIBIT C


COMMUNITIES FACILITIES EASEMENT PLAT




 -
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


REPURCHASE OPTION AGREEMENT


THIS AGREEMENT is made and entered into as of _____________, 200___ (the
“Effective Date”) between (i) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (“CFC”), a District of Columbia cooperative association, and (ii)
DTC PARTNERS, LLC (“DTC”), a Virginia limited liability company.


R E C I T A L S


A.           Contemporaneously herewith CFC has purchased from DTC that certain
parcel of land (the “CFC Tract”) described in Exhibit A attached hereto,
pursuant to a Purchase Agreement dated as of ___________, 2008, between DTC, as
Seller, and CFC, as Purchaser (the “Purchase Agreement”).  All capitalized terms
used in this Agreement that are not specifically defined in this Agreement have
the meanings assigned to those terms in the Purchase Agreement.


B.           CFC has agreed to grant to DTC an option to purchase the CFC Tract
and all improvements and appurtenances thereon but exclusive of movable
equipment and fixtures, inventory, signs and other personal property (the
“Property”) upon certain conditions.


NOW THEREFORE, in consideration of the premises, and good and valuable
consideration given and the receipt of which is hereby acknowledged, the parties
agree as follows:


1.           OPTION EVENT


DTC shall have the option (the “Option”) to purchase the Property for the
purchase price provided in Section 2 during the time period provided in Section
3 and otherwise on the terms of this Agreement, if, on or before November 30,
2009, CFC has not commenced the construction of an office building on the CFC
Tract that will contain at least 120,000 square feet of gross floor area, as
evidenced by (i) the issuance by CFC to its general contractor of a notice to
proceed authorizing such general contractor to commence construction of such
office building, (ii) the delivery by CFC to DTC of a copy of the notice to
proceed referred to in clause (i), and (iii) the general contractor’s good faith
commencement of the work of grading and excavation for the construction of such
office building (the “Option Event”).


2.           PURCHASE PRICE


The purchase price of the Property pursuant to the Option shall be an amount
equal to the sum of the Purchase Price of the Property paid by CFC to DTC
pursuant to the Purchase Agreement, reduced by (i) the Virginia grantor’s tax
paid by DTC, as Seller, in connection with the original sale of the Property to
CFC pursuant to the Purchase Agreement, and (ii) $1,000,000.00.
D-1

--------------------------------------------------------------------------------


3.           EXERCISE OF THE OPTION


(a)           DTC may exercise the Option by delivering written notice of the
exercise of the Option (the “Exercise Notice”) to CFC at any during the period
beginning on December 1, 2009 and ending on December 15, 2009.  The Exercise
Notice must include an earnest money deposit of $250,000 in cash or a certified
check made payable to CFC.  CFC’s receipt of the Exercise Notice and the earnest
money deposit shall immediately create an effective and binding contract by CFC
to sell to DTC, and by DTC to purchase from CFC, the Property on the terms and
conditions set forth herein.  If DTC does not exercise the Option within the
time or in the manner specified in this Section 3(a), the Option shall lapse and
shall be of no further force or effect.  If, after delivery of an Exercise
Notice, DTC does not close the transaction in accordance with the terms hereof,
the $250,000 earnest money deposit shall be retained by CFC, as consideration
for the grant of the option and for withholding the Property from the
marketplace, and the Option shall terminate.


(b)           If DTC timely delivers the Exercise Notice, CFC shall have the
right, within five (5) Business Days after receipt of the Exercise Notice, to
extend the period of time in which it is required to satisfy the conditions set
forth in clauses (i) through (iii), inclusive, of Section 1, for a period of
twenty-four (24) months by paying to DTC, within the period of five (5) Business
Days, an amount equal to the sum of (i) the state and federal income tax that
the members of DTC will be required to pay as a result of the sale of the
Property, and (ii) a “gross up” amount equal to the state and federal taxes that
the members of DTC will be required to pay as a result of the receipt of the
payment referred to in clause (i) and any payments pursuant to this clause (ii),
subject to the limitation that the maximum amount that CFC will be required to
pay pursuant to clauses (i) and (ii) shall not exceed $2,500,000.00) (the
“Extension Payment”).  For purposes of determining the amount of the Extension
Payment, (x) it shall be conclusively presumed that each member of DTC is
subject to federal and state income tax at the highest marginal rate applicable
to income received during the year in which the Extension Payment is made, (y)
all references to the “members of DTC” means the Persons who bear the ultimate
liability for payment of federal and state income taxes with respect to the
taxable income of DTC, including all Persons who are members of DTC and all
Persons who own indirect interests in DTC through ownership of interests in one
or more partnerships or limited liability companies, and (z) the intention of
the parties is that, subject to the $2,500,000 limitation on the maximum amount
of the Extension Payment, the purpose of the Extension Payment is to reimburse
the members of DTC for all federal and state income taxes payable in connection
with taxable income arising from the sale of the Property and taxable income
arising from receipt of the Extension Payment.


(c)           If CFC timely makes the Extension Payment, (i) DTC’s delivery of
the Exercise Notice shall be deemed to have been rescinded, (ii) the November
30, 2009 deadline referred to in Section 1 shall be extended to November 30,
2011, (iii) the time period in which DTC may give another Exercise Notice shall
be extended to the period beginning on December 1, 2011 and ending on December
15, 2011, and (iv) CFC shall return to DTC, concurrently with the payment of the
Extension Payment, the $250,000
D-2

--------------------------------------------------------------------------------


earnest money deposit paid by DTC in connection with its delivery of the
rescinded Exercise Notice.


4.           CLOSING


If DTC timely delivers the Exercise Notice and the deposit to CFC pursuant to
Section 3, DTC’s purchase of the Property shall be consummated on or before
December 31, 2009 (or December 31, 2011, if applicable), with time being of the
essence.  The closing shall be conducted through an escrow established at
Loudoun Commercial Title, LLC, 108 South Street SE, Suite G, Leesburg, VA
20175-3732 (the “Escrow Agent”).  The purchase price shall be payable in
immediately available funds at the closing.  The Property shall be conveyed in
its "as is" condition.  Title to the Property shall be conveyed by CFC to DTC by
special warranty deed, subject only to (i) the lien of current real estate taxes
not yet due and payable, (ii) the Permitted Exceptions (as defined in the
Purchase Agreement (including those items created by the Lot Creation Documents
and those items created in connection with the closing of the purchase and sale
of the Property pursuant to the Purchase Agreement), and (iii) the matters shown
by the survey, if any, of the Property obtained by CFC in connection with its
original purchase of the Property.  Any mortgage or liens securing obligations
for the payment of money encumbering the Property shall be discharged from the
purchase price proceeds payable by DTC hereunder.  Current real property taxes
and installments of special assessments shall be prorated as of the date of
closing.  CFC shall bear the cost of the Virginia grantor’s tax on the deed and
all other State and County transfer and recordation taxes, and all other closing
costs, including escrow fees.


5.           NOTICES.


Each notice, request, demand, consent, approval or other communication
(hereafter in this Section referred to collectively as “notices” and referred to
singly as a “notice”) which DTC or CFC is required or permitted to give to the
other party pursuant to this Agreement shall be in writing and shall be
delivered personally, by facsimile transmission or by recognized overnight
national courier service (such as Federal Express) (i) if to DTC to the
attention of Arthur N. Fuccillo, Lerner Enterprises, LLC, 2000 Tower Oaks
Boulevard, Rockville, Maryland 20852, Fax: (301) 770-0144, with a copy to Mark
D. Lerner, Lerner Enterprises, LLC, 200 Tower Oaks Boulevard, Rockville,
Maryland 20852 (FAX: (301)881-2932, or (ii) if to CFC, at Joseph Siekierski, c/o
National Rural Utilities Cooperative Finance Corporation, 2201 Cooperative Way,
Herndon, Virginia  20171 with copies to Cindy Gugino, Attorney at law,
c/o National Rural Utilities Cooperative Finance Corporation, 2201 Cooperative
Way, Herndon, Virginia  20171 and to Benjamin F. Tompkins, Esquire, c/o Reed
Smith, LLP, 3110 Fairview Park Drive, Suite 1400, Falls Church, Virginia  22042,
or at any other address designated by either party by notice to the other party
pursuant to this Section.  Any notice delivered to a party’s designated address
by (a) personal delivery, (b) facsimile or (c) recognized overnight national
courier service shall be deemed to have been received by such party at the time
the notice is delivered to such party’s designated address.
 
6.           MISCELLANEOUS
 
(a)           Assignment.  The rights arising under this Agreement are personal
to DTC only and may not be assigned, whether collaterally or otherwise, in any
manner.
D-3

--------------------------------------------------------------------------------




(b)           Termination.  This Agreement and the Option granted under this
Agreement shall automatically terminate upon the earliest to occur of (i) the
commencement of construction of an office building on the CFC Tract that will
contain at least 120,000 square feet of gross floor area, as evidenced by the
events referred to in clauses (i), (ii) and (iii) of Section 1, (ii) the lapse
of the Option accordance with Section 3, or (iii) the termination of the Option
pursuant to Section 3.  Upon termination of this Agreement, DTC agrees to
execute and deliver to CFC, without cost to CFC, a termination (properly
executed, acknowledged and in recordable form) of all option rights contained in
this Agreement and a release of any interest of DTC in the Property arising out
of this Agreement; provided however, that the absence of such an instrument
shall not affect the termination of such right.


(c)           Binding Effect.  Subject to the provisions hereof regarding
assignment, this Agreement shall run with the land, shall bind the real estate
described herein and shall be binding upon and inure to the benefit of CFC and
DTC.


(d)           Amendment and/or Modification.  Neither this Agreement nor any
term or provision hereof may be changed, waived, discharged, amended or modified
orally, or in any manner other than by an instrument in writing signed by all of
the parties hereto.


(e)           Costs and Attorneys’ Fees.  If any party hereto shall bring any
suit or other action against another for relief, declaratory or otherwise,
arising out of this Agreement, the losing party shall pay the prevailing party’s
reasonable costs and expenses, including such sum as the Court may determine to
be a reasonable attorney’s fee.


(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the state in which the Property is
located, without giving effect to principles and provisions thereof relating to
conflict or choice of laws.


(g)           Documents.  Each party to this Agreement shall perform any and all
acts and execute and deliver any and all documents as may be necessary and
proper under the circumstances in order to accomplish the intents and purposes
of this Agreement and to carry out its provisions.


(h)           Entire Agreement; No Strict Construction.  This Agreement (and any
attached exhibits) contains the entire agreement and understanding of the
parties with respect to the entire subject matter hereof, and there are no
representations, inducements, promises or agreements, oral or otherwise, not
embodied herein.  Any and all prior discussions, negotiations, commitments and
understandings relating thereto are merged herein.  There are no conditions
precedent to the effectiveness of this Agreement other than as stated herein,
and there are no related collateral agreements existing between the parties that
are not referenced herein.  This Agreement shall not be construed strictly for
or against either the DTC or CFC.
  
D-4

--------------------------------------------------------------------------------


     (i)           Counterparts.  This Agreement may be signed in counterparts,
any one of which shall be deemed to be an original and all of which, when taken
together, shall constitute one instrument.
 
IN WITNESS WHEREOF, CFC and DTC have caused this Agreement to be executed
effective as of the day and year above referenced.


NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


By:                                                      


Name:                                                                


Title:                                                                




COMMONWEALTH OF VIRGINIA                                   )
  ) ss.
COUNTY
OF                                                                           )


On this ______ day of ______________, 200__, before me, a Notary Public within
and for said County, personally appeared ______________________________ to me
personally known, being first by me duly sworn, did say that (s)he is the
__________________of NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION,
and that said instrument was signed on behalf of said corporation by authority
of its Board of Directors and ________________________ acknowledged said
instrument to be the free act and deed of said corporation.


__________________________________
Notary Public


My commission expires: ______________


 
FRXLIB-535778.1-BFTOMPKI
 
D-5

--------------------------------------------------------------------------------

 




DTC PARTNERS, LLC


By Lerner Enterprises, LLC, its
Authorized Manager


By:                                                      


Name:


Title: Manager




STATE OF
MARYLAND                                                                          )
           ) ss.
COUNTY OF
MONTGOMERY                                                                 )


On this ______ day of ______________, 200__, before me, a Notary Public within
and for said County, personally appeared ______________________________ to me
personally known, being first by me duly sworn, did say that (s)he is the
Manager of Lerner Enterprises, LLC, the Authorized Manager of DTC PARTNERS, LLC,
and that said instrument was signed on behalf of said DTC PARTNERS, LLC, and
________________________ acknowledged said instrument to be the free act and
deed of said limited liability company.


____________________________________
Notary Public


My commission expires: ______________






 
FRXLIB-535778.1-BFTOMPKI
 
D-6

--------------------------------------------------------------------------------

 


EXHIBIT A


Legal Description of CFC Tract




FRXLIB-535778.1-BFTOMPKI
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F


Proffers

 
 

--------------------------------------------------------------------------------

 



[
 
 
 
 
Loudoun County, Virginia
Development and Regulatory Agencies ■ 750 Miller Drive. S E , Suite 100 ■
Leesburg, VA 22C75 ■ Metro 478-8414
Department of Building &. Development ■ Terrance D Wharton, Director
Administration  777-0397 ■ Fax  771-5215
Inspections Information Only  777-0220 ■ Fax  771-5512



January 3, 1992


Mr. Arthur N. Fuccillo, Esquire
Lerner Corporation
11501 Huff Court
North Bethesda, Maryland 20895-1094


Dear Mr. Fuccillo:


The Loudoun County Board of Supervisors approved ZMAP 1990-0014/DulIes Town
Center Conveniences Uses, and Special Exception 1991-0045/Dulles Town Center
Hotel Uses on December 17, 1991.


Please find attached a copy of the Board of Supervisors action with regard to
the aforementioned applications.


If I may be of further assistance to you or your firm with regard to this
property, please contact me at the Department of Building and Development.


It was a pleasure working with you and your team, and I look forward to future
applications for development of the Dulles Town Center.


Sincerely,
/s/ Robert J. Bosco
Planner




\bh
cc:
Project File

Packie Crown, Hazel and Thomas, P.C.
Wanda Suder, Principal Planner, Department of Planning
Fuccillo

 
 

--------------------------------------------------------------------------------

 

 
 
LOUDOUN COUNTY, VIRGINIA
 
Office of the County Administrator
 
18 North King Street. Leesborg. Virginia 22075-2891
Metro 478-1850 or (703) 777-0200





At a meeting of the Board of Supervisors of Loudoun County, Virginia, held in
the County Administration Building, Board of Supervisors' Meeting Room, 18 North
King Street, Leesburg, Virginia, on Tuesday, December 17, 1991 at 12:00 noon.


PRESENT:
Betty W. Tatum, Chairman

Charles A. Bos, Vice Chairman
Betsey J. S. Brown
James F. Brownell
Thomas S. Dodson
Ann B. Kavanagn
Steve W. Stockman
H. Roger Zurn


IN RE:
ZONING MAP 90-0014/DULLES TOWN CENTER

 
SPECIAL\ EXCEPTION 1991-0043/DULLES TOWN CENTER

CONVENIENCE USES
SPECIAL EXCEPTION 1991-0045/DULLES TOWN CENTER HOTEL USES


Mr. Stockman moved approval of Zoning Map 90-0014, Dulles Town Center and the
accompanying modifications to the Zoning Ordinance, Land Subdivision %and
Development Ordinance and the Facilities Standards Manual (as identified in
exhibits C and D of the Dulles Town Center proffer statement dated December 9,
1991); subject to the proposed development plan for Dulles Town Center (which
includes FAR averaging on the PD-OP portion of the site) dated July 5, 1990,
revised December 6, 1991 (as identified in exhibit B of the Dulles Town Center
proffer statement dated December 9, 1991), the Dulles Town Center proffer
statement (inclusive of all exhibits) dated December 9, 1991 and the letter of
clarification dated December 16, 1991 from Lerner Enterprises.


Mr. Stockman further moved approval of Special Exception 1991-0043, Dulles Town
Center Convenience Uses; subject to the Special Exception Plat dated June 17,
1991 revised to November 14, 1991, the Neighborhood Retail Center plan dated
June 27, 1991 revised to November 14, 1991 and the attached findings.

 
 

--------------------------------------------------------------------------------

 



FINDINGS FOR SPEX 1991-0043
DULLES TOWN CENTER CONVENIENCE USES





FINDINGS:


1.
The proposed landuse is in harmony with the general purpose and intent of the
applicable zoning distnct regulations in which the uses are located.



2. 
The applicant has demonstrated the proposed use will facilitate orderly highway
development and not adversely impact the transportation network.





ATTACHMENT 3

 
 

--------------------------------------------------------------------------------

 



CONDITIONS AND FINDINGS FOR SPEX 1991-0045
DULLES TOWN CENTER HOTEL USES





FINDINGS:


1.
The proposed landuse is in harmony with the general purpose and intent of the
applicable zoning district regulations in which the uses are located.



2.
The applicant has demonstrated the proposed use will facilitate orderly highway
development and not adversely impact the transportation network.



CONDITIONS:


1
The applicant shall provide for the safe, efficient, convenient, and harmonious
grouping or hotel structures and facilities, which appropriately relate to the
surrounding office uses.



2.
The proposed hotel uses shall be limited to two of the three landbays A, B, or D
as identified on the Concept Development Plan for Dulles Town Center dated July
5, 1990, revised December 6, 1991.



Any site plan filed for ail or a portion of landbays A, B, or D shall address
the conceptual development of the remaining portion of the landbay.




ATTACHMENT 4

 
 

--------------------------------------------------------------------------------

 



DULLES TOWN CENTER
(ZMAP 1990-0014; SPEX 1991-0043;
AND SPEX 1991-0045)
 
MOTIONS OF APPROVAL





At the regular business meeting held on December 17, 1991, Supervisor Steve
Stockman made the following motion to approve ZMAP 1990-0014, SPEX 1991-0043 and
SPEX 1991-0045.  The motion was seconded by Supervisor Roger Zurn.


MOTION:
I move approval of ZMAP 90-0014, Dulles Town Center, and the accompanying
modifications to the Zoning Ordinance, Land Subdivision and Development
Ordinance, and the Facilities Standards Manual (as identified in Exhibits  "C"
and  "D" of the Dulles Town Center proffer statement dated December
9,   1991)   subject to the proposed development plan for Dulles Town Center
(which includes FAR averaging on  the PD-OP portion of the site)   dated July 5,
1990, revised December 6, 1991 (as identified in exhibit  "B" of the Dulles Town
Center proffer statement dated December 9,   1991)   and the Dulles Town Center
proffer statement (inclusive of all exhibits)   dated December 9, 1991, and
letter of clarification dated December 16, 1991, from Lerner Enterprises.



I further move approval of SPEX 1991-0043, Dulles Town Center Convenience Uses,
subject to the Special Exception plat dated June 17, 1991, revised to November
14, 1991 and the Neighborhood Retail Center plan dated June 27, 1991 revised to
November 14, 1991 and the findings attached hereto as Attachment 3. (See
Attached)


I further move approval of SPEX 1991-0045, Dulles Town Center Hotel Uses,
subject to the Special Exception Plat dated June 17, 1991 and the finding and
conditions identified in the December 9, 1991 staff report and attached hereto
as Attachment 4.  (See Attached)


VOTE;
Supervisors Tatum, Bos, Brownell, Dodson, Stockman, and Zurn voted in favor of
the motion.



Supervisors Kavanagh and Brown voted against the motion.

 
 

--------------------------------------------------------------------------------

 



 
DULLES TOWN CENTER
REZONING APPLICATION ZMAP 1990-0014
WITH MODIFICATIONS
 
 
LETTER OF CLARIFICATION
DATED DECEMBER 16, 1991
AND
EXECUTED PROFFER STATEMENT
DATED DECEMBER 9, 1991
 





By
LERNER ENTERPRISES




Prepared By
HAZEL & THOMAS, P.C.

 
 

--------------------------------------------------------------------------------

 

LERNER ENTERPRISES


December 16, 1991




The Honorable Betty W. Tatum
Chairman
Loudoun County Board of Supervisors
18 North King Street
Leesburg, Virginia 22075
 
Lawrence E. Kelly, Esquire
Assistant County Attorney
County of Loudoun
102 Heritage Way, N.E.
Suite 3 00
Leesburg, Virginia 22075
 
    





 
RE:
Dulles Town Center - ZMAP 1990-0014;

SPEX 1991-0043; and SPEX 1991-0045


Dear Madam Chairman and Mr. Kelly:


On Monday, December 9, 1991, the Board of Supervisors held a public hearing on
the above-referenced land development applications.  During the public hearing,
a request was made by Mr. Roger Burdette, a resident of Countryside, that (1)
the capacity of the proffered park and ride lot be increased from 75 vehicles to
100 vehicles and (2) the building heights in Land Bay E (between City Center
Boulevard to the east and the cul-de-sac located to the west in Land Bay E) and
Land Bay N be limited to a maximum height of seven (7) stories at the 150' foot
building setback from Route 7, provided that building heights may increase
incrementally south of the Route 7 150' foot building setback toward the Town
Center Core area not to exceed the height limitations permitted in Paragraph 12A
of the December 9, 1991 Proffer Statement.


By this letter, the party signature to the Proffers dated December 9, 1991,
hereby clarifies the Proffers as follows:


 
1.
Paragraph 12A of the Proffers is hereby clarified and confirmed by the following
language:



 
12.
Development in the Town Center will conform with the following design
guidelines:





11501 Huff Court. North Bethesda. Maryland 20895-1094 301/984-1500 FAX
301/770-0144

 
 

--------------------------------------------------------------------------------

 

The Honorable Mrs. Betty Tatum
Lawrence E. Kelly, Esq.
December 16, 1991
Page Two


 
A.
If approved by the Board, Building Heights within the Town Center will be massed
with taller buildings concentrated in the core framing the Town Center Common
Area (i.e., Land Bays F and K). Building Heights are planned to range in height
up to the greater of 100 feet or to the tallest height permitted by the LCZO at
the time of development.  One signature building may be located in each of the
Land Bays designated "E","H" and "I".  With the exception of these planned
signature buildings, building heights in the Town Center will transition to
lower building heights east and west of the Town Center Common Area.



With the exception of the one planned signature building mentioned above,
Building heights in land Bay E (between City Center Boulevard to the east and
the cul-de-sac located to the west in Land Bay E) and in Land Bay N shall be
limited to a maximum height of seven (7) stories at the 150’ foot building
setback from Route 7. Provided that building heights may increase incrementally
south of the Route 7 150’ foot building setback toward the Town Center Core area
not to exceed the height limitations and provisions set forth in the above
paragraph


 
2.
Paragraph 27 of the Proffers is hereby clarified and confirmed by the following
language:



27.  
Parking and Ride Lot



The Applicant shall provide the County upon request, as its contribution toward
the operation of a regional park and ride facility, a non­exclusive designated
parking area for up to 75 100 passenger vehicles.  This park and ride lot may
either be located on site or off site of the Property.


In response to concerns raised by the County Attorney and Planning Staff, the
Applicant further clarifies and confirms the following proffer language:

 
 

--------------------------------------------------------------------------------

 

The Honorable Mrs. Betty Tatum
Lawrence E. Kelly, Esq.
December 16, 1991
Page Three




1.
Paragraph 23 of the Proffers is hereby clarified and confirmed by the following
language:

 
 
23.E.City Center Boulevard/Loudoun Tech Access

      
Upon request by the County and/or VDOT, but not sooner than submission of the
record plat for the PDH-3 0 portion of the Property adjacent to such roadway,
the Applicant shall dedicate a sufficient amount of on-site right-of-way to
provide for the construction of a four lane undivided roadway commencing at the
property line of Loudoun Tech Center and terminating at City Center Boulevard as
shown on the Concept Plan. The Applicant shall construct a half section of a
four lane undivided roadway commencing at City Center Boulevard to the west and
terminating at Ridgetop circle to the east in the Loudoun Tech Office
Park.  Said road is to be constructed within the right-of-way to be dedicated on
site and within the dedicated right-of-way located on the adjacent
Loudoun Tech Office Park site. Said road (on-site and off-site) shall be
constructed concurrent with the development of the PDH-30 portion of the
Property which it serves.


 
2.
Paragraph 37 of the Proffers is hereby clarified and confirmed by the following
language:



 
XV.
ROUTE 28 HIGHWAY IMPROVEMENT DISTRICT PDH-30 PROPERTY



 
37.
In the event the Board zones a portion of the Property to the PDH-30 zoning
district, the Applicant shall, pursuant to all laws governing the Route 28
Highway Improvement District, continue paying taxes to the Route 28 Highway
Improvement District "Route 28 District”). Such taxes shall be paid in a timely
manner in accordance with the Route 28 District and shall be contribute to the
County either for payment to the Route 28 Highway Improvement District or to
used otherwise in the County’s sole discretion an amount of cash to be computed
by multiplying the total acreage contained in the PDH-30 area, less dedicated
right of way, by the per acre Route


 
 

--------------------------------------------------------------------------------

 

The Honorable Mrs. Betty Tatum
Lawrence E. Kelly, Esq.
December 16, 1991
Page Four


28 Highway Improvement District Tax assessed against the adjoining vacant
property to the south zoned PD-IP. property. Such vacant PD-IP property was the
subject of Special Exception 90-0071. The Applicant shall make such payments in
a timely manner consistant in time with the collection of taxes on properties
subject to the Route 28 Highway Improvement District assessment.  The Applicant
shall continue paying the amount determined above by the preceding sentence to
the Route 28 District County until such time as there is constructed on the
PD-OP or PD-CH portion of the Property an improvement(s) yielding in taxes an
amount equal to or greater than the contribution as required above.  Provided,
however that as improvement(s) are made, the contribution shall be reduced by an
amount equivalent to the increase in taxes provided by such improvement(s). an
equal amount of taxable income to the Route 28 District.


 
3.
Paragraph 41 of the Proffer is hereby clarified and confirmed by the following
language:



41.  
Interpretation



The Applicant acknowledges that there have been discussions with the County with
regard to the relationship of these proffers to the proffers contained in ZMAP
86-53.  The County and Applicant have reviewed the concept plans contained in
both sets of proffers and agree it appears that the concept plan attached to
ZMAP 86-53 and the Concept Plan contained herein substantially conform.
Moreover, as it pertains to the development of the Property, the Applicant will
be required to adhere to the transportation phasing program set forth herein in
Exhibit E.  The Applicant acknowledges that in the event there is a conflict
between the proffers contained in ZMAP 86-53 and the proffers contained in this
ZMAP 90-14, the Zoning Administrator shall be requested to determine which
proffer paragraph(s) control in his or her opinion. The Zoning Administrator's
decision, when rendered, shall be dispositive of

 
 

--------------------------------------------------------------------------------

 

The Honorable Mrs. Betty Tatum
Lawrence E. Kelly, Esq.
December 16, 1991
Page Five


        the issue subject to such appeal rights or amendment procedures at
Applicants disposal.


The above described clarifications to the Proffers are acceptable to
Loudoun-LSJJ Partnership, the Applicant for ZMAP 1990-0014, SPEX 1991-0043 and
SPEX 1991-0045.


We very much appreciate your cooperation and consideration of the clarifications
to the Proffers dated December 9, 1991.  We look forward to working with the
County in future to implement this unique and visionary project.





 
LOUDOUN-LSJJ PARTNERSHIP
     
By:
Lerner Enterprises Limited Partnership
   
General Partner, by its General Partner




 
By:
/s/ Theodore N. Lerner
   
Theodore N. Lerner, General Partner




 
By:
/s/ JACOB K. SCHWALB    
Jacob k. Schwalb, General Partner




 
 

--------------------------------------------------------------------------------

 

The Honorable Mrs. Betty Tatus
Lawrence E. Kelly, Esq.
December 16, 1991
Page Six


TATE OF MARYLAND
COUNTY OF MONTGOMERY, to wit:


I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Theodore N. Lerner, General Partner of Lerner Enterprises
Limited Partnership, a Maryland Limited Partnership, which is a General Partner
of LOUDOUN-LSJJ PARTNERSHIP, whose name is signed to the foregoing, appeared
before me and personally signed and acknowledged the same on behalf of
LOUDOUN-LSJJ PARTNERSHIP, this 14th  day of December, 1991.



 
/s/
 
Notary Public





My Commission Expiers:
     
/s/
 





STATE OF MARYLAND
COUNTY OF MONTGOMERY, to-wit:


I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Jacob K. Schwalb. a General Partner of LOUDOUN-LSJJ
PARTNERSHIP, whose name is signed to the foregoing, appeared before me and
personally signed and acknowledged the same on behalf of LOUDOUN-LSJJ
PARTNERSHIP, this 14th  day of December, 1991.



 
/s/
 
Notary Public





My Commission Expiers:
     
/s/
 




 
 

--------------------------------------------------------------------------------

 



 
DULLES TOWN CENTER
 
 
Rezoning Application ZMAP 1990-0014
 
Executed Proffer Statement
 
 
December 9,1991




 
 

--------------------------------------------------------------------------------

 



 
DULLES TOWN CENTER
 
ZMAP 1990-0014
 
Proffer Statement
 

 
TABLE OF CONTENTS



PREAMBLE
1
     
I.
LAND USE CONCEPT PLAN
2
     
II.
AUXILIARY/ACCESSORY USES
4
     
III.
WATER AND SEWER
5
     
IV.
STREET LIGHTING
5
     
V.
PEDESTRIAN TRAILS
5
     
VI.
TOWN CENTER DESIGN
7
     
VII.
HOMEOWNERS/PROPERTY OWNERS ASSOCIATION
8
     
VIII.
FIRE AND RESCUE SERVICES/SPRINKLERS
9
 
Initial Contribution Non-Residential Floor Area
9
 
Annual Contribution Non-Residential Floor Area
9
 
Sprinkler and Fire Alarm Systems for Non-Residential Uses
10
 
Initial Contribution Residential Units
10
 
Annual Contribution Residential Units
10
 
Cessation of Contribution
11
 
Sprinkler Systems
11
     
IX.
TRANSPORTATION
12
 
Right-of-way Dedication and Road Construction
12
 
Atlantic Boulevard
13
 
Route 638
13
 
City Center Boulevard
14
 
Route 28/Dulles Center Boulevard Temporary Access
14
 
City Center Boulevard/Loudoun Tech Access
15
 
Century Boulevard
16
 
Residential Road Systems
16
 
Atlantic Boulevard/Algonkian Parkway and Virginia Route 7 Interchange
17
 
Route 7
18




 
 

--------------------------------------------------------------------------------

 

Dulles Town Center
Table of Contents
Page 2

--------------------------------------------------------------------------------


 
Route 7/Countryside Boulevard Diamond Interchange Reservation
19
 
Emergency Vehicle Access
19
 
Construction by Others
19
 
Transportation Phasing
20
 
Park and Ride Lot
21
 
Signalization: On-site and Off-site
21
     
X.
DESIGN REQUIREMENTS
22
     
XI.
RECYCLING PROGRAM
23
     
XII.
LANDSCAPING BUFFERING
23
     
XIII.
RECREATION AREAS AND OPEN SPACE
24
 
PDH-30
25
 
PD-OP and PD-CH
25
     
XIV.
CAPITAL FACILITIES CONTRIBUTION AND OPEN SPACE EASEMENTS
26
 
Capital Facilities Contribution For Units Above 1.6 Dwelling Units Per Acre
26
 
Open Space Easement Contribution for Units between 3.4 and 4.0 Dwelling Units
Per Acre
27
 
Open Space Easement Contribution for Units Over 4.0 Dwelling Units Per Acre
28
     
XV.
ROUTE 28 HIGHWAY IMPROVEMENT DISTRICT PDH-30 PROPERTY
29
     
XVI.
SURVEY
30
     
XVII.
MISCELLANEOUS
31
 
Design Speed and Signage for Private Streets
31
 
Substantial Improvements
31




 
 

--------------------------------------------------------------------------------

 



 
DULLES TOWN CENTER
 
ZMAP 1990-0014
 
Proffer Statement
 
December 9, 1991
 



List of Exhibits


Exhibit "A" -
Certified Plat, dated July 5, 1990, revised May 9, 1991.



Exhibit "B" -
Proposed Development Plan for Dulles Town Center, dated July 5, 1990, revised
December 6, 1991.



Exhibit "C" -
Modifications to Zoning Ordinance



Exhibit "D" -
Modifications to Land Subdivision and Development Ordinance and Facilities
standards Manual



Exhibit "E" -
Dulles Town Center, ZMAP 90-0014 Transportation Phasing Plan, November 12, 1991,
revised December 7, 1991



Exhibit "P" -
Typical Street Sections

 
Exhibit "G" -
Section Through Town Center Common Area


 
 

--------------------------------------------------------------------------------

 



 
DULLES TOWN CENTER
 
REZONING APPLICATION ZMAP 1990-0014
 
Proffer Statement
 
December 9, 1991
 



PREAMBLE


LOUDOUN-LSJJ PARTNERSHIP (the "Applicant") , a Maryland general partnership by
its general partners, Lerner Enterprises Limited Partnership and Jacob K.
Schwalb, is the Owner of approximately 559 acres of land, which is more
particularly described as Parcels 1A, IF and 1G on Loudoun County Tax Map Number
80-((l)) and Parcels 97, 99, 101 and 102 on Loudoun County Tax Map Number 80
(collectively the   "Tax Map Parcels") . Approximately 3 32 acres of the Tax Map
Parcels is the subject of the ZMAP 90-0014 and is shown on the Certified Plat,
dated July 5, 1990, revised May 9, 1991, prepared by Dewberry and Davis
(the   "Plat),   submitted with the rezoning application and incorporated herein
by reference as Exhibit "A" (the  "Property"). The 227 acre remainder of the Tax
Map Parcels, which is not a part of this application, but portions of which have
been approved for various land uses pursuant to SE 82-26, ZMAP 86-53, ZCPA
90-0004, SE 90-0071, and SPBL 89-02, shall not be affected or impacted by this
rezoning application.  The Applicant hereby reaffirms proffer obligations set
forth in ZMAP 86-53.  It is the intent of the Applicant that the Concept Plan
set forth herein shall govern the development of the area which is the subject
of this rezoning.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 2 of 34



On behalf of itself and its successors in interest, the Applicant hereby
voluntarily proffers pursuant to Section 54 0.5 of the Loudoun County Zoning
Ordinance (the  "LCZO"), that in the event the portions of the Property
described and illustrated as Land Bays on the Plat are rezoned by the Board of
Supervisors ("the Boar”) of Loudoun County ("the County")   to Planned
Development-Office Park ("PD-OP")   Planned Development-Commercial Highway
("PD-CH"),   and Planned Development Housing-30 ("PDH-30") , in general
conformance with the uses and densities set forth in Rezoning Application
1990-0014 and in the Concept Plan as hereinafter defined, and permitting
averaging of the permitted overall floor area ratio ("FAR") for the PD-OP
portion of the Property pursuant to Section 711.9.1 of the LCZO in substantial
conformance with the Concept Plan, the development of the Property shall be in
substantial conformity with the following conditions.


I.
LAND USE CONCEPT PLAN



1.   The Property shall be developed in substantial conformity with the Proposed
Development Plan Dulles Town Center (the  "Concept Plan")   dated July 5, 1990,
revised December 6, 1991, prepared by Dewberry and Davis, which is attached
hereto and incorporated herein by reference as Exhibit "B".  The Concept

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 3 of 34



Plan shall control the general development, general layout, general acreage and
configuration of the Property with reasonable allowances consistent with the
LCZO, the County Land Subdivision and Development Ordinance ("LSDO")   and the
County Facilities Standards Manual (nFSM")   to accommodate engineering
constraints and to provide site design flexibility at the time of subdivision
and/or site plan approval.


2.   The PD-OP portion of the Property shown on the Plat shall be developed at a
maximum average overall Floor Area Ratio ("FAR") of 0.40 in substantial
conformance with the Concept Plan. In accordance with LCZO Section 711.9.1,
parcels and/or subdivided lots of the PD-OP Property may be developed at a
density that is less than or more than 0.4 0 FAR so long as the overall FAR for
development of the PD-OP portion of the Property does not exceed an average 0.40
FAR density.


3.   If approved by the Board, the Property may be developed in conformance with
the modifications of the LCZO, and the LSDO and FSM attached hereto and herein
by reference as Exhibits "C" and "D" respectively.


4.   The—PDH-30 portion of the Property shall be developed with up to l,068
single family attached and multi-family residential-units.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 4 of 34



II.
AUXILIARY/ACCESSORY USES



5.           The Applicant may provide auxiliary/accessory service retail uses
in the same building with the permitted principal use throughout the PD-OP
portion of the Property.  Such auxiliary/accessory service retail use shall not
exceed twenty percent of the floor area of the same building as the permitted
principal uses primarily served.  The Applicant agrees that none of the
auxiliary/accessory service retail uses will be developed as the principal uses
of a freestanding building.  The permitted auxiliary/accessory service retail
uses shall include, but shall not be limited to the following:
 

 
■
air express courier
 
■
data/copy services
 
■
messenger/delivery service
 
■
bakery/donut
 
■
dry cleaners
 
■
drug stores in buildings with medical uses
 
■
computer hardware and software
 
■
shoe repairs
 
■
book/card/stationery stores
 
■
engineering/drafting supplies
 
■
gourmet/specialty shops
 
■
restaurants
 
■
delicatessens
 
■
photographic processing/services
 
■
postal service
 
■
travel agent
 
■
beauty/barber shops
 
■
florists in connection with book/card/stationery
 
■
stores
 
■
clothing rental


 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-OO14
PROFFER STATEMENT
August 8, 1991
September 30,   1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 5 of 34

 

 
■
health and fitness studios
 
■
banks and financial institutions
 
■
central reproduction and mailing services, and the like
 
■
and in buildings containing medical, dental or optical offices or clinics,
related ethical pharmacies, laboratories, and establishments for the production,
fitting or sale of optical or prosthetic devices.




III.
WATER AND SEWER



6.           The Property shall be served by public water and sewer
systems.  All water and sewer extensions and connections to the Property shall
be provided at no expense to Loudoun County or the Loudoun County Sanitation
Authority.




IV.
STREET LIGHTING



7.           Street lighting for the Property will be provided in accordance
with VDOT standards.




V.
PEDESTRIAN TRAILS



8.           The Applicant shall install pedestrian trails in the residential
and non-residential areas of the Property in the locations generally as shown on
the Concept Plan.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 6 of 34



9.           Each section of the pedestrian trail shall be bonded for
construction prior to approval of the record plat for each subdivision
containing such portion of the pedestrian trail.


10.           Lighting will be installed along the pedestrian trails referenced
in paragraph 9 above.  Trail lighting in the residential area of the Property
will be installed concurrently with the installation of the pedestrian trail for
each section constructed.  Until such time as the Homeowners' Association
governing the PDH-30 area in which a pedestrian trail is located establishes a
different lighting schedule, the Applicant will provide dusk to 12:00 a.m.
(midnight) trail lighting upon occupancy of the first residential unit in the
PDH-30 Area. Trail lighting in the non-residential areas will be installed
concurrently with the installation of the pedestrian trail for each section
constructed.  Until such time as the Property Owners' Association governing the
PD-OP and PD-CH areas in which a pedestrian trail is located establishes a
different lighting schedule, the Applicant will provide dusk to 12:00 a.m.
(midnight) trail lighting after construction and occupancy of the first
non-residential building in the Town Center or 250 residential units, whichever
occurs first in time.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 7 of 34



VI.
TOWN CENTER DESIGN



11.           The Land Bays designated on the attached Concept Plan as "E", "F",
"G", "H", "I", "J", "K", "L", and "M" shall be generally referred to as the
"Town  Center" and will generally be developed as a mix of commercial office,
retail and multi-family residential uses as approved by this rezoning
application.


12.           Development in the Town Center will conform with the following
design guidelines:


A.           If approved by the Board, Building Heights within the Town Center
will be massed with taller buildings concentrated in the core framing the Town
Center Common Area (i.e. Land Bays F and K).  Building heights are planned to
range in height up to the greater of 100 feet or to the tallest height permitted
by the LCZO at the time of development.  One signature building may be located
in each of the Land Bays designated "E", "H" and "I". With the exception of
these planned signature buildings, building heights in the Town Center will
transition to lower building heights east and west of the Town Center Common
Area.


B.           Building Setbacks in the Town Center will be 2 0 feet from a 60
foot right-of-way (if the reduction of right-of- way is approved by VDOT)   or
15 feet from a 70 foot right-of-way.
 

--------------------------------------------------------------------------------


DULLES TOWN CENTER; ZMAP 1990-OO14
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 8 of 34



C.           Lot Coverage:  For the purposes of lot coverage calculations, Land
Bays F, G, H, I, J, and K will be treated as a single lot.




VII.
HOMEOWNERS/PROPERTY OWNERS ASSOCIATION



13.           The Applicant shall prepare and process the documents necessary to
create and establish a Homeowners Association(s) ("HOA")   for the PDH-3 0
portions of the Property and a Property Owners Association(s) ("POA")   in the
PD-OP and PD-CH portions of the Property.  The documents for the HOA and POA
shall be prepared in accord with all applicable federal and state standards at
the time of submission of record subdivision or site plan for the respective
portions of the Property.  These documents will be submitted to the County and
appropriate agencies for their review and approval prior to approval of the
first record plat (other than for roadways or intersections) or first final site
plan, whichever is first in time.


14.           The Association(s) will have the authority and funding necessary
to maintain all private streets, pedestrian trails and stormwater management
facilities associated with the respective sections of the Property.


15.           The Association(s) shall have the authority, responsibility, and
funding necessary to maintain and provide for

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 9 of 34



grass cutting and lawn maintenance for all common areas and open space including
lawn maintenance and snow removal on all private streets, garbage collection and
to assess, collect and pay the annual fire and rescue contribution.




VIII.
FIRE AND RESCUE SERVICES/SPRINKLERS



16.           Initial Contribution Non-Residential Floor Area


Concurrently with the issuance of each zoning permit for the development of any
non-residential uses on the Property, the Applicant shall make a one time
contribution to the County of five cents ($0.05) per FAR square foot of approved
building area on the Property which is the subject of said permit for the
servicing fire and rescues companies.  Said contribution shall be divided
equally between the primary servicing Fire and Rescue companies.


17.           Annual Contribution Non-Residential Floor Area


The Applicant shall also make an annual contribution of two cents ($0.02) per
net FAR square foot of approved non-residential building area constructed on the
Property, to be divided equally between the Fire and Rescue Companies servicing
the Property. The annual contributions shall be made directly to the servicing
Fire and Rescue Companies.  The Property Owners' Association

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-OO14
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 10 of 34



shall be responsible for collecting and distributing the annual Fire and Rescue
contributions as set out above.


18.           Sprinkler and Fire Alarm Systems for Non-Residential Uses


Each non-residential habitable building constructed on the PD-OP, PD-CH, and
PDH-3 0 portions of the Property will be provided with a fire protection
sprinkler system.  Each building shall also be equipped with a fire alarm system
consisting of a automatic fire alarm system which contains at least a manual
alarm device and device(s) which automatically detects heat, smoke or other
products of combustion.


19.           Initial Contribution Residential Units


Concurrently with the issuance of each zoning permit for the development of
residential units in the PDH-3 0 District, the Applicant shall make a one-time
contribution to the County for distribution to the servicing fire and rescue
companies pursuant to the adopted fire and rescue guidelines of the Board of
$60.00 for each residential unit developed on the Property.  Said sums shall be
divided equally between the servicing Fire and Rescue companies.


20.           Annual Contribution Residential Units


The Applicant shall also require the owner of each residential unit to remit the
sum of $60.00 per residential unit,

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 11 of 34



per annum to be divided equally between Fire and Rescue services serving the
Property.  Such annual contributions shall be made a portion of the annual
Homeowner's Association dues and shall be collected by the Homeowners
Association and paid directly to the Fire and Rescue units so specified.


21.           Cessation of Contribution.


The obligations set forth in Paragraphs 16, 17, 19, and 20 above shall continue
so long as the Fire and Rescue services serving the subject Property are
predominantly volunteer (i.e., less  than  75 percent of the annual  operational
budget is funded by the County) .  In the event a volunteer fire and rescue
system, as defined above, shall cease to serve the Property, then the
obligations to make all such donations shall terminate.


22.           Sprinkler Systems


The Applicant shall provide, as an option to purchasers of single family
attached residential units built on the PDH-3 0 portion of the Property, the
opportunity to purchase and have installed, residential sprinkler systems for
each such residence. This proffer shall not require the Applicant to install
such systems in single family attached residences on the Property. The
purchasers of such residences may choose to exercise such option and to pay
reasonable costs in association with such purchase and installation.  The
Applicant shall install

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 12 of 34



residential sprinkler systems in demonstration models for single family attached
units constructed on the Property.




IX.
TRANSPORTATION



23.           Right-of-way Dedication and Road Construction


Public roads shall be designed to conform with the Virginia Department of
Transportation (VDOT) standards and shall be dedicated to the County for
acceptance into the State highway system.  Except as hereinafter provided, at
the time of final subdivision plan approval and recordation of a record plat,
the Applicant shall dedicate the necessary right-of-way and construct or bond
for construction the portion of such roads within said record plat.  The
Applicant shall construct its internal roads in general conformity with the
Concept Plan attached hereto. Roadways may change based on further engineering
and environmental analysis.  If the County approves the Applicant's request for
zoning ordinance modifications to allow for private street development as set
forth in Exhibit C, the Applicant shall construct all private streets located in
the Town Center and in the PDH-30 portion of the Property in accordance with the
guidelines set forth in Section 4.380.  The maintenance of all such private
streets shall be the responsibility of the POA and the HOA.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 13 of 34



Provided the entity desirous of constructing such roadways has secured approval
of construction plans and profiles from the County and VDOT, and further
provided the alignment of said roadways is in substantial conformance with the
Applicant's Concept Plan as may be amended and approved by the Board, and
further provided that subject to the obtaining of all right-of-way, a notice to
proceed as to construction has been issued, then in that event the Applicant
shall dedicate the right-of-way on site necessary to provide for the
construction of the roadways set forth in Paragraphs 2 3A and 23B-


23A.                      Atlantic Boulevard


The Applicant shall dedicate a sufficient amount of right-of-way on site to
construct Atlantic Boulevard as a six lane divided facility.


The Applicant shall construct a four lane divided roadway at its own expense
within the dedicated right-of-way, from Virginia Route 638 relocated across the
Tax Map Parcels to connect to the southern ramps on to and off of the eastbound
lane of Virginia Route 7.


23.B.                      Route 638


The Applicant shall dedicate a sufficient amount of on-site right-of-way to
construct relocated Route 638 as a six lane divided facility.  The Applicant
shall construct a four lane

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 14 of 34



divided roadway at its own expense within the dedicated right-of-way, from
Virginia Route 2 8 across the Tax Map Parcels to the eastern property boundary
line of such Property.


23.C.                      City center Boulevard


The Applicant shall dedicate a sufficient amount of on-site right-of-way to
construct City Center Boulevard as a four lane divided facility consistent with
VDOT standards as shown on the Concept Plan and in Exhibit E.


The Applicant shall construct a four lane divided roadway with intersection
geometrics as shown on "Construction Plans for Route 7/City Center Boulevard
Intersection", prepared by Dewberry and Davis, dated November 1989, and approved
by Loudoun County on September 18, 1990, as may be amended with approval of the
County and VDOT, at its own expense within the dedicated right-of-way from the
intersection of Countryside Boulevard and Virginia Route 7, across the Tax Map
Parcels to connect to relocated Virginia Route 638.


23.D.                      Route 28/Dulles Center Boulevard Temporary Access


Temporary right-in/right-out access from Virginia Route 28 to the Property will
be provided via Dulles Center Boulevard. The temporary right-in/right-out access
will be provided at the existing limited access break located between the Routes
28/7 grade separated interchange to the north and future Route

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4,   1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 15 of 34



638/Route 28 grade separated interchange to the south.  The Applicant shall
dedicate a sufficient amount of on-site right-of-way to provide for the
construction of Dulles Center Boulevard as a four lane divided roadway
commencing at-grade at the existing limited access break on Virginia Route 28
and terminating at City Center Boulevard as shown on the Concept Plan and in
Exhibit E.


The Applicant shall construct a four lane divided roadway at its own expense
within the right-of-way dedicated from the Virginia Route 28 existing limited
access break to City Center Boulevard.  The Applicant agrees that at such time
as the Route 28/Route 638 grade-separated interchange is available for use by
the general public, its temporary access on and off of Virginia Route 28 from
its site via the roadway set forth in this Paragraph shall terminate.  The
Applicant reserves the right to discuss alternate means of providing right in
access from Route 28 to Dulles Town Center at its own cost, provided the same
meets with VDOT and County approval.


23.E.                      City Center Boulevard/Loudoun Tech Access


Upon request by the County and/or VDOT, but not sooner than submission of the
record plat for the PDH-30 portion of the Property adjacent to such roadway, the
Applicant shall dedicate a sufficient amount of on-site right-of-way to provide
for the construction of a four lane undivided roadway commencing at the

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 16 of 34



property line of Loudoun Tech Center and terminating at City Center Boulevard as
shown on the Concept Plan.


The Applicant shall construct a half section of a four lane undivided roadway
commencing at City Center Boulevard to the west and terminating at Ridgetop
Circle to the east in the Loudoun Tech Office Park.  Said road to be constructed
within the right-of-way to be dedicated on site and within the dedicated
right-of-way located on the adjacent Loudoun Tech Office Park site.


23.F.                      Century Boulevard


The Applicant shall dedicate a sufficient amount of on-site right-of-way to
provide for the construction of a four lane divided roadway commencing at
Atlantic Boulevard and terminating within the Town Center as shown in Exhibit E
and the Concept Plan.


The Applicant shall construct a four lane divided roadway at its own expense
within the right-of-way dedicated from Atlantic Boulevard and terminating within
the Town Center.


23.G.                      Residential Road Systems


The Applicant shall dedicate a sufficient amount of right-of-way on site to
provide for the construction of those sections of City Center Boulevard, Dulles
Center Boulevard and Century Boulevard which are located within the PDH-3 0
portions of the Property.  City Center Boulevard, Century Boulevard and Dulles

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 17 of 34



Center Boulevard shall be constructed as four lane divided roadways as set forth
in Exhibit E and on the Concept Plan except (i) that the portion of Dulles
Center Boulevard located east of City Center Boulevard and (ii) the portion of
Century Boulevard located east of Dulles Center Boulevard shall be constructed
as four lane undivided roadways.


The Applicant shall construct the roadways at its own expense within the
right-of-way dedicated within the PDH-3 0 district.


23.H.                      Atlantic Boulevard/Algonkian Parkway and Virginia
Route 7 Interchange


In conjunction with the approval of any subdivision containing land necessary
for the Atlantic Boulevard/Algonkian Parkway and Virginia Route 7 Interchange,
the Applicant shall reserve sufficient land on site for an interchange at the
intersection of the Algonkian Parkway/Atlantic Boulevard and Virginia Route 7.


Upon the request of the County and subject to the following, the Applicant shall
dedicate sufficient right-of-way to provide for the construction of all roadways
and ramp improvements necessary to construct the Atlantic Boulevard/Algonkian
Parkway and Virginia Route 7 Interchange (collectively the "Ramp
Improvements"),   as set forth in the Dewberry & Davis plan

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 18 of 34



entitled "Construction Plans for Algonkian Parkway/Route 7 Interchange dated
June 1990, (CPAP-91-0043-02)", and subject to the following:  the entity
desirous of constructing such roadway has secured approval of construction plans
and profiles from the County and VDOT, and further provided that the alignment
is in substantial conformance with the Applicants Concept Plan, as may be
amended, and approved by the County Board of Supervisors, and further provided
that subject to the obtaining of all right-of-way, a notice to proceed as to
construction has been issued, then in that event, the Applicant shall dedicate
the right-of-way on the Property necessary to construct the Ramp Improvements.
Otherwise, dedication of the land area for the Ramp Improvements by the
Applicant shall occur prior to bonding or construction of said Ramp Improvements
in conformance with Exhibit E.


23.I.           Route 7


The Applicant shall construct the third eastbound lane along the frontage of its
Property on Virginia Route 7, from the terminus of the Algonkian/Route 7
interchange project and continuing to Loudoun Tech.  Such improvements will be
provided concurrently with the initial improvements to the Countryside/Route 7
intersection.  The Applicant shall dedicate a sufficient amount of on-site
right-of-way upon request of the

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-OO14
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 19 of 34



County to provide for the construction of a third eastbound lane along the
frontage of its Property on Virginia Route 7.


23.J.                      Route 7/Countryside Boulevard Diamond Interchange
Reservation


The Applicant shall reserve for dedication a sufficient amount of right-of-way
on-site to allow the construction of a diamond interchange at Virginia Route 7
and Countryside Boulevard.  Unless otherwise earlier determined by VDOT and
Loudoun County as not necessary in which case such reservation shall cease upon
written notice from the County, VDOT shall commence construction within
thirty-five (35) years of this zoning approval otherwise this reservation of
land shall cease. Such dedication shall be made as soon as reasonably
practicable after request of Loudoun County.


24.           Emergency Vehicle Access


The Applicant will provide temporary emergency vehicle access to the Property
during construction.  Such temporary emergency vehicle access provided will be
satisfactory to the Loudoun County Fire Marshal's Office.


25.           Construction by Others


In the event that any one or more of the individual intersection improvements
proffered by Applicant herein is constructed by others prior to bonding for such
construction by

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991.
Page 20 of 34



the Applicant, the actual paid and reasonable construction costs of such
individual improvements by others shall be contributed by the Applicant to the
County in lieu of Applicant's construction obligation.  Such contributions in
lieu of actual construction shall occur at the time specified in the applicable
proffer for construction or bonding of a specific intersection improvement and
shall be used for regional roadway improvements in the vicinity of and for the
benefit of the Property.  In the event that actual cost information cannot be
obtained, or is disputed by the Applicant or the County, the Applicant shall
submit the cost estimates for such improvements for review and approval of the
County Director of the Department of Building and Development.  In the event of
any disagreement between the Applicant and the Director of the Department of
Building and Development regarding the cost estimates of such improvements, the
Board shall make a final decision.


26.           Transportation Phasing


The Applicant's proffered road improvements specified herein shall be
constructed or bonded for construction in sections in accordance with County
Ordinances.


Exhibit E, "DTC ZMAP 90-0014, Transportation Phasing Plan", December 7, 1991, as
it may be revised, constitutes the Applicant's Transportation Phasing
Program.  The Applicant shall

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 21 of 34



provide the proffered transportation improvements in phases as generally set
forth in attached Exhibit E.


Exhibit E is a phasing plan designed to distribute internally generated trips to
intersections set forth therein and to demonstrate roadway improvements which
will be constructed concurrent with the opening of each internal roadway
intersection with off-site roads.  Development of Dulles Town Center may begin
and proceed with any section(s)/phase(s).


27.           Park and Ride Lot


The Applicant shall provide the County upon request, as its contribution toward
the operation of a regional park and ride facility, a non-exclusive designated
parking area for up to 75 passenger vehicles.  This park and ride lot may either
be located on site or off site of the Property.


28.           Signalization: On-site and Off-site


The Applicant will provide all on-site signalization and such off-site
signalization, as needed, at the Route 638 and Route 28 intersections as and
when initially warranted by the County and VDOT.  The Applicant will further
provide for the upgrade of the existing signalization at Countryside Boulevard
together with the Countryside and Route 7 intersection improvements.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CEHTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
Oecember 9, 1991
Page 22 of 34



X.           DESIGN REQUIREMENTS


29.           As a part of the document establishing the Property Owner's
Association and the Homeowner's Association, the Applicant shall provide the
following:


A.           Overall, the land development techniques and elements of the
landscape architecture for those portions of the individual parcels of the
Property adjacent to the public rights- of-way and property lines shall be
compatible and complimentary of one another.  The goal shall be to achieve
compatibility among the PD-OP, PD-CH and PDH-30 areas through land development
techniques and landscape treatments.


B.           Complimentary plant materials and landscaping techniques shall be
utilized throughout the pedestrian trail system and streetscape of the
Property.  A list of specific plant materials and planting requirements for use
on the Property shall be provided to developers of the individual
parcels.  Amendment of the list of plant materials may be made only after review
and approval of the site plan review board as established by the POA and the
HOA, as the case may be.


30.           To the extent practicable, existing stands of trees will be
preserved along primary public rights-of-way.  Where street trees are installed
along primary public rights-of-way, uniform and complimentary landscape designs
will be implemented
 

--------------------------------------------------------------------------------


DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4,  1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 23 of 34



which will provide appropriate transition of landscaping treatments between the
PD-OP, PD-CH and PDH-3 0 areas of the Property.




 
XI.
RECYCLING PROGRAM



31.           To promote recycling on the Property, the Applicant, together with
a qualified solid waste management/recycling contractor, shall work closely with
the County's Department of Building and Development to develop a recycling plan
for the Property.  If established by the County and the Applicant, the recycling
plan shall be implemented in phases as building occurs.


The Applicant will incorporate into the respective guidelines a policy statement
which requires the owners of individual buildings to design their buildings and
implement tenant and employee programs which facilitate recycling efforts.




 
XII.
LANDSCAPING BUFFERING



32.           At the time of preliminary subdivision application for those areas
of the Property which front on Route 7 and Route 28, the Applicant shall submit
for review and approval by the County an illustrated landscape plan depicting
the extent and the nature of the proposed buffering along Route 7 and Route 28.

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 24 of 34



At the time of record plat approval, the Applicant shall, consistent with the
approved landscape plan, provide (a) a one hundred foot (100') minimum average
landscaped buffer measured from the six lane right-of-way which shall be
maintained along the entire length of the Property fronting Route 7 and adjacent
to the south side of Virginia Route 7, and (b) a one hundred fifty foot (150')
building setback from Route 7 together with a building setback one hundred fifty
feet (150') from the east side of Route 28, provided, however, that building
setbacks may be reduced to no less than one hundred feet (100') from Virginia
Routes 7 and 28 when it is demonstrated that the natural topography and the use
of landscaping treatments and creative site design will accomplish the same
purpose as greater building setbacks.  Parking shall be permitted within the one
hundred fifty foot (150') setback from both Routes 7 and 28, but not closer than
100 feet, provided however that the one hundred foot (100') minimum average
landscaped buffer is maintained pursuant to (a) and (b) above.  The Applicant
retains the right to grant easements for utilities and to erect signs within
these areas.




XIII.           RECREATION AREAS AND OPEN SPACE


33.                 The Applicant shall construct community and neighborhood
recreation areas on the Property in the locations

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 25 of 34



generally shown on the Concept Plan consistent with the following:
A.
PDH-3 0
   
1
The Applicant shall construct a central
Community Recreation Center ("Recreation Center")   in the location generally
shown on the Concept Plan in the PDH-3 0 portion of the Property.  The
Recreation Center will include a community building, swimming pool, and an
active recreation area and tot lot. The swimming pool will be a minimum of 2 5
meters in length and at least 6 standard lanes in width.  Additional bathing
areas for young children, shallow bathing and/or a diving area may also be
provided.
 
2.
Construction of the Recreation Center will begin before such time as the zoning
permit for the 500th residential unit is issued and shall be substantially
completed within twenty-four (24) months thereafter.
 
3.
The HOA documents will provide availability of membership in the
Recreation Center to residents within the PDH-30 portion of the Property, as
well as the tenants of the overall Dulles Town Center project (i.e. tenants of
the PD-OP, PD-CH, PD-SC and PD-IP districts).
B.
PD-OP and PD-CH
   
1.
The Applicant shall provide open space and recreational areas generally as shown
on the

 



 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 26 of 34

 
Concept Plan.  These recreation areas shall provide those recreational amenities
which are generally described on the Concept Plan including a pedestrian trail
and Town Center Common Area.


XIV.
CAPITAL FACILITIES CONTRIBUTION AND OPEN SPACE EASEMENTS



 
34.    Capital Facilities Contribution For Units Above 1.6 Dwelling Units Per
Acre

 
At the time of issuance of the zoning permit for each residential unit
constructed on the PDH-3 0 portion of the Property above the first 141
residential units, a one time cash contribution per residential unit shall be
contributed to the County in accordance with the following formula:


 
■       Single Family Attached Residential Units = $3,587.00 per SFA Unit X 0.25

 
■       Multi-Family Residential Units = $2,528.00 per MF Unit X 0.25

 
Said contribution shall be used at the County's discretion for Capital
Facilities Improvements including for use in a County Affordable Housing
Program.  Such sum shall be in 1991 dollars, which shall escalate annually
thereafter on the anniversary date of this rezoning in accordance with the
Consumer Price Index published by the Bureau of Labor Statistics, U.S.
Department of Labor (hereinafter identified as All Urban Consumers Index-US City
Average 1982/1984 = 100).

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 27 of 34



In lieu thereof and in accordance with adopted County policies, the Applicant on
its own initiative may request to the County that it be permitted to construct
regional capital facility improvements on-site, which improvements may include,
but not be limited to the following:
 
 
■       Regional Recreation Improvements

 
■       Cultural Arts Facilities

 
■       Multi-Purpose Senior Center



At the County's option, the Applicant shall either dedicate said improvements
for public use or enter into an agreement with the County or its designee to
provide for the use of said improvements by the general public with the
continued private maintenance of said improvements to be provided by the
Applicant.


The cost of providing on-site regional capital facilities shall be credited
dollar for dollar against the per-unit capital facilities cash contribution.


35.
Open Space Easement Contribution for Units between 3.4 and 4.0 Dwelling Units
Per Acre



The Applicant shall make a one time cash donation on a per unit basis toward the
purchase by the County of up to thirty-five (35) open space easements in the
amount of $7,000 per open space easement; provided, however, that the Applicant
on its own initiative may procure such open space easements at whatever price
available.  In the event the Applicant or the County

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 28 of 34



purchases such open space easements as set forth above, the Applicant shall
receive the right to build one additional residential unit above the initial 299
units for each open space easement purchased. The above-referenced donation or
open space easement procurement shall be required after construction of the
first 299 residential units in the PDH-30 area of Dulles Town Center. The
aforesaid cash donation of $7,000 per easement shall not be required where the
Applicant has, on its own, provided such open space easements. The aforesaid
cash payment, or evidence satisfactory in form to the County of such open space
easement, shall be presented to the County for approval prior to record plat or
final site plan approval for development of any units above the first 299 units.
 
 
36.       Open Space Easement Contribution for Units Over 4.0 Dwelling Units Per
Acre



The Applicant shall make a cash donation toward the purchase by the County of up
to thirty six (36) open space easements in the amount of $7,000 per open space
easement; provided, however, that the Applicant on its own initiative may
procure such open space easements at whatever price available.  In the event
the Applicant or the County purchases such open space easements as set forth
above, the Applicant shall receive the right to build twenty additional
residential unit(s) for each open space

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 29 of 34



easement purchased, above the initial 3 52 units developed. Either the donation
for or procurement of one additional open space easement as described in this
paragraph shall be provided prior to issuance of zoning permits for each group
of twenty (20) additional residential units constructed on the PDH-3 0 Property
after the first 352 residential units are constructed.  The aforesaid cash
donation of $7,000 per easement shall not be required where the Applicant has,
on its own, provided such open space easements.  The aforesaid cash payment, or
evidence satisfactory in form to the County of such open space easement, shall
be presented to the County for approval prior to record plat or final site plan
approval, for those groups of twenty units requiring the open space easements
above the first 3 52 residential units constructed on the PDH-3 0 Property.


XV.
ROUTE 28 HIGHWAY IMPROVEMENT DISTRICT PDH-30 PROPERTY



37.  In the event the Board zones a portion of the Property to the PDH-30 zoning
district, the Applicant shall, pursuant to all laws governing the Route 28
Highway Improvement District, continue paying taxes to the Route 28 Highway
Improvement District (the "Route 28 District").  Such taxes shall be paid in a
timely manner in accordance with the Route 28 District and shall be computed by
multiplying the total acreage contained in

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-OO14
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 30 of 34



the PDH-30 area, less dedicated right-of-way, by the per acre Route 28 Highway
Improvement District Tax assessed against the adjoining property to the south
zoned PD-IP property. Such PD-IP property was the subject of Special Exception
90-0071.  The Applicant shall continue paying the amount determined by the
preceding sentence to the Route 28 District until such time as there is
constructed on the PD-OP or PD-CH portion of the Property an improvement
yielding an equal amount of taxable income to the Route 2 8 District.


XVI.
SURVEY



38.  The Applicant shall establish a permanent horizontal geodetic controls
station (monument) with azimuth in accordance with second (2nd) order, class one
standards, as defined in "Classification, Standards of Accuracy and General
Specifications of Geodetic Control Surveys," 1974, N.O.A.A.--N.O.S., in the
format required by NGS for inclusion in the National Geodetic Control System.


The Applicant shall establish all future subdivisions and the property boundary
survey to the Virginia State Planar Coordinate Grid System, in accordance with
third order, class one standards, as defined in "Classification, . .
.  Standards of

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August a, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 31 of 34



Accuracy and General Specifications of Geodetic Control Surveys," 1974,
N.O.A.A.--N.O.S., U.S. Department of Commerce, Rockville, Maryland.


XVII.
MISCELLANEOUS

 


 
39.   Design Speed and Signage for Private streets


Concurrent with the submission of the construction plans and profiles for
private streets constructed on each section of the Property, documentation shall
be submitted to the County indicating the design speed for the respective
private streets.


The Applicant shall provide for the posting of traffic control signs on all
private streets in the PD-OP, PD-CH and PDH-30 areas of the Property, which
signs shall be of the same size and configuration as those posted by VDOT.
 
 
40.   Substantial Improvements

 
These proffers contemplate that the Applicant shall dedicate real property of
substantial value (including, but not limited to the donation of right-of-way
for the Algonkian Parkway Interchange), make substantial cash payments or
construct substantial public improvements the need for which is not generated
solely by the rezoning of ZMAP 1990-0014.  In the event Applicant fails within
five years from the date of this rezoning to substantially implement these
dedications, payments, or

 
 

--------------------------------------------------------------------------------

 

DULLES TOWN CENTER; ZMAP 1990-0014
PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 32 of 34



construction of improvements, then the rights stated in Section 15.1-491(al) of
the Code of Virginia 1950, as amended, shall not apply to this Property,
provided, however, that any rights acquired independently of Section
15.1-491(al) of the Code of Virginia (1950), as amended, shall not be waived by
this proffer.
 
 
 
41.   Interpretation

 
The Applicant acknowledges that there has been discussions with the County with
regard to the relationship of these proffers to the proffers contained in ZMAP
86-53.  The County and Applicant have reviewed the concept plans contained in
both sets of proffers and agree that the concept plan attached to ZMAP 8 6-53
and the Concept Plan contained herein substantially conform. Moreover, as it
pertains to the development of the Property, the Applicant will be required to
adhere to the transportation phasing program set forth herein in Exhibit E.  The
Applicant acknowledges that in the event there is a conflict between the
proffers contained in ZMAP 86-53 and the proffers contained in this ZMAP 90-14,
the Zoning Administrator shall be requested to determine which proffer
paragraph(s) control in his or her opinion.  The Zoning Administrator's
decision, when rendered, shall be dispositive of the issue, subject to such
appeal rights or amendment procedures at Applicants disposal.

 
 

--------------------------------------------------------------------------------

 



DULLES TOWN CENTER; ZMAP 1990-0014
DRAFT NO. 5

DRAFT PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4, 1991
November 6, 1991
November 25, 1991
December 9, 1991
Page 33 of 7



DULLES TOWN CENTER
 
ZMAP 89-38
 
Proffer Statement



These Proffers shall be binding upon the assigns and successors in interest of
the Applicant.


The undersigned hereby warrant that all owners of a legal interest of the
Subject Property have signed this Proffer Statement, that he/she has full
authority to bind the Property to these conditions either individually or
jointly with the other Owners affixing their signatures hereto, and that the
Proffers are entered into voluntarily.



 
LOUDOUN-LSJJ PARTNERSHIP
         
By:
Lerner Enterprises Limited
   
Partnership, its General
   
Partner
           
By:
/s/ Theodore N. Lerner
     
Theodore N. Lerner,
     
General Partner
         
By:
/s/ Jacob K. Schwalb
   
Jacob K. Schwalb,
   
General Partner


 
 

--------------------------------------------------------------------------------

 



DULLES TOWN CENTER; ZMAP 1990-0014
DRAFT NO. 5

DRAFT PROFFER STATEMENT
August 8, 1991
September 30, 1991
October 4,   1991
November 6, 1991
November. 25,1991
December 9, 1991
Page 34 of 34

 
STATE OF MARYLAND
COUNTY OF MONTGOMERY, to-wit:


I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Jacob K. Schwalb, a General Partner of LOUDOUN-LSJJ
PARTNERSHIP, whose name is signed to the foregoing, appeared before me and
personally signed and acknowledged the same on behalf of LOUDOUN-LSJJ
PARTNERSHIP, this 9th day of December, 1991.





 
/s/
 
Notary Public





My Commission Expires:
     
November 1, 1993
 





STATE OF MARYLAND


COUNTY OF MONTGOMERY, to-wit:


I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Theodore N. Lerner. General Partner of Lerner Enterprises
Limited Partnership, a Maryland Limited Partnership, which is a General Partner
of LOUDOUN-LSJJ PARTNERSHIP, whose name is signed to the foregoing, appeared
before me and personally signed and acknowledged the same on behalf of
LOUDOUN-LSJJ PARTNERSHIP, this 9th day of December, 1991.





 
/s/
 
Notary Public





My Commission Expires:
     
November 1, 1993
 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
Zoning Modification Requests
 
Dulles Town Center
(ZMAP 1990-0014)



The following zoning modifications are proposed as part of the
Dulles Town Center rezoning request.


A.
MODIFICATIONS TO THE GENERAL REGULATIONS: ARTICLE 5

 
 
1.             Section 511   LOT ACCESS REQUIREMENTS


 
■
Ordinance Provision: "No structure requiring a building permit shall be erected
upon any lot which does not have frontage on a Class I, Class II, or Class III
road as specified in the schedule of district regulations, except as
specifically provided in subdivision regulations, or in multi-family dwelling
and industrial park developments regulated in Article 7".
       
Modification Request:


It is requested that structures may be erected upon lots which front on private
streets in the "Town Center" area of the proposed PD-OP zone district and in the
single family attached and multi-family area of the PD-H30 zone district

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 2 of 12



 
2.
Section 525.3
OFF-STREET PARKING AND LOADING SPACE PROHIBITED IN REQUIRED YARDS ADJACENT TO
STREETS

 

 
■
Ordinance Provision: "Except as otherwise specifically provided herein, no
off-street parking areas for four (4) or more automobiles, and no loading space,
shall be permitted in any required yard adjacent to a street, nor shall any
maneuvering areas serving such spaces be so located."
       
Modification Request:



It is requested that this standard be modified to allow parking
spaces/structures in the required yard adjacent to a public or a private street
within the "Town Center". The off-street parking spaces/structures will be
located as follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 3 of 12






           
60' RIGHT-OF-WAY*
   
70' RIGHT-OF-WAY
                   
■
Minimum 20-foot building setback from the property line
 
■
Minimum 15-foot building setback from the property line
                     
and
             
and
         
■
Minimum 28-foot building setback from the face of curb.
           
■
Minimum 28-foot setback from the face of curb.
           
*If the right-of-way  reduction  is approved by VDOT.
     





 
3.
Section 525.7
JOINT PARKING FACILITIES

 

 
■
Ordinance Provision: "Where there are multiple uses on one lot, or where uses on
adjoining lots propose to combine parking areas and/or accessways, such joint
parking facilities shall be permitted, subject to the general requirements and
limitations applying to all parking areas. Such combinations shall be permitted
by the Zoning Administrator subject to the general requirements and standards
set forth, without special exception action by the Board of Zoning Appeals...."
       
 



 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 4 of 12



Modification Request


It is requested that the Zoning Administrator grant approval to provide joint
parking facilities for multiple uses on a lot.


B.
MODIFICATIONS TO SPECIAL DISTRICT REGULATIONS: ARTICLE 7



 
1.    Section 701.6.2     SERVICES AND COMMERCIAL USES



■
Ordinance Provision: "Services and commercial uses restricted to occupy a
total of not more than 3% of the total land area of the district, including, as
appropriate to the scale of the development, convenience establishments,
neighborhood shopping centers or community shopping centers."



 
Modification Request:



It is requested that this section of the Zoning Ordinance be modified to provide
for 6% of the total land area of the district (5.5 acres) to be developed as
shown on Exhibit B with service and commercial uses.


 
2.
Section 702.1.2.8
MINIMUM NUMBER OF DWELLING UNITS FOR WHICH PERMITS MUST BE ISSUED BEFORE
ISSUANCE OF PERMIT FOR SHOPPING CENTER.



■
Ordinance Provision: "No building permit for any such shopping center shall be
issued prior to issuance of building permits for 80% of the dwelling units for
which said center is to serve."


 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 5 of 12



Modification Requested:


It is requested that the PDH-30 area to be developed with service and commercial
uses be developed concurrent with the residential area in which it is located
(i.e. the residential land bay located east of City Center Blvd.).


3.
Section 702.3.1  MAXIMUM HEIGHT RESTRICTIONS



■
Ordinance Provision; "Dwellings:  35 feet." Modification Requested:



It is requested that the residential units in the "Town Center" area of the
project be constructed to varying heights ranging from five stories, but not to
exceed 100 feet, in the "Town Center" core area to three stories in the area
east of City Center Boulevard.


4.
Section 702.3.3.1  SPECIFICATIONS



■
Ordinance Provision: "The arrangement, character, extent, width, grade, and
location of all streets shall be designed and constructed in accordance with
specifications acceptable to the Virginia Department of Highways and
Transportation for inclusion into the State Highway System."



Modification Requested:


It is requested that streets which do not meet VDOT design criteria, i.e.
private streets, be permitted to be developed in Land Bays F, I, J, K, L, M, N,
O, P, Q, R, S, and T.

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 6 of 12



 
5.
Section 702.3.4.1
IF THE STREET OR PORTION THEREOF SERVES 50 OR LESS DWELLING UNITS



■
Ordinance Provision: "If the street or portion thereof serves 50 or less
dwelling units, vehicular access from off-street parking and service areas may
be directly to the street from individual dwelling units. Determination of
number of dwelling units served shall be based on normal routing of traffic
anticipated in the development."



Modification Requested:


It is requested that this standard be modified to permit up to 85 residential
units to access a public street at any one entrance point.


 
6.
Section 710.10.2
VEHICULAR AND PEDESTRIAN ENTRANCES AND EXITS



■
Ordinance Provision: "Principal vehicular access for the general public shall be
only from major arterials or secondary arterials."



Modification Requested:


This section of the Ordinance requires that access to buildings located in the
PD-CH zoning district be directly from major arterials or secondary arterials.
The areas proposed to be zoned PD-CH are located adjacent to the Dulles Town
Center Mall site. It is requested that vehicular access to the PD-CH area be
provided from the private perimeter road located on the Mall site. In the event
access is provided from the perimeter road, construction plans and profiles for
the segment of the perimeter road serving the respective

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 7 of 12



PD-CH parcels shall be submitted to the County for review and approval
concurrent with the site plan for the respective PD-CH area.


7.
Section 710.11.1.3 ADJOINING RESIDENTIAL DISTRICTS



■
Ordinance Provision: "When any PD-CH district adjoins any residential district,
a minimum yard requirement of 100 feet shall be maintained along any side or
rear lot line which adjoins a residential district, provided that driveways and
off-street parking areas may be within 50 feet of a residential district."



Modification Requested:


It is requested that the yard requirement be measured from the zoning district
boundary and not from the lot boundary.


8.
Section 711.7       MAXIMUM HEIGHT RESTRICTIONS



■
Ordinance Provision: "Other Buildings: 35 feet provided that a building may be
erected to a maximum height of one hundred feet if it is set back from public
streets or from lot tines that do not constitute boundaries of districts with
lower maximum height restrictions, in addition to each of the required minimum
yard dimensions, a distance of not less than two feet for each one foot of
height that it exceeds the 35-foot limit."


 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 8 of 12



Modification Requested:


This provision of the Zoning Ordinance requires increased setbacks for buildings
in the PD-OP zone district if the height of the buildings exceed 35 feet. The
applicant requests modification of this Ordinance provision to permit a uniform
building setback line as follows:


·
If the right-of-way reduction is approved by VDOT, 20 feet from a 60 foot wide
right-of-way

or
·
15 feet from a 70 foot wide right-of-way



9.
Section 711.9.3     MINIMUM LANDSCAPED OPEN SPACE



■
Ordinance Provision: "Minimum landscaped open space on any individual lot shall
not be less than .20 times the land area of the lot. Such open space shall not
be generally open to vehicles, and shall be landscaped and maintained in a
manner appropriate to the park-like character of the district"



 
Modification Requested:



The applicant requests that modification of the landscaping provisions of the
PD-OP district be permitted to include sidewalks, courtyards, terraces, and
other paved open areas in the calculation of the minimum landscaped open space
for any individual lot.

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 9 of 12



10.
Section 711.10      SITE PLANNING - EXTERNAL RELATIONSHIPS



■
Ordinance Provision: "Within any PD-OP districts, the site plan shall provide
for safe, efficient, convenient and harmonious groupings of structures, uses and
facilities, for appropriate relation to surrounding areas, and for smooth and
convenient traffic flow within the district and at points of entry and exit. To
promote park-like character within such districts, particular care should be
taken to organize the landscaping plan in such a way as to maximize the visual
effects of green spaces as seen from public ways. Landscaping or other devices
shall be used to screen surrounding residential districts from undesirable views
into the PD-OP districts and to screen the PD-OP districts from undesirable
external exposures. In particular all service and loading areas shall be
screened from view from public streets and from first floor windows in adjacent
residential distncts. Parking areas for more than ten automobiles shall, insofar
as reasonably possible, be screened from similar view by landscaping fences,
walls or relation to buildings."



Modification Requested:


It is requested that this standard be modified to allow off-street parking
spaces/structures in the required yard adjacent to a public or a private street
and to provide on-street parking in the "Town Center" area which is buffered
from the view of the residential uses in the PDH zone district adjacent to the
PD-OP zone district The off-street parking spaces/structures will be located as
follows:

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 10 of 12





 
60' RIGHT-OF-WAY*
 
70' RIGHT-OF-WAY
 
■Minimum 20-foot building setback from the property line
 
 
 
and
 
 
 
■Minimum 28-foot building setback from the face of curb.
 
*If the right-of-way reduction is
Approved by VDOT.
 
■Minimum 15-foot building setback from the property line
 
 
 
and
 
 
 
■Minimum 28-foot setback from the face of curb.





In the "Town Center" area of the PD-OP zone district, landscaping will be
installed along the property line as generally shown on the Typical Town Center
Commercial Street Sections Plan, Exhibit G.


12.                                      Section
711.10.1.1                                           ADJACENT TO PUBLIC STREETS


■
Ordinance Provision: "No portion of any building shall be erected closer than 35
feet to any public street. No off-street parking shall be permitted within 25
feet of any public street. At least two-thirds of the areas of yards thus
provided shall be in landscaped open space."


 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 11 of 12





Modification Requested:


The applicant requests that this section of the Zoning Ordinance be modified to
provide for a uniform building setback in the "Town Center" as follows:


·  
If the right-of-way reduction is approved by VDOT, 20 feet from a 60 foot wide
right-of-way



or


·  
15 feet from a 70 foot wide right-of-way



13.
Section 711.11
SITE PLANNING - INTERNAL RELATIONSHIPS -YARDS BETWEEN BUILDINGS



■
Ordinance Provision: "Where individual lots or building sites are provided for
lease or sale, minimum distance between buildings on adjacent lots or building
sites shall be 25 feet. Such yards may be used for driveways or parking, and
covered entrances for passengers from automobiles may extend into such yards,
but not closer than 5 feet to lot or building site lines. Covered walkways
connecting buildings, or connecting buildings with parking areas, shall be
permitted in such yards.



Where there is more than one building on an individual lot or building site,
spacing between such buildings shall be as required for fire protection, but if
space is left between buildings, it shall be at least 25 feet in minimum
dimension. Covered walkways connecting buildings may traverse such space."

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Zoning Ordinance Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 12 of 12





Modification Requested:


The applicant requests a modification of this Zoning Ordinance requirement to
eliminate setbacks between buildings, provided that location and design
standards conform to fire codes.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
 
Land Subdivision and Development Ordinance
and
Facilities Standards Manual Modifications
 
 
Dulles Town Center
(ZMAP 1990-0014)





The following modifications to the Land Subdivision and Development Ordinance
("LSDO") and the Facilities Standards Manual ("FSM") are proposed as part of the
Dulles Town Center rezoning request.


1.
LSDO Section 1245.01
LOTS AND BUILDING AREAS



■
Ordinance Provision:



"(1)
The lot area, width, depth, shape, and orientation and the minimum building
setback lines shall be appropriate for the location of the subdivision and for
the type of development and use contemplated and in accordance with the lot
arrangement, design, and shape, and shall be such that all lots provide sues for
homes or buildings conforming to these regulations.



(2)
All lot sizes conform to the County Zoning Code. Lots shall not contain
peculiarly shaped elongations solely to provide necessary square footage of area
which would be unusable for normal purposes.



(3)
Except where otherwise specifically provided for in these regulations or in the
Zoning Ordinance, all lots shall front on an existing or recorded public street
dedicated by the subdivision plat


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 2 of 9





and maintained or designed and built to be maintained by the Virginia Department
of Highways and Transportation.


(4)
The building setback lines shall conform to the requirements of the County
Zoning Ordinance.



(5)
Double frontage or reversed frontage lots should be avoided except where
essential to provide separation of residential development from streets or to
overcome disadvantages of topography.



(6)
All remnants or outlots below the minimum size permitted remaining after
subdividing a tract must be added to adjacent lots or common open space rather
than remain as unbuildable or peculiarly shaped parcels not in keeping with the
intent of these regulations."



Modifications Requested:


In accordance with the above-listed Zoning Ordinance modifications, it is
requested that the minimum setback, frontage and street requirements be modified
to provide for the development of the "Town Center" design (i.e., located in
Land Bays E, F, G, H, I, J, K, L, M, N, 0, P, Q, R, S, and T) for the Dulles
Town Center project

 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 3 of 9





2.           LSDO Section
1245.05                                                      STREET IMPROVEMENTS


■
Ordinance Provisions



"(1) As to all street improvements:


(a)
The subdivider/developer shall lay out, grade, construct, and otherwise improve
all streets designated on the approved plat or that directly serve the
subdivision in accordance with the specifications in the Facilities Standards
Manual and the standards of the Virginia Department of Highways and
Transportation. For the purpose of this section, a street improvement shall be
deemed to directly serve the subdivision or development when the need for such
improvement is substantially generated by the proposed use.



(b)
The arrangement, character, extent, width, grade, and location of all streets
and roads shall conform to the Comprehensive Plan of the County, shall be
coordinated with other constructed or platted streets in such a manner to ensure
coordination with other existing (constructed or platted) streets within and
contiguous to the subdivision as to location, width, grade and drainage, and
shall be designed and constructed in accordance with the specifications of the
Virginia Department of Highways and Transportation and the specifications of
these regulations and the Facilities Standards Manual."


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 4 of 9





Modifications Requested:


In accordance with the above-listed Zoning Ordinance modifications, it is
requested that private streets be provided in the PD-OP and PDH-30 zone
districts.


 
3.
FSM Section 4.200, 4.300
STREET FUNCTIONAL CLASSIFICATIONS AND STREET DESIGN STANDARDS



■
Ordinance Provisions



"All development projects shall recognize the functional street classifications
as provided by the Comprehensive Plan of Loudoun County and/or by the plans of
the Virginia Department of Transportation. The County recognizes a hierarchy of
roads based on functional classification and encourages the development of
routing options at each level. Broad categorization of this hierarchy includes:
limited access highways, arterial roads, collector roads, and local streets. The
main function of the higher category streets is the accommodation of through
traffic. Lower category streets function to provide local access.

 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER
 


December 9, 1991
Page 5 of 9


GENERAL CRITERIA:


1.
All streets shall conform to the design requirements set forth in this Chapter.
Design shall be based upon projected traffic counts and functional street
classification.



2.
For the purposes of this Manual, public streets shall be defined as roadways
intended for inclusion in the Virginia Department of Transportation secondary
road network. Public streets are to be designed to the standards of the Virginia
Department of Transportation so that they may be maintained by the Virginia
Department of Transportation. Unless specified by ordinance or the Board of
Supervisors, all streets in Loudoun County shall be constructed as public
streets.



3.
Only when so specified by ordinance or authorized by the Board of Supervisors
may private streets be used in lieu of public streets. When private streets are
intended for use by a specific subdivision, such streets shall be constructed
and maintained within a legally recorded ingress/egress easement. Private
streets shall be subject to a private maintenance agreement as specified in this
section of the Facilities Standards Manual Authorization for public enforcement
or an enforcement agreement is required to address policing needs.



4.
The methods and materials used for the construction of all streets, whether
public or private, shall conform to the current Virginia Department of
Transportation Road and Bridge Specifications,


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 6 of 9


except as contained in this manual or modified in writing by the Director and/or
the Virginia Department of Transportation, as may be applicable.


5.
Standard roadway structures and elements shall conform to the current Virginia
Department of Transportation Road and Bridge Standards, Volumes I and II, except
as contained in this manual or modified by the Director.



6
Each street shall have a continuity of design throughout. Therefore, multiple or
"step down" typical designs will not be acceptable.



7.
All construction plans shall be identified with a seal of a Professional
Engineer licensed to practice in the State of Virginia, or related professional
as may be licensed and approved by the State.



8.
For any new street construction which includes landscaping and is intended for
inclusion in the secondary road system, a landscaping plan must to be approved
by VDOT and the County.



9.
New public street construction must conform to the requirements of VDOT's
subdivision street requirements."


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 7 of 9





Modifications Requested:


In accordance with the above-listed Zoning Ordinance modifications, it is
requested that private streets be provided in the PD-OP and PDH-30 zone
districts.


 
4.
FSM Section 4.110.9
PRELIMINARY TRANSPORTATION PLANNING: GENERAL REQUIREMENTS



■
Ordinance Provision:
"No more than 50 dwelling units in a subdivision shall obtain their access from
a single point of access."



Modifications Requested:


In accordance with the above-listed Zoning Ordinance modifications, it is
requested that this FSM standard be modified to permit up to 85 residential
units to access a public street at any one entrance point.


 
5.
FSM Section 7.100
STREET AND SECURITY LIGHTING STANDARDS



■
Ordinance Provision:



"General Requirements


(1)
All subdivisions within planned development and residential areas with the lot
frontage of 100 feet or less for single family dwellings and all multi-family
dwelling units, shall have street and pedestrian


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 8 of 9

        walkway lighting installed in accordance with the standards of this
chapter and those of the Virginia Department of Transportation.


(2)
An adequate lighting plan shall be submitted with all non-residential
development projects.



(3)
A lighting plan shall be submitted as a part of the construction plans.



(4)
Safety lighting shall be provided by the applicant when deemed necessary by VDOT
or Loudoun County.



Lighting Standards


(1)
Subdivision lighting of streets and sidewalks or pathways within or immediately
adjacent to the dedicated right-of-way or private street easement shall be
installed so as to meet the requirements of Paragraph II, Security Lighting
Facilities, of the "Guide Policy for Roadway Lighting Facilities and Security
Lighting Facilities" of the Virginia Department of Transportation.



(2)
Roadway lighting shall be provided as required by the Virginia Department of
Transportation and/or Loudoun County.



(3)
Where pathway systems are away from the right-of-way or private street easement,
they shall be lighted separately to a lighting level of 0.2 minimum average
maintained horizontal footcandles value at any point on the walkway surface
where the illuminating source


 
 

--------------------------------------------------------------------------------

 

Exhibit D




Land Subdivision and Development Ordinance
and Facilities Standards Manual Modifications
for
DULLES TOWN CENTER


December 9, 1991
Page 9 of 9

        is at its lowest output and when the luminaire is in its dirtiest
condition."


Modifications Requested:


It is requested that this section be modified such that all pathways which are
away from rights-of-way would not be required to be lit.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


DULLES TOWN CENTER


ZMAP 90-0014
Transportation Phasing Plan
November 12, 1991
(Revised 12-7-91)


INTRODUCTION


The applicant has previously submitted a transportation study prepared by Callow
Associates, Inc., indicating that the transportation system associated with ZMAP
90-0014 operates at an acceptable level of service upon buildout. Further
analyses have been submitted which stipulate that the Applicant's proposed
development may be accommodated within the proffered road system of ZMAP 90-0014
without the Algonkian Interchange.


 This amended transportation phasing plan has been prepared in response to
Staff's concern to develop a traffic distribution plan associated with the
Applicant's proposed development pursuant to ZMAP 90-0014. This plan is proposed
only to distribute trips pursuant to development permitted under ZMAP 90-0014,
and for no other purpose.


PHASING PLAN


Submitted with this plan is a November 6, 1991 memorandum prepared by Callow
Associates, Inc., which analyses all Dulles Town Center traffic with the
exception of the traffic generated by the mall. Even though it is outside of the
ZMAP 90-0014 area, this study analyses the combination of the FLEX (90-0071) and
the current application pursuant to Staff's request. Attachment I to this plan
presents an ADT capacity of each access point proffered with ZMAP 90-0014.


Our plan proposes a trip distribution program as indicated in Attachment I. This
attachment will serve as the base document to analyze the distribution of trips
generated by development permitted by ZMAP 90-0014. An ongoing tabulation
reflecting development trips will be maintained by the Applicant, and will be
available to the County upon request.


Initially, trips will be calculated with each phase of development according
with the equations contained in the ITE Trip Generation Manual (5th Edition), as
follows:

 
 

--------------------------------------------------------------------------------

 

 
TRIPS = (EXP(0.756*LN(A) + 3.765) + (EXP(1.024*LN(B) + 1.710) +

         (EXP(0.850*LN(C) + 2.565) + (EXP(0.625*LN(D) + 5.985) +
         (40.67*E) + (3.68*F+342.65); where:


      A = OFFICE SPACE (IN 1,000 GSF UNITS)


      B = RESIDENTIAL MULTIFAMILY UNITS (IN # OF UNITS)


      C = RESIDENTIAL TOWNHOUSE UNITS (IN # OF UNITS)


      D = RETAIL IN PD-CH (IN 1,000 GLA UNITS)


      E = RETAIL IN PDH-30 (IN 1,000 GLA UNITS)


      F = WAREHOUSE SPACE (IN 1,000 GSF UNITS)




All development will be placed into one of the above categories. ADT trips will
be calculated using one of the above equations. The trips would then be
redistributed to the "OPEN ACCESS" points in proportion to the ultimate capacity
of the access points as previously determined in the Callow Associates
memorandum of November 6, 1991. (Note: This distribution is for phasing purposes
only and does not imply that 100% of the ultimate trip distribution equals 100%
of available intersection or road capacity)


Proposed development would be deemed acceptable if the "used" capacity of all
access points (or point) was less than 100%. If the analysis indicates that
capacity to any access point exceeds 100%, it is then the Applicant's choice to
either (1) open another access point, (2) temporarily suspend development, or
(3) reduce the proposed development to a level commensurate with the 100% access
capacity. When two or more access points are required to be opened by the
phasing plan, they will be joined together by all or parts of 1 or more of the
following roads: Atlantic Blvd., Nokes Blvd.(Route 638 Relocated), Dulles Center
Blvd., City Center Blvd. or the Loudoun Tech Access Road, all as shown on
Attachment II.


If for example, at a given phase of development, open access points are limited
to the intersections of Dulles Center/Rt. 28 and Rt. 638/Rt. 28, then 32/50th
(64%) of the traffic is distributed to the Rt. 638/Rt. 28 intersection and
18/50th (36%) would be distributed to the Dulles Center/Rt. 28 intersection.
Since the calculated use of both intersections is less than 100%, the proposed
development passes the phasing test. Attachment III presents. a hypothetical
tabulation of this example.


The last point to address, is the use (if any), of the collector road between
City Center and Loudoun Tech (Loudoun Tech Access Road). The November 6, 1991
analysis did not use this access point in arriving at operating capacities of
the remaining access points. This assumption was made to reflect the fact that
part of that road (within Loudoun Tech) remained unbuilt and unproffered at the
time. However, John Callow has allocated a 4% bonus capacity to that access if
it is completed. The bonus capacity is in addition to the 53,632 ADT trips
otherwise permitted.

 
 

--------------------------------------------------------------------------------

 



This is illegible document, which would be maintained by the Applicant, and
available to the County for verifications, upon request.
DULLES TOWN CENTER
 
TRANSPORTATION PHASING PLAN (ZMAP 90-0014)
 
9/29/19 13 05
Rev 12/8/91 21 46
ZONE
LAND USE
ITE REFERENCE
D.U.'S
FLOOR AREA (GROSS)
TRIP GENERATION
(ITE 5th EDIT)
ULTIMATE TRIPS
TRIPS THIS PHASE
% OF TOTAL TRIPS
                     
ZMAP 90-14
                 
PD-OP
OFFICE
710
   
EXP(0 756*LN(X)+3 765)
19,964
     
PDCH
RETAIL-PDCH
820
   
EXP(0 625*LN(X)+5 985)
13,984
     
PDH-30
RETAIL-PDH-30
814
   
40.67*X
2,928
     
PDH-30
RESID - MULTIFAMILY
220
   
EXP(1 024*LN(X) + 1 710)
5,919
     
PDH-30
RESID - TOWNHOUSE
230
   
EXP(0 850*LN(X) + 2 565)
966
     
SPEX 90-71
                 
PDIP
WAREHOUSE
150
   
3 68*X+342 65
3,298
     
PDIP
OFFICE
710
   
EXP(0 756*LN(X)+3 765)
6,573
                           
TOTAL
 
0
0
 
53,632
0
   





ACCESS POINTS
capacity
MAXIMUM TRIPS
PHASED ALLOCATION
REMAINING CAPACITY
% OF CAPACITY
ULTIMATE ACCESS POINTS (2010)
                     
Intersection of Rt 638/Rt 28
32%
17,162
0
   
Ramps to/from Dulles Center/Rt 28
18%
9,654
     
Ramps to/from Atlantic Blvd/Rt. 7
16%
8,581
     
Intersection of City Center/Rt 7
19%
10,190
     
Rt. 638 to Loudoun Tech
15%
8,045
0
               
Subtotal
100%
53,632
0
               
BONUS ACCESS (if built, in addition to 53,632)
                     
Spur from City Center to Ridgetop Circle
4%
2,145
     
(LOUDOUN TECH ACCESS ROAD)
         



Attachment I

 
 

--------------------------------------------------------------------------------

 
 
 
Graphic
DULLES TOWN CENTER
ROAD NETWORK
12/7/91



 
 

--------------------------------------------------------------------------------

 
This illegible document, which includes a hypothetical example of development.
DULLES TOWN CENTER
 
TRANSPORTATION PHASING PLAN (ZMAP 90-0014)
 
9/29/19 13 05
Rev. 12/8/91 22 04



ZONE
LAND USE
ITE
REFERENCE
D.U.'S
FLOOR AREA (GROSS)
TRIP GENERATION
(ITE 5th EDIT)
ULTIMATE TRIPS
TRIPS THIS PHASE
% OF TOTAL TRIPS
                 
ZMAP 90-14
               
PD-OP
OFFICE
710
 
500,000
EXP(0.756*LN(X)+3.765)
19,964
4,737
23 7%
PDCH
RETAIL-PDCH
820
 
98,000
EXP(0.625*LN(X)+5.985)
13,984
6,979
49 9%
PDH-30
RETAIL-PDH-30
814
   
40 67*X
2,928
   
PDH-30
RESID - MULTIFAMILY
220
   
EXP(1 024*LN(X)+1.710)
5,919
   
PDH-30
RESID- TOWNHOUSE
230
   
EXP(0.850*LN(X)+2.565)
966
   
SPEX 90-71
               
PDIP
WAREHOUSE
150
 
100,000
3 68*X+342 65
3,298
711
21 5%
PDIP
OFFICE
710
   
EXP(0 756*LN(X)+3 765)
6.573
                       
TOTAL
 
0
698,000
 
53,632
12,427
23.2%





ACCESS POINTS
CAPACITY
MAXIMUM TRIPS
PHASED ALLOCATION
REMAINING CAPACITY
% OF CAPACITY
ULTIMATE ACCESS POINTS (2010)
                     
Interaction of Rt 638/Rt 28
32%
17,162
7,953
9.209
*46 3%
Ramps to/from Dulles Center/Rt 28
18%
9,654
4,474
5,180
*46 3%
Ramps to/from Atlantic Blvd/Rt. 7
16%
8,581
     
Intersection of City Center/Rt 7
19%
10,190
     
Rt. 638 to Loudoun Tech
15%
8,045
                 
Subtotal
100%
53,632
12,427
 
23 2%
           
BONUS ACCESS (if built, in addition to 53,632)
   
* Since these capacities are less than 100%, development under this phase would
be permitted. The two Intersections would be connected by parts of Dulles
Center, Atlantic and Nokes Blvds.
     
Spur from City Center to Ridgetop Circle
4%
2,145
(LOUDOUN TECH ACCESS ROAD)
   




 
Attachment III

 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC
 
TYPICAL TOWN CENTER COMMERCIAL STREET
(PUBLIC AND PRIVATE)

 
GRAPHIC
 
TYPICAL RESIDENTIAL STREET
(PUBLIC AND PRIVATE)



 
SECTIONS
Exhibit F

DULLES TOWN CENTER

--------------------------------------------------------------------------------



 
 
GRAPHIC
 
DULLES TOWN CENTER


LOUDOUN • LSJJ PARTNERSHIP


SASAKI ASSOCIATES, INC
OCTOBER 1, 1991




EXHIBIT G. SECTION THROUGH TOWN CENTER COMMON AREA

 
FRXLIB-535778.1-BFTOMPKI
 

--------------------------------------------------------------------------------

 



EXHIBIT H


Form of Pre-Emptive Option Agreement









 
































FRXLIB-535778.1-BFTOMPKI
 

--------------------------------------------------------------------------------

 
 
Reed Smith Draft 3/14/2008
AFTER RECORDING,
PLEASE RETURN TO:

 
 PREEMPTIVE OPTION AGREEMENT
 
THIS PREEMPTIVE OPTION AGREEMENT (this “Agreement”) is made and entered into as
of __________, 200__ (the “Effective Date”), by and between (i) NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION (“CFC”), a District of Columbia
cooperative association, and (ii) DTC PARTNERS, LLC. (“DTC”), a Virginia limited
liability company.
 
RECITALS
 
A.           Concurrently with the signing and delivery of this Agreement, DTC
is conveying the CFC Parcel to CFC.
 
B.           CFC has agreed to grant to DTC certain preemptive options with
respect the future sale of the CFC Parcel.
 
NOW, THEREFORE, in order to induce DTC to sell and convey the CFC Parcel to CFC,
and in consideration thereof, CFC and DTC hereby agree as follows
 
1.           Defined Terms.  As used in this Agreement, the following terms have
the respective meanings set forth below:
 
Affiliate:  When used with reference to any Person, shall mean any Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by, or is under common control with, the specified Person (the term
“control” for this purpose, shall mean the ability, whether by the ownership of
shares or other equity interest, by contract or otherwise, to elect a majority
of the directors of a corporation, independently to select the managing partner
of a partnership or the managers of a limited liability company, or otherwise to
have the power independently to remove and then select a majority of those
Persons exercising governing authority over an entity, and control shall be
conclusively presumed in the case of the direct or indirect ownership of 50% or
more of the equity interests).  In the case of CFC, Affiliate shall also mean
any member of CFC and any entity, the accounts of which will be or are
consolidated with those of CFC in its consolidated financial statements.
 
Ancillary Parcel:  The area of the CFC Parcel identified as such on Exhibit A
(Sheet 2 of 3 and Sheet 3 of 3).
 
Business Day:  Any day of the week other than a Saturday, a Sunday or a day on
which banking institutions in Washington, D.C. are obligated or authorized by
law to close.
 

--------------------------------------------------------------------------------


CFC Parcel:  The parcel of real property located in Loudoun County, Virginia,
which is more particularly described in Exhibit A (Sheet 3 of 3) to this
Agreement, together the buildings, fixtures and other improvements from time to
time located thereon.
 
CFC Parcel Owner:  CFC and each successive owner of fee simple title in and to
the CFC Parcel during the period of CFC’s and such successive owner’s ownership
of the CFC Parcel.
 
Decision Period:  The period of 20 Business Days beginning on (but not
including) the Business Day on which DTC actually receives a Proposed Sale
Notice pursuant to Section 3(a) or the period of 20 Business Days beginning on
(but not including) the Business Day on which DTC actually receives a Third
Party Offer pursuant to Section 4(a), as the case may be.
 
Economic Terms of Sale:  All material economic terms of the proposed purchase
transaction, including the purchase price of all or any part of the CFC Parcel
proposed to be sold, the downpayment and the terms of payment of the purchase
price and, if the entire purchase price is not to be paid in cash or current
funds at the closing, the terms of payment of the balance of the purchase price;
the interest on and security (if any) for any deferred purchase price; the
buyer’s feasibility or study period (if any); the date of closing of the
purchase and sale transaction; provisions for payment of the transfer and
recording taxes, revenue stamps and recording taxes payable in connection with
the recording of the deed; any other provisions for the payment of money by the
buyer to the CFC Parcel Owner; the type of deed to be delivered at the closing;
a general description of the representations and warranties to be given by the
CFC Parcel Owner; and a general description of the conditions of closing.
 
Governmental Authority:  Any board, bureau, commission, department or body of
any municipal, county, state or federal governmental unit, or any subdivision
thereof, having or acquiring jurisdiction over the Property or the management,
operation, use or improvement thereof.
 
Headquarters Building Parcel:  The area of the CFC Parcel identified as such on
Exhibit A (Sheet 1 of 3).
 
Institutional Lender:  A commercial or savings bank, savings and loan
association, pension fund, insurance company, endowment fund or trust, real
estate investment trust, government agency, or quasi-governmental agency, such
as a board, bureau, authority or commission of any federal, state or local
government, any corporation established by or for the benefit of any federal,
state or local governmental agency or authority, any asset manager or investment
advisor acting on behalf of any such entity, any entity composed of one or more
of the foregoing, or any other Person regularly engaged in the business of
making loans secured by first Mortgages on income-producing real property.
 
Mortgage:  A mortgage, deed of trust or other type of security instrument of the
 
- 2 -

--------------------------------------------------------------------------------


type commonly given to secure loans or advances on, or the unpaid purchase price
of, real property in the jurisdiction in which such real property is located.
 
Option Period:  The period beginning on the Effective Date and ending on the
twentieth (20th) anniversary of the date of this Agreement.
 
Person: An individual, estate, trust, partnership, corporation, Governmental
Authority or other legal entity.
 
Phase 1 Building:  The building identified as the "Phase 1 Building" on Sheet 1
of 3 of Exhibit A.
 
Pre-Emptive Option Parcel.  The area of the CFC Parcel identified as such on
Exhibit A (Sheet 2 of 3) as to the Option Parcel and Sheet 3 of 3 as to the
Option 2 Parcel.
 
Preemptive Purchase Option:   DTC’s options to purchase the CFC Parcel pursuant
to Section 3 and Section 4.
 
Publicly-Held Entity:  A corporation or other business entity whose shares or
equity interests are registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended.
 
Third Party Offer:  A written offer to purchase the CFC Parcel which (i) is for
a specified price, (ii) made by a financially responsible Person, identified
therein by name and address, who reasonably appears capable of complying with
the terms of the Third Party Offer and who is unrelated, directly or indirectly,
to CFC Parcel Owner, (iii) contains all material terms and conditions of the
proposed purchase and sale, (iv) is in a form legally enforceable against the
Person who makes the Third Party Offer, and (v) does not contain terms or
conditions which DTC, for reasons other than its financial condition, is not
reasonably capable of performing, such as payment in a specific form of property
(such as corporate stock or a unique or specific item or class of property) not
readily available to DTC or for which no recognized or adequate public market
exists.  The Third Party Purchaser shall be deemed to be "unrelated" only if it
is not an Affiliate of the CFC Parcel Owner and there is no arrangement of any
kind whereby the CFC Parcel Owner, directly or indirectly, will be financially
interested in the ownership of the CFC Parcel, or any interest therein, after
the sale of the CFC Parcel.
 
Third Party Purchaser:  The Person who makes a Third Party Offer.
 
2.           Restriction on Sale.
 
(a)           Except as otherwise provided in the next sentence, CFC agrees
that, during the period beginning on the Effective Date and ending on the tenth
(10th) anniversary of the Effective Date, it shall not sell or convey to any
Person (other than an Affiliate of CFC or DTC) any part of the CFC Parcel.  This
restriction shall not apply to (i) the sale of the Headquarters Building Parcel
after the construction of the Phase 1 Building has been completed (as evidenced
by the issuance by the applicable
 
- 3 -

--------------------------------------------------------------------------------


Governmental Authority of a certificate of occupancy), (ii) the sale of the
Ancillary Parcel in conjunction with the sale of the Headquarters Building
Parcel after the completion of construction of the Phase I Building, or (iii)
the sale of the Ancillary Parcel after the completion of construction of a
building thereon (as evidenced by the issuance by the applicable Governmental
Authority of a certificate of occupancy).  Any Affiliate of the Purchaser who
purchases all or any part of the CFC Parcel from  CFC shall be subject to the
same restrictions on sale as CFC.
 
(b)           After the tenth (10th) anniversary of the Effective Date, CFC’s or
an Affiliate’s right to sell any part of the CFC Parcel shall be subject to
Seller’s rights Section 3 and Section 4.
 
3.           DTC’s Right of First Offer on Sale.
 
(a) DTC’s First Right to Purchase CFC Parcel.  Except as otherwise provided in
Section 5, if at any time or from time to time during the Option Period, the CFC
Parcel Owner intends to sell all or any part of the CFC Parcel, the CFC Parcel
owner shall promptly deliver notice to DTC of its intention to sell (a “Proposed
Sale Notice”).  The Proposed Sale Notice shall identify the part (or all) of the
CFC Parcel proposed to be sold (the “Proposed Sale Parcel”) and shall include a
statement setting forth the Economic Terms of Sale on which the CFC Parcel Owner
would be willing to sell the Proposed Sale Parcel.  DTC shall have the right
during the Decision Period to notify the CFC Parcel Owner of its desires to
purchase the Proposed Sale Parcel in accordance with the Economic Terms
contained in the Proposed Sale Notice.  If DTC so notifies the CFC Parcel Owner
within the Decision Period, DTC and the CFC Parcel Owner shall, during the
30-day period beginning on the last day of the Decision Period, use good faith
commercially reasonable efforts to negotiate and sign a definitive contract for
purchase and sale of the Proposed Sale Parcel on the Economic Terms contained in
the Proposed Sale Notice and such other terms and conditions as they may agree
on, but if they are unable to do so then Section 3(b) shall apply.  The CFC
Parcel Owner and DTC shall use commercially reasonable efforts to close the
purchase and sale transaction within forty-five (45) days after the execution of
the definitive contract for purchase and sale of the CFC Parcel.
 
(b) CFC Parcel Owner’s Right to Sell.  If (i)  DTC does not timely notify the
CFC Parcel Owner within the Decision Period of its desire to purchase the
Proposed Sale Parcel pursuant to Section 3(a), or (ii) DTC timely notifies the
CFC Parcel Owner within the Decision Period of DTC’s desire to purchase the
Proposed Sale Parcel pursuant to Section 3(a), but DTC and the CFC Parcel Owner
are thereafter unable to agree upon the full terms of, and to sign, a definitive
contract for the purchase and sale of the Proposed Sale Parcel within the 30-day
period referred to in Section 3(a), the CFC Parcel Owner shall thereafter have
the right to enter into a definitive contract with any other Person (other than
an Affiliate of the CFC Parcel Owner), as purchaser, for the purchase and sale
of the Proposed Sale Parcel, but the contract with the other Person (i) may not
provide for a purchase price that is less than an amount equal to the quotient
obtained by dividing (x) the purchase price specified in the Proposed Sale
Notice, by (y) ninety one-hundredths (.90), (ii) may not contain any other
Economic Terms of Sale that are more favorable to
 
- 4 -

--------------------------------------------------------------------------------


 
 the other Person, in any material respect, than the Economic Terms of Sale
included in the Proposed Sale Notice, and (iii) shall provide that the purchase
and sale of the Proposed Sale Parcel must be consummated not later than the
earlier to occur of (x) one (1) year after the expiration of the Decision Period
or (y) one hundred eighty (180) days after the date of the contract with the
other Person.  If the CFC Parcel Owner’s sale of the Proposed Sale Parcel is not
consummated within the period specified in the preceding sentence, the CFC
Parcel Owner may not thereafter sell the Proposed Sale Parcel to any Person
(including the Person who was the purchaser under the definitive contract)
without first complying with the provisions of this Section.  Within five
Business Days after the CFC Parcel Owner enters into a definitive contract with
the other Person, the CFC Parcel Owner shall deliver a complete and correct copy
of such contract to DTC.
 
(c)           Termination.  If (i) DTC does not timely notify the CFC Parcel
Owner within the Decision Period of its desire to purchase the Proposed Sale
Parcel pursuant to Section 3(a), or (ii) DTC timely notifies the CFC Parcel
Owner within the Decision Period of DTC’s desire to purchase the Proposed Sale
Parcel pursuant to Section 3(a), but DTC and the CFC Parcel Owner are thereafter
unable to agree upon the full terms of, and to sign, a definitive contract for
the purchase and sale of the Proposed Sale Parcel within the 30-day period
referred to in Section 3(a), and if the CFC Parcel Owner consummates the sale of
the Proposed Sale Parcel pursuant to Section 3(b), DTC’s right to purchase the
Proposed Sale Parcel pursuant to this Agreement shall terminate.
 
4.           DTC’s Right of First Refusal on Sale.
 
(a)           DTC’s Right to Purchase.  Except as otherwise provided in Section
4(c) and Section 5, if at any time or from time to time during the Option
Period, the CFC Parcel Owner receives a Third Party Offer for the purchase of
all or any part of the CFC Parcel which the CFC Parcel Owner intends to accept
(the “Proposed Sale Parcel”), the CFC Parcel Owner shall promptly notify DTC of
its receipt of the Third Party Offer (a “Sale Notice”).  The Sale Notice shall
be accompanied by a complete copy of the Third Party Offer and, unless the Third
Party Purchaser is a Publicly-Held Entity, a certification signed by the Third
Party Purchaser identifying all Persons who own more than five percent (5%) of
its voting stock, in the case of a corporation, or more than five percent (5%)
of the interests in its capital or profits, or both, in the case of a
partnership, limited liability company or other business entity.  The delivery
of a Sale Notice shall constitute a representation and warranty by the CFC
Parcel Owner to DTC that the Third Party Offer is bona fide in all
respects.  DTC shall have the right during the Decision Period to notify the CFC
Parcel Owner of its intention to purchase the Proposed Sale Parcel in accordance
with the terms and conditions of the Third Party Offer.  If DTC so notifies the
CFC Parcel Owner within the Decision Period, the CFC Parcel Owner and DTC shall,
within 15 Business Days after the end of the Decision Period, enter into a
definitive contract for the purchase and sale of the Proposed Sale Parcel on the
same terms and conditions as those contained in the Third Party Purchase Offer;
except that the purchase price payable by DTC shall be equal to ninety percent
(90%) of the purchase price specified in the Third Party Offer.
 
- 5 -

--------------------------------------------------------------------------------


(b)           CFC Parcel Owner’s Right to Sell to Third Party Purchaser.  If DTC
does not notify the CFC Parcel Owner of its intention to purchase the Proposed
Sale Parcel within the Decision Period, the CFC Parcel Owner shall have the
right to sell the Proposed Sale Parcel to (or to an Affiliate of) the Third
Party Purchaser, but the sale must be consummated within the time specified in,
and otherwise strictly in accordance with the terms of, the Third Party
Offer.  If the sale is not consummated within the time specified in the Third
Party Offer, any subsequent sale of the Proposed Sale Parcel to the Third Party
Purchaser or to any other Person on the same or other terms and conditions must
comply again with all the terms and provisions of Section 3 and this Section 4.
 
(c)           Special Exception.  Section 4(a) shall not apply to the CFC
Parcel, or any part thereof, with respect to which CFC has previously delivered
a Proposed Sale Notice to CFC and otherwise complied with the provisions of
Section 3(a).
 
(d)           Termination.  If (i) DTC does not timely notify the CFC Parcel
Owner within the Decision Period of its desire to purchase the Proposed Sale
Parcel in accordance with the terms of the Third Party Offer pursuant to Section
4(a) or (ii) DTC timely notifies the CFC Parcel Owner within the Decision Period
of its desire to purchase the Proposed Sale Parcel pursuant to Section 4(a), but
fails to enter into a contract or thereafter settle in accordance with the terms
of such Third Party Offer, DTC’s right to purchase the Proposed Sale Parcel
pursuant to this Agreement shall terminate.
 
5.           Exceptions.  Section 3(a) and Section 4(a) shall not apply to (i) a
sale by CFC to an Affiliate of CFC, but shall apply to any subsequent sale by
such Affiliate unless one of the other exceptions in this Section applies to
such Affiliate’s sale, (ii) a sale of the CFC Parcel pursuant to a foreclosure
of a Mortgage by an Institutional Lender, (iii) a deed by the CFC Parcel Owner
to a Mortgagee who is an Institutional Lender (or its Affiliate) in lieu of
foreclosure of the Institutional Lender’s Mortgage, (iv) the sale of the CFC
Parcel made by the Mortgagee referred to in clause (ii) or clause (iii) (or its
Affiliate) after it acquires the CFC Parcel by foreclosure or a deed in lieu of
foreclosure, (v) any subsequent sale of the CFC Parcel by any Person who
purchases or acquires the CFC Parcel pursuant to a foreclosure sale or a deed in
lieu of foreclosure, (vi) the sale of the Headquarters Building Parcel after the
construction of the Phase 1 Building has been completed (as evidenced by the
issuance by the applicable Governmental Authority of a certificate of
occupancy), (vii) the sale of the Ancillary Parcel in conjunction with the sale
of the Headquarters Building Parcel after the completion of construction of the
Phase I Building, or (viii) the sale of the Ancillary Parcel after the
completion of construction of a building thereon (as evidenced by the issuance
by the applicable Governmental Authority of a certificate of occupancy).
 
6.           Entire Agreement.  This Agreement contains the entire agreement
between the parties relating to the subject matter hereof, all prior
negotiations between the parties are merged by this Agreement and there are no
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between them other than as herein set
forth.
 
7.           Benefit and Burden.  All terms of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the respective personal
representatives, heirs,
- 6 -

--------------------------------------------------------------------------------


successors and assigns of the parties hereto.  The Preemptive Purchase Option
shall be a covenant running with the land which shall be binding on CFC and each
successive CFC Parcel Owner and shall inure to the benefit of DTC and its
successors in interest and assigns.
 
8.           Governing Law.  This Agreement is intended to be performed in the
Commonwealth of Virginia and shall be construed and enforced in accordance with
the laws of such jurisdiction.
 
9.           Notices.
 
(a)           Manner of Giving Notice.  Each notice, request, demand, consent,
approval or other communication (hereafter in this Section referred to
collectively as “Notices” and referred to singly as a “Notice”) which the CFC
Parcel Owner or DTC is required or permitted to give to the other party pursuant
to this Agreement shall be in writing and shall be deemed to have been duly and
sufficiently given if
 
(1)           personally delivered with proof of delivery thereof (any Notice so
delivered shall be deemed to have been received at the time so delivered),
 
(2)           sent by Federal Express (or other similar overnight courier)
designating early morning delivery (any Notice so delivered shall be deemed to
have been received on the next Business Day following receipt by the courier),
or
 
(3)           sent by United States registered or certified mail, return receipt
requested, postage prepaid, at a post office regularly maintained by the United
States Postal Service (any Notice so sent shall be deemed to have been received
two days after mailing in the United States).
 
(b)           Addresses for Notices.  All Notices shall be addressed to the
parties at the following addresses:
 
(1)           if to the CFC Parcel Owner:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, Virginia  20171
Attention:  Mr. Joseph Siekierski
FAX No. (703) 709-6777


with a copy to:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, Virginia  20171
Attention:  General Counsel
FAX No. (703) 709-6811
 
- 7 -

--------------------------------------------------------------------------------


(2)           if to DTC:
 
DTC Partners, LLC
c/o Lerner Enterprises, LLC
Suite ______
2000 Tower Oaks Boulevard
Rockville, Maryland 20852
Attention:  Mr. Arthur N. Fuccillo
FAX No. (301) 770-0144


with a copy to:
 
DTC Partners, LLC
c/o Lerner Enterprises, LLC
2000 Tower Oaks Boulevard
Suite _____
Rockville, Maryland 20852
Attention:  Mr. Mark D. Lerner
FAX No. (301) 770-0144
 
Either party may, by Notice given pursuant to this Section, change the Person or
Persons and/or address or addresses, or designate an additional Person or
Persons or an additional address or addresses, for its Notices, but Notice of a
change of address shall only be effective upon actual receipt.  The CFC Parcel
Owner and DTC each agrees that it will not refuse or reject delivery of any
Notice given hereunder, that it will acknowledge, in writing, receipt of the
same upon request by the other party and that any Notice rejected or refused by
it shall be deemed for all purposes of this Agreement to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service or the courier service.
 
(c)           Notice Given by Counsel.  All Notices that are required or
permitted to be given under this Agreement may be given by the parties hereto or
by their respective counsel, who are hereby authorized to do so on the parties’
behalf.
 
(d)           Special Provisions Applicable to Sale Notice.  Each Sale Notice
delivered by the CFC Parcel Owner to DTC shall, in addition to the other
requirements of this Agreement, contain the following  legend in bolded type, in
a font at least 12 pica in size, at the top of the first page:
 
“THE RECIPIENT OF THIS NOTICE HAS A VALUABLE OPTION TO PURCHASE REAL PROPERTY
WHICH MUST BE EXERCISED, IF AT ALL, WITHIN 20 BUSINESS DAYS AFTER RECEIPT OF
THIS NOTICE”
 
10.           Partial Invalidity.  If any term or provision of this Agreement or
the application thereof to any Persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to Persons or
 
- 8 -

--------------------------------------------------------------------------------


circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.
 
11.           Termination.  Upon termination of DTC’s rights pursuant to Section
3(c) or Section 4(d) with respect to a particular Proposed Sale Parcel, DTC
agrees to execute and deliver to the CFC Parcel Owner , without cost to the CFC
Parcel Owner, a statement (properly executed, acknowledged and in recordable
form) confirming the termination of its rights with respect to the Proposed Sale
Parcel and a release of any right DTC may have to purchase the Proposed Sale
Parcel pursuant to this Agreement.  The absence of such an instrument shall not
affect the termination of such DTC’s rights.
 
12.           Estoppel Certificate.  Any Person burdened and/or benefited by
this Agreement (a “Requested Party”) shall, from time to time, within fifteen
(15) days after request from any other Person burdened or benefited by this
Agreement (a “Requesting Party”), or from any mortgagee or beneficiary of any
deed of trust of a Requesting Party (a “mortgagee”) or lessor of a Requesting
Party, or Person who may be a prospective purchaser of the property benefited or
burdened by this Agreement, execute, acknowledge and deliver an estoppel
certificate provided by the Requesting Party certifying, to the extent true,
that this Agreement is in full force and effect and unmodified (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications); the status of DTC’s rights under Section 3 and
Section 4, including any termination of the same; whether or not there is any
default hereunder and such other matters as may be reasonably requested by the
Requesting Party or any mortgagee, lessor or prospective purchaser of the
Requesting Party.  Any such certificate may be relied upon by the Requesting
Party, or any mortgagee, lessor or prospective purchaser of the Requesting
Party.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above stated.
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


By:                                                      


Name:                                                                


Title:                                                                
 


- 9 -

--------------------------------------------------------------------------------


 
COUNTY OF _____________________)
                                                                 )  ss:
STATE OF _________________ _____)
 
On this              day of ___________, 200__, before me, the subscriber, a
Notary Public in and for the jurisdiction aforesaid, personally came
_________________, the ___________, of National Rural Utilities Cooperative
Finance Corporation., known to me to be the individual who executed the
foregoing and annexed Agreement on behalf of said corporation, and being duly
sworn acknowledged the same to be the act and deed of said corporation.
 
WITNESS my hand and Notarial Seal.
 
________________________________
Notary Public
 
My Commission expires:                   
 
 

--------------------------------------------------------------------------------


 
 
DTC PARTNERS, LLC


By Lerner Enterprises, LLC, its
Authorized Manager


By:                                                      


Name:


Title: Manager


 
- 10 -

--------------------------------------------------------------------------------


 
COUNTY OF _____________________)
                                                                 )  ss:
STATE OF _________________ _____)
 
On this              day of ___________, 200__, before me, the subscriber, a
Notary Public in and for the jurisdiction aforesaid, personally came
_________________, the ___________, of National Rural Utilities Cooperative
Finance Corporation., known to me to be the individual who executed the
foregoing and annexed Agreement on behalf of said corporation, and being duly
sworn acknowledged the same to be the act and deed of said corporation.
 
WITNESS my hand and Notarial Seal.
 
________________________________
Notary Public
 
My Commission expires:                   
 
 

--------------------------------------------------------------------------------


 


 
EXHIBIT A



 
CFC Parcel





 


 
 

